Exhibit 10.1

 

EXECUTION VERSION

 

NEITHER THIS CREDIT AGREEMENT NOR THE WARRANTS ISSUED HEREUNDER HAVE BEEN
REGISTERED PURSUANT TO THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED PURSUANT TO ANY APPLICABLE
STATE SECURITIES LAW.  THE WARRANTS ISSUED UNDER THIS CREDIT AGREEMENT MAY BE
RESOLD ONLY IF REGISTERED PURSUANT TO THE PROVISIONS OF THE SECURITIES ACT AND
QUALIFIED PURSUANT TO APPLICABLE STATE SECURITIES LAWS OR IF AN EXEMPTION FROM
SUCH REGISTRATION AND QUALIFICATION IS AVAILABLE, EXCEPT UNDER CIRCUMSTANCES
WHERE NEITHER SUCH REGISTRATION, QUALIFICATION NOR EXEMPTION IS REQUIRED BY LAW.

 

CREDIT AGREEMENT

 

Dated as of October 1, 2018

 

among

 

KALA PHARMACEUTICALS, INC.,
as the Borrower,

 

CERTAIN SUBSIDIARIES OF THE BORROWER,
 as the Guarantors,

 

ATHYRIUM OPPORTUNITIES III ACQUISITION LP,
as the Administrative Agent

 

and

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

29

1.03

Accounting Terms

30

1.04

Times of Day

31

 

 

 

ARTICLE II THE COMMITMENTS

31

 

 

2.01

Commitments and Warrants

31

2.02

Borrowings

32

2.03

Prepayments

33

2.04

Termination of Commitments

35

2.05

Repayment of Loans

35

2.06

Interest

36

2.07

Fees

37

2.08

Computation of Interest

37

2.09

Evidence of Debt

37

2.10

Payments Generally

37

2.11

Sharing of Payments by Lenders

38

2.12

Defaulting Lenders

39

 

 

 

ARTICLE III TAXES, INCREASED COSTS AND YIELD PROTECTION

40

 

 

3.01

Taxes

40

3.02

Increased Costs

41

3.03

Mitigation Obligations; Replacement of Lenders

42

3.04

Survival

42

 

 

 

ARTICLE IV GUARANTY

43

 

 

4.01

The Guaranty

43

4.02

Obligations Unconditional

43

4.03

Reinstatement

44

4.04

Certain Additional Waivers

44

4.05

Remedies

44

4.06

Rights of Contribution

45

4.07

Guarantee of Payment; Continuing Guarantee

45

 

 

 

ARTICLE V CONDITIONS PRECEDENT TO BORROWINGS

45

 

 

5.01

Conditions of Initial Borrowing and Purchase of Warrants

45

5.02

Conditions to all Borrowings

48

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

49

 

 

6.01

Existence, Qualification and Power

49

6.02

Authorization; No Contravention

49

6.03

Governmental Authorization; Other Consents

49

6.04

Binding Effect

49

6.05

Financial Statements; No Material Adverse Effect

50

6.06

Litigation

50

6.07

No Default

50

 

i

--------------------------------------------------------------------------------


 

6.08

Ownership of Property; Liens

51

6.09

Environmental Compliance

51

6.10

Insurance

52

6.11

Taxes

52

6.12

ERISA Compliance

52

6.13

Subsidiaries and Capitalization

53

6.14

Margin Regulations; Investment Company Act

53

6.15

Disclosure

54

6.16

Compliance with Laws

54

6.17

Intellectual Property; Licenses, Etc.

54

6.18

Solvency

56

6.19

Perfection of Security Interests in the Collateral

56

6.20

Business Locations

56

6.21

Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act

57

6.22

Limited Offering of Warrants

57

6.23

Issuance Taxes

57

6.24

Material Contracts

57

6.25

Compliance of Material Products

58

6.26

Labor Matters

62

6.27

EEA Financial Institution

62

6.28

Regulation H

62

 

 

 

ARTICLE VII AFFIRMATIVE COVENANTS

63

 

 

7.01

Financial Statements

63

7.02

Certificates; Other Information

63

7.03

Notices

66

7.04

Payment of Obligations

66

7.05

Preservation of Existence, Etc.

67

7.06

Maintenance of Properties

67

7.07

Maintenance of Insurance

67

7.08

Compliance with Laws

68

7.09

Books and Records

68

7.10

Inspection Rights

68

7.11

Use of Proceeds

68

7.12

Additional Subsidiaries

69

7.13

ERISA Compliance

69

7.14

Pledged Assets

69

7.15

Compliance with Material Contracts

70

7.16

Deposit Accounts

70

7.17

Products and Permits

70

7.18

Consent of Licensors

70

7.19

Anti-Corruption Laws

71

7.20

Maintenance of Regulatory Authorizations, Contracts, Intellectual Property, Etc.

71

7.21

Post-Closing Obligations

72

 

 

 

ARTICLE VIII NEGATIVE COVENANTS

73

 

 

8.01

Liens

73

8.02

Investments

75

8.03

Indebtedness

76

8.04

Fundamental Changes

77

 

ii

--------------------------------------------------------------------------------


 

8.05

Dispositions

77

8.06

Restricted Payments

77

8.07

Change in Nature of Business

78

8.08

Transactions with Affiliates and Insiders

78

8.09

Burdensome Agreements

78

8.10

Use of Proceeds

78

8.11

Prepayment of Other Indebtedness

78

8.12

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity; Certain Amendments; Special Purpose Subsidiary

79

8.13

Ownership of Subsidiaries

79

8.14

Sale Leasebacks

79

8.15

Sanctions; Anti-Corruption Laws

79

8.16

Liquidity

80

 

 

 

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

80

 

 

9.01

Events of Default

80

9.02

Remedies Upon Event of Default

83

9.03

Application of Funds

84

 

 

 

ARTICLE X ADMINISTRATIVE AGENT

85

 

 

10.01

Appointment and Authority

85

10.02

Rights as a Lender

85

10.03

Exculpatory Provisions

86

10.04

Reliance by Administrative Agent

86

10.05

Delegation of Duties

87

10.06

Resignation of Administrative Agent

87

10.07

Non-Reliance on Administrative Agent and Other Lenders

87

10.08

Administrative Agent May File Proofs of Claim

88

10.09

Collateral and Guaranty Matters

88

 

 

 

ARTICLE XI MISCELLANEOUS

89

 

 

11.01

Amendments, Etc.

89

11.02

Notices and Other Communications; Facsimile Copies

90

11.03

No Waiver; Cumulative Remedies; Enforcement

92

11.04

Expenses; Indemnity; and Damage Waiver

92

11.05

Payments Set Aside

94

11.06

Successors and Assigns

95

11.07

Treatment of Certain Information; Confidentiality

98

11.08

Set-off

99

11.09

Interest Rate Limitation

99

11.10

Counterparts; Integration; Effectiveness

100

11.11

Survival of Representations and Warranties

100

11.12

Severability

100

11.13

Replacement of Lenders

101

11.14

Governing Law; Jurisdiction; Etc.

101

11.15

Waiver of Right to Trial by Jury

102

11.16

Electronic Execution of Assignments and Certain Other Documents

103

11.17

USA PATRIOT Act

103

11.18

No Advisory or Fiduciary Relationship

103

11.19

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

104

11.20

Collateral and Guaranty Release

104

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

2.01

Commitments and Applicable Percentages

 

11.02

Certain Addresses for Notices

 

 

 

 

EXHIBITS

 

 

 

 

 

A

Form of Loan Notice

 

B-1

Form of Term A Note

 

B-2

Form of Term B Note

 

B-3

Form of Warrant

 

C

Form of Joinder Agreement

 

D

Form of Assignment and Assumption

 

E

Form of Compliance Certificate

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of October 1, 2018 among KALA
PHARMACEUTICALS, INC., a Delaware corporation (the “Borrower”), the Guarantors
(defined herein), the Lenders (defined herein) and ATHYRIUM OPPORTUNITIES III
ACQUISITION LP, as the Administrative Agent.

 

The Borrower has requested that the Lenders make an investment in the Borrower
in the form of term loan facilities and common stock purchase warrants, and the
Lenders are willing to do so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition” means, with respect to any Person, the acquisition by such Person,
in a single transaction or in a series of related transactions, of (a) assets of
another person which constitute all or substantially all of the assets of such
Person, or of any division, line of business or other business unit of such
Person or (b) at least a majority of the Voting Stock of another Person, in each
case whether or not involving a merger or consolidation with such other Person
and whether for cash, property, services, assumption of Indebtedness, securities
or otherwise.

 

“Administrative Agent” means Athyrium Opportunities III Acquisition LP, a
Delaware limited partnership, in its capacity as administrative agent under any
of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means with respect to any Lender at any time, (a) in
respect of the Term A Facility, with respect to any Term A Lender at any time,
the percentage (carried out to the ninth decimal place) of the Term A Facility
represented by (i) on or prior to the Closing Date, such Term A Lender’s Term A
Commitment at such time and (ii) thereafter, the outstanding principal amount of
such Term A Lender’s Term A Loans at such time, and (b) in respect of the Term B
Facility, with respect to any Term B Lender at such time, the percentage
(carried out to the ninth decimal place) of the Term B Facility represented
by (i) at any time during the Availability Period, such Term B Lender’s Term B
Commitment at such time and (ii) at any time thereafter, the outstanding
principal amount of such Term B

 

--------------------------------------------------------------------------------


 

Lender’s Term B Loans at such time.  The initial Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable.

 

“Appropriate Lender” means, at any time, with respect to any Facility, a Lender
that has a Commitment with respect to such Facility or holds a Loan under such
Facility at such time.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Athyrium” means Athyrium Capital Management, LP and its successors and assigns.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease of any Person, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease and (c) in respect of any
Securitization Transaction of any Person, the outstanding principal amount of
such financing, after taking into account reserve accounts and making
appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related consolidated statements of operations, shareholders’ equity and
cash flows for such fiscal year of the Borrower and its Subsidiaries, including
the notes thereto, audited by independent public accountants of recognized
national standing and prepared in conformity with GAAP.

 

“Availability Period” means the period from and after the Closing Date to the
earliest of (a) June 30, 2020; provided, that, it is understood and agreed that
to the extent that the Term B Draw INVELTYS Net Product Revenues Condition is
satisfied for the two fiscal quarter period ending June 30, 2020, the reference
to “June 30, 2020” preceding the proviso in this clause (a) shall be deemed to
be “the date that is fifteen (15) days after the earlier of (i) the date on
which the Borrower has filed the financial statements referenced in
Section 7.01(b) for the fiscal period ending June 30, 2020 with the SEC and
(ii) the date by which such financial statements were required to be delivered
to the Administrative Agent and each Lender under Section 7.01(b) (without any
extension of such due date) for the fiscal period ending June 30, 2020”, (b) the
Term B Draw Expiration Date, (c) the date of termination of the Term B
Commitments pursuant to Section 2.04 and (d) the date of termination of the
Term B Commitments pursuant to Section 9.02.

 

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the Board of Directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof, and (d) with respect to any other Person, the board
or committee of such Person serving a similar function.

 

2

--------------------------------------------------------------------------------


 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Borrower” has the meaning set forth in the introductory paragraph hereto.

 

“Borrowing” means a Term A Borrowing or a Term B Borrowing, as the context may
require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located.

 

“Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower and its Subsidiaries at such time.

 

“Capital Lease” means, subject to Section 1.03(b), as applied to any Person, any
lease of any property by that Person as lessee which, in accordance with GAAP,
is required to be accounted for as a capital lease on the balance sheet of that
Person.

 

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided, that, the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any domestic commercial bank of recognized
standing having capital and surplus in excess of $500,000,000 or (ii) any bank
whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(any such bank being an “Approved Bank”), in each case with maturities of not
more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements entered into by any
Person with a bank or trust company (including any of the Lenders) or recognized
securities dealer having capital and surplus in excess of $500,000,000 for
direct obligations issued by or fully guaranteed by the United States in which
such Person shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations, (e) Investments,
classified in accordance with GAAP as current assets, in money market investment
programs registered under the Investment Company Act of 1940 which are
administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d) and (f) any
other similar Investments made in accordance with the Borrower’s board-approved
investment policy as in effect on the Closing Date (and as may amended in a
manner not materially adverse to the Lenders), as provided to the Administrative
Agent prior to the Closing Date.

 

3

--------------------------------------------------------------------------------


 

“cGCP” means the then current Good Clinical Practices that establish the
international ethical and scientific quality standards for designing,
conducting, recording and reporting clinical trials that are promulgated or
endorsed for the United States by the FDA (including through ICH E6 and 21 CFR
Parts 50, 54, 56 and 312) and for outside the United States by comparable
Governmental Authorities.

 

“cGMP” means the then current good manufacturing practices and regulatory
requirements for or concerning manufacturing practices for pharmaceutical or
biological products (and components thereof) that are promulgated or endorsed
for the United States by the FDA (including through 21 CFR Parts 210 and 211)
and for outside the United States by comparable Governmental Authorities.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means the occurrence of any of the following events:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of Equity Interests representing
30% or more of the aggregate ordinary voting power in the election of the Board
of Directors of the Borrower represented by the issued and outstanding Equity
Interests of the Borrower on a fully-diluted basis (and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right); or

 

(b)                                 during any period of twelve (12) consecutive
months, a majority of the members of the Board of Directors of the Borrower
cease to be composed of individuals (i) who were members of that Board of
Directors on the first day of such period, (ii) whose election, appointment or
nomination to that Board of Directors was approved (whether by vote or by
approval of the Borrower’s proxy statement) by individuals referred to in clause
(i) above constituting at the time of such election or nomination at least a
majority of that Board of Directors or (iii) whose election, appointment or
nomination to that Board of Directors was approved (whether by vote or by
approval of the Borrower’s proxy statement) by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election,
appointment or nomination at least a majority of that Board of Directors; or

 

(c)                                  any “Change of Control” (or any comparable
term) occurs under any agreement evidencing Indebtedness in excess of the
Threshold Amount.

 

4

--------------------------------------------------------------------------------


 

“Closing Date” means the date hereof.

 

“CMS” means the U.S. Center for Medicare and Medicaid Services.

 

“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
the Secured Parties, are purported to be granted pursuant to and in accordance
with the terms of the Collateral Documents.

 

“Collateral Access Agreement” means an agreement in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which a lessor
of real property on which Collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of inventory or other property owned by
any Loan Party, acknowledges the Liens of the Administrative Agent and waives
(or, if approved by the Administrative Agent, subordinates) any Liens held by
such Person on such property, and permits the Administrative Agent reasonable
access to any Collateral stored or otherwise located thereon.

 

“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement, the Mortgages, the Deposit Account Control Agreements, the
Collateral Questionnaire, the Collateral Access Agreements, the Real Property
Security Documents and other security documents as may be executed and delivered
by the Loan Parties pursuant to the terms of Section 7.14.

 

“Collateral Questionnaire” means that certain collateral questionnaire, in form
and substance reasonably satisfactory to Administrative Agent, dated as of the
Closing Date.

 

“Commitment” means a Term A Commitment or a Term B Commitment, as the context
may require.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Confidential Information” means any and all non-public information or material
(whether written or oral, or in electronic or other form) that is the subject of
reasonable efforts to keep it confidential, that is owned by or licensed to the
Borrower or any Subsidiary and that, at any time before, on or after the Closing
Date, has been or is provided or communicated to the recipient by or on behalf
of the party disclosing such Confidential Information pursuant to this Agreement
or in connection with the transactions contemplated hereby.

 

“Consolidated Revenues” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, revenues for such period as determined and
reported in accordance with GAAP; provided, that, “Consolidated Revenues” shall
exclude the revenues generated by any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by that Subsidiary
of the income resulting from such revenues is not at the time permitted by
operation of the terms of its Organization Documents or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.  Without

 

5

--------------------------------------------------------------------------------


 

limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote ten percent (10%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

 

“Controlled Substances Act” means the U.S. Controlled Substances Act (or any
successor thereto) and the rules, regulations, guidelines, guidance documents
and compliance policy guides issued or promulgated thereunder.

 

“Convertible Bond Indebtedness” means Indebtedness having a feature which
entitles the holder thereof to convert or exchange all or a portion of such
Indebtedness into Qualified Capital Stock of the Borrower.

 

“Copyrights” means all copyrights, whether statutory or common law, along with
any and all (a) applications for registration, renewals, revisions, extensions,
reversions, restorations, derivative works, enhancements, modifications, updates
and new releases thereof, (b) income, royalties, damages, claims and payments
now and hereafter due and/or payable with respect thereto, including, without
limitation, damages and payments for past, present or future infringements
thereof, (c) rights to sue for past, present and future infringements thereof,
and (d) foreign copyrights and any other rights corresponding thereto throughout
the world.

 

“Current Assets” means, with respect to any Person, all assets of such Person
that, in accordance with GAAP, would be classified as current assets on the
balance sheet of a company conducting a business the same as or similar to that
of such Person.

 

“DEA” means the United States Drug Enforcement Administration and any successor
administration thereto.

 

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.03.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means a rate per annum equal to 12.875% per annum.

 

“Defaulting Lender” means, subject to Section 2.12(b), any Lender, as determined
by the Administrative Agent, that (a) has failed to perform any of its funding
obligations hereunder, including with respect to any Term B Commitments, within
three (3) Business Days of the date required to be funded by it hereunder,
(b) has notified the Borrower or the Administrative Agent that it does not
intend to comply with its funding obligations hereunder or (c) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided, that, a Lender shall not be a Defaulting Lender solely by virtue of
the ownership or acquisition of any

 

6

--------------------------------------------------------------------------------


 

Equity Interests in that Lender or any direct or indirect parent company thereof
by a Governmental Authority.

 

“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.

 

“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.

 

“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.

 

“Deposit Account” means a “deposit account” (as defined in Article 9 of the
Uniform Commercial Code), investment account or other account in which funds are
held or invested to or for the credit or account of any Loan Party.

 

“Deposit Account Control Agreement” means any account control agreement by and
among a Loan Party, the applicable depository bank and the Administrative Agent,
in each case in form and substance reasonably satisfactory to the Administrative
Agent.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Disclosure Letter” means that certain disclosure letter dated as of the Closing
Date containing certain schedules delivered by the Loan Parties to the
Administrative Agent and the Lenders.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any Sale and Leaseback Transaction or any issuance by any
Subsidiary of its Equity Interests) of any property by any Loan Party or any
Subsidiary, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith (including any disposition of property to a Delaware
Divided LLC pursuant to a Delaware LLC Division), but excluding the following:
(a) the sale, lease, license, transfer or other disposition of inventory in the
ordinary course of business, (b) the sale, lease, license, transfer or other
disposition in the ordinary course of business of surplus, obsolete or worn out
property no longer used or useful in the conduct of business of any Loan Party
or any Subsidiary, (c) any sale, lease, license, transfer or other disposition
of property to any Loan Party or any Subsidiary; provided, that, if the
transferor of such property is a Loan Party, (i) the transferee thereof must be
a Loan Party, or (ii) to the extent such transaction constitutes an Investment,
such transaction is permitted under Section 8.02(c), (d) the abandonment or
other disposition of intellectual property that is not material and is no longer
used or useful in any material respect in the business of the Borrower and its
Subsidiaries, (e) licenses, sublicenses, leases or subleases (other than
relating to intellectual property) granted to third parties in the ordinary
course of business and not interfering with the business of the Borrower and its
Subsidiaries, (f) licenses of Intellectual Property on a non-exclusive basis or
on an exclusive basis so long as each such exclusive license is limited to
particular geographic areas outside of the United States, particular
distribution channels or fields of use, customized products for customers or
time periods and so long as after giving effect to each such non-exclusive or
exclusive license, the Borrower and its Subsidiaries retain sufficient rights to
use or benefit from the subject Intellectual Property as to enable them to
conduct their business in the ordinary course, (g) any Involuntary Disposition,
(h) dispositions of cash and Cash Equivalents in the ordinary course of
business, (i) dispositions consisting of the sale, transfer, assignment or other
disposition of unpaid and overdue accounts receivable in connection with the
collection, compromise or settlement thereof in the ordinary course of business
and not as part of a financing transaction, (j) Investments permitted by
Section 8.02 (other than by reference to this definition or Section 8.05 (or any
clause hereof or thereof)), (k) the sale,

 

7

--------------------------------------------------------------------------------


 

transfer, issuance or other disposition of a de minimis number of shares of the
Equity Interests of a Foreign Subsidiary in order to qualify members of the
governing body of such Subsidiary if required by applicable Law, (l) any
disposition or other transfer of any Product inventory, without the payment or
provision of consideration to the Borrower or any of its Subsidiaries for such
Product inventory (other than expense reimbursement), to the extent reasonably
necessary for the conduct of any then on-going clinical trial with respect to
such Product or other development or regulatory activities associated with such
Product, (m) to the extent constituting a sale, transfer, license, lease or
other disposition, the granting, existence or creation of a Lien (but not the
sale, transfer, license, lease or other disposition of the property subject to
such Lien) permitted under Section 8.01, Investments permitted under
Section 8.02, fundamental changes permitted under Section 8.04 and Restricted
Payments permitted under Section 8.06 (in each case, other than by reference to
Section 8.05 or this definition (or any sub-clause of either thereof)), (n) the
termination of Swap Contracts permitted hereunder in the ordinary course of
business, and (o) a disposition of property to the extent that (A) such property
is exchanged for credit against the purchase price of similar replacement
property or (B) the proceeds (determined on an after-tax basis) of such
disposition are applied to the purchase price of such replacement.

 

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, prior to
the one hundred eighty-first (181st) day after the Maturity Date (other than
settlements, conversions, redemptions and payments solely in the form of
Qualified Capital Stock), (b) requires the payment of any cash dividends at any
time prior to the one hundred eighty-first (181st) day after the Maturity Date,
(c) contains any repurchase obligation which may come into effect prior to
payment in full of all Obligations (other than any obligation for repurchases
solely made with Qualified Capital Stock), or (d) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interests referred to in clause (a), (b) or
(c) above, in each case at any time prior to the one hundred eighty-first
(181st) day after the Maturity Date; provided, that, any Equity Interest that
would not constitute Disqualified Capital Stock but for provisions thereof
giving holders thereof (or the holders of any security into or for which such
Equity Interests are convertible, exchangeable or exercisable) the right to
require the issuer thereof to redeem or repurchase such Equity Interest upon the
occurrence of a change in control or an asset sale occurring prior to the one
hundred eighty-first (181st) day after the Maturity Date shall not constitute
Disqualified Capital Stock if such Equity Interest provides that the issuer
thereof will not redeem or repurchase such Equity Interest pursuant to such
provisions prior to the Facility Termination Date.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any state of the United States or the District of Columbia.

 

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition.  For purposes of determining the aggregate
consideration paid for an Acquisition at the time of such Acquisition, the
amount of any Earn Out Obligations shall be deemed to be the maximum amount of
the earn-out payments in respect thereof as specified in the documents relating
to such Acquisition.  For purposes of determining the amount of any Earn Out
Obligations to be included in the definition of Funded Indebtedness, the amount
of Earn Out Obligations shall be deemed to be the aggregate liability in respect
thereof, as determined in accordance with GAAP.

 

8

--------------------------------------------------------------------------------


 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assets” means (a) with respect to any Disposition, any Involuntary
Disposition or any Extraordinary Receipts (in each case, other than a
Disposition of Current Assets, an Involuntary Disposition of Current Assets or
Extraordinary Receipts to the extent relating to condemnation awards or
insurance proceeds with respect to the loss or liquidation of Current Assets),
fixed or capital assets that are used or useful in the same or a reasonably
related or complementary line of business as the Borrower and its Subsidiaries
were engaged in on the Closing Date (or any reasonable extension or expansions
thereof, or the line of business of any business acquired by any Loan Party of
any Subsidiary following the Closing Date, to the extent the applicable
Acquisition was permitted under this Agreement or the Required Lenders have
otherwise consented to such Acquisition in accordance with Section 11.01) and
(b) solely with respect to any Disposition of Current Assets, any Involuntary
Disposition of Current Assets or any Extraordinary Receipts (solely to the
extent relating to condemnation awards or insurance proceeds with respect to the
loss or liquidation of Current Assets), Current Assets that are used or useful
in the same or a similar line of business as the Borrower and its Subsidiaries
were engaged in on the Closing Date (or any reasonable extension or expansions
thereof).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06 (subject to such consents, if any, as may be
required under Section 11.06(b)(iii)).

 

“EMA” means the European Medicines Agency or any successor entity.

 

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests”  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase

 

9

--------------------------------------------------------------------------------


 

or acquisition from such Person of shares of capital stock of (or other
ownership or profit interests in) such Person, all of the securities convertible
into or exchangeable for shares of capital stock of (or other ownership or
profit interests in) such Person or warrants, rights or options for the purchase
or acquisition from such Person of such shares (or such other interests), and
all of the other ownership or profit interests in such Person (including
partnership, member, membership or trust interests therein), whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.  Notwithstanding the
foregoing, “Equity Interests” shall not include Convertible Bond Indebtedness.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan,
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan, (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, (e) the institution by the PBGC of proceedings
to terminate a Pension Plan, (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan, (g) the determination that any
Pension Plan is considered an at-risk plan or a plan in endangered or critical
status within the meaning of Sections 430, 431 and 432 of the Internal Revenue
Code or Sections 303, 304 and 305 of ERISA, or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning set forth in Section 9.01.

 

“Excluded Accounts” means (a) deposit accounts established solely as payroll,
trust, employee benefit and other zero balance accounts, (b) deposits accounts
over which the grant of a Deposit Account Control Agreement is prohibited by
applicable Law, (c) deposit accounts which constitute cash collateral in respect
of a Permitted Lien and (d) other deposit accounts, so long as at any time the
aggregate balance in all such accounts does not exceed $200,000.

 

“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Closing Date as contemplated by
Section 7.12, (a) any owned or leased real or personal property which is located
outside of the United States unless requested by the Administrative Agent or the
Required Lenders (other than, for the avoidance of doubt, any Equity Interests
of a Foreign Subsidiary required to be pledged pursuant to Section 7.14),
(b) any personal property (including, without limitation, motor vehicles) in
respect of which perfection of a Lien is not either (x) governed by the Uniform
Commercial Code or (y) effected by appropriate evidence of the Lien being filed
in either the United States Copyright Office or the United States Patent and
Trademark Office, unless requested by the Administrative Agent or the Required
Lenders, (c) the Equity Interests of any Foreign Subsidiary, in each case, to
the extent not required to be pledged to secure the Obligations pursuant to
Section 7.14(a), (d) any

 

10

--------------------------------------------------------------------------------


 

property which, subject to the terms of Section 8.09, is subject to a Lien of
the type described in Section 8.01(i) pursuant to documents which prohibit such
Loan Party from granting any other Liens in such property, (e) any leasehold
interest of any Loan Party in real property, (f) any permit, lease, license,
contract or other agreement if the grant of a security interest in such permit,
lease, license, contract or other agreement in the manner contemplated by the
Collateral Documents, under the terms thereof or under applicable Law, is
prohibited and would result in the termination thereof or give the other parties
thereto the right to terminate, accelerate or otherwise alter such Loan Party’s
rights, titles and interests thereunder (including upon the giving of notice or
the lapse of time or both); provided, that, (i) any such limitation described in
the foregoing clause (f) on the security interests granted under the Collateral
Documents shall only apply to the extent that any such prohibition is not
rendered ineffective pursuant to the Uniform Commercial Code or any other
applicable Law, in each case, that has the effect of permitting the grant of a
security interest and preventing any termination, acceleration or alteration of
such Loan Party’s rights, titles and interests thereunder as a result of such
grant of a security interest and (ii) in the event of the termination or
elimination of any such prohibition or the requirement for any consent contained
in any applicable Law, permit, lease, license, contract or other agreement, or
upon the granting of any such consent, or waiving or terminating any requirement
for such consent, a security interest in such permit, lease, license, contract
or other agreement shall be automatically and simultaneously granted under the
Collateral Documents and such permit, lease, license, contract or other
agreement shall be included as Collateral, (g) those assets with respect to
which the granting of security interests in such assets would be prohibited by
applicable Law or regulation (other than to the extent that any such Law,
regulation or prohibition would be rendered ineffective pursuant to the Uniform
Commercial Code or any other applicable Law), or would require governmental
consent (after giving effect to the applicable anti-assignment provisions of the
Uniform Commercial Code or other applicable Law); provided, that, immediately
upon the ineffectiveness, lapse or termination of any such Law, regulation,
prohibition or requirement for consent or the obtaining of any such consent, a
security interest in such assets shall be automatically and simultaneously
granted under the applicable Collateral Document and such assets shall no longer
constitute “Excluded Property” and shall be considered Collateral, (h) any
United States intent-to-use trademark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law; provided, that, upon submission and
acceptance by the United States Patent and Trademark Office of a statement of
use or an amendment to allege use pursuant to 15 U.S.C. Section 1060(a) (or any
successor provision), such intent-to-use trademark application shall no longer
constitute “Excluded Property” and shall be considered Collateral, (i) Excluded
Accounts and (j) any real or personal property as to which the Administrative
Agent and the Borrower agree in writing that the costs or other consequences of
obtaining a security interest or perfection thereof are excessive in view of the
benefits to be obtained by the Secured Parties therefrom.

 

“Excluded Subsidiary” means (a) any Foreign Subsidiary, the grant or perfection
of a security interest in the assets of such Foreign Subsidiary in support of,
or the guaranteeing of, the Obligations (i) would be prohibited by applicable
Law in the jurisdiction of formation or incorporation of such Foreign Subsidiary
(as reasonably determined by the Borrower with the consent of the Administrative
Agent) or (ii) would result in material adverse tax consequences to the Borrower
and its Subsidiaries (as reasonably determined by the Borrower with the consent
of the Administrative Agent), (b) any Foreign Subsidiary with respect to which
the Administrative Agent and the Borrower agree in writing that the cost or
other consequences of such Foreign Subsidiary guaranteeing the Obligations are
excessive in view of the benefits to be obtained by the Secured Parties
therefrom, (c) any Immaterial Foreign Subsidiary and (d) the Special Purpose
Subsidiary, for so long as the grant or perfection of a security interest in the
assets of such Subsidiary in support of, and the guaranteeing of, the
Obligations would result in material adverse tax consequences to the Borrower
and its Subsidiaries (as reasonably determined by the Borrower with the consent
of the Administrative Agent).

 

11

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” means that certain Loan and Security Agreement,
dated as of November 20, 2014, by and among Square 1 Bank, in its capacity as
administrative and collateral agent, the lenders from time to time party
thereto, and the Borrower.

 

“Extraordinary Receipts” means any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including tax
refunds, pension plan reversions, proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings), condemnation awards (and payments in lieu
thereof), indemnity payments and any purchase price adjustments; provided, that,
in no event shall “Extraordinary Receipts” include (x) the proceeds of any
issuance of Qualified Capital Stock by the Borrower or any Subsidiary or
(y) fees, milestones, upfront payments, royalties and any other payments
received from licensing of Intellectual Property of the type described in clause
(f) of the definition of “Disposition”.

 

“Facility” means the Term A Facility or the Term B Facility, as the context may
require

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) all of the Commitments have terminated and (b) all
Obligations have been paid in full in cash (other than contingent
indemnification obligations for which no claim has been asserted).

 

“Facilities” means, at any time, a collective reference to the facilities and
real properties owned, leased or operated by any Loan Party or any Subsidiary.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations thereunder, official interpretations thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Internal Revenue Code.

 

“FDA” means the United States Food and Drug Administration and any successor
entity.

 

“FDCA” means the U.S. Food, Drug and Cosmetic Act (or any successor thereto) and
the rules, regulations, guidelines, guidance documents and compliance policy
guides issued or promulgated thereunder.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that, if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day.

 

“Flood Hazard Property” means any real property subject to a Mortgage that is in
an area designated by the Federal Emergency Management Agency as having special
flood or mudslide hazards.

 

“Foreign Lender” has the meaning set forth in Section 3.01.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

12

--------------------------------------------------------------------------------


 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations, whether current or
long-term, for borrowed money (including (x) the Obligations and (y) for the
avoidance of doubt, all purchase money Indebtedness) and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

 

(b)                                 the principal portion of all obligations
under conditional sale or other title retention agreements relating to property
purchased by such Person or any Subsidiary thereof (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business);

 

(c)                                  all obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(d)                                 all obligations in respect of the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business and any Earn Out Obligations unless such Earn Out
Obligations have not been paid after becoming due and payable);

 

(e)                                  the Attributable Indebtedness of Capital
Leases, Securitization Transactions and Synthetic Leases;

 

(f)                                   all obligations of such Person to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Disqualified Capital Stock in such Person or any other Person, valued, in
the case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends;

 

(g)                                  all Funded Indebtedness of others secured
by (or for which the holder of such Funded Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed;

 

(h)                                 all Guarantees with respect to Funded
Indebtedness of the types specified in clauses (a) through (g) above of another
Person; and

 

(i)                                     all Funded Indebtedness of the types
referred to in clauses (a) through (h) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or joint venturer, except to
the extent that Funded Indebtedness is expressly made non-recourse to such
Person.

 

For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.

 

13

--------------------------------------------------------------------------------


 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

“Governmental Authority” means any national, supranational, federal, state,
county, provincial, local, municipal or other government or political
subdivision thereof (including any Regulatory Agency), whether domestic or
foreign, and any agency, authority, commission, ministry, instrumentality,
regulatory body, court, tribunal, arbitrator, central bank or other Person
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to any such government.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” means (a) each Subsidiary identified as a “Guarantor” on the
signature pages hereto and (b) each other Person that joins as a Guarantor
pursuant to Section 7.12, together with their successors and permitted assigns.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the Secured
Parties pursuant to Article IV.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Immaterial Foreign Subsidiary” means at any time a Foreign Subsidiary that
(a) as of the last day of the fiscal quarter of the Borrower most recently ended
for which the Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or (b), did not have (together with its Subsidiaries) assets in
excess of (i) five percent (5%) of the consolidated total assets of the Borrower
and its Subsidiaries at the end of such fiscal quarter for any one Immaterial
Foreign Subsidiary and (ii) ten percent (10%) of the consolidated total assets
of the Borrower and its Subsidiaries at the end of such fiscal quarter for all
Immaterial Foreign Subsidiaries in the aggregate; and (b) for the period of four
fiscal quarters most recently ended for which the Borrower was required to
deliver financial statements pursuant

 

14

--------------------------------------------------------------------------------


 

to Section 7.01(a) or (b), did not have (together with its Subsidiaries)
Consolidated Revenues attributable to such Foreign Subsidiary for such period in
excess of (i) five percent (5%) of Consolidated Revenues for such period for any
one Immaterial Foreign Subsidiary and (ii) ten percent (10%) of Consolidated
Revenues for such period for all Immaterial Foreign Subsidiaries in the
aggregate.

 

“IND” means (a) (i) an investigational new drug application (as defined in the
FDCA) that is required to be filed with the FDA before beginning clinical
testing in human subjects, or any successor application or procedure; and
(ii) any similar application or functional equivalent relating to any
investigational new drug application applicable to or required by any country,
jurisdiction or Governmental Authority other than the United States; and (b) all
supplements and amendments that may be filed with respect to the foregoing.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all Funded Indebtedness;

 

(b)                                 the Swap Termination Value of any Swap
Contract;

 

(c)                                  all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) and (b) above of any other
Person; and

 

(d)                                 all Indebtedness of the types referred to in
clauses (a) through (c) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person or a Subsidiary thereof is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to such Person
or such Subsidiary.

 

“Indemnified Taxes” has the meaning set forth in Section 3.01(b).

 

“Indemnitee” has the meaning set forth in Section 11.04(b).

 

“Information” has the meaning set forth in Section 11.07.

 

“Infringement” and “Infringes” mean the misappropriation or other violation of
know-how, trade secrets, confidential information, and/or other Intellectual
Property.

 

“Intellectual Property” means all (a) Patents; (b) Trademarks and all
applications, registrations and renewals thereof; (c) Copyrights and other works
of authorship (registered or unregistered), and all applications, registrations
and renewals thereof; (d) Regulatory Authorizations; (e) Product Agreements;
(f) computer software (excluding off the shelf commercial software), databases,
websites and domain registrations, clinical data and documentation; (g) trade
secrets and confidential information, whether patentable or unpatentable and
whether or not reduced to practice, know-how, inventions, manufacturing
processes and techniques, research and development information, data and other
information included in or supporting Regulatory Authorizations; (h) financial,
marketing and business data, pricing and cost information, business, finance and
marketing plans, customer and prospective customer lists and information, and
supplier and prospective supplier lists and information; (i) other intellectual
property or similar proprietary rights; (j) copies and tangible embodiments of
any of the foregoing (in whatever form or medium); (k) any and all improvements
to any of the foregoing; and (l) and all exclusive and nonexclusive licenses
from third parties to use any of the foregoing intellectual property or rights
to use any intellectual property owned or licensed by such third parties.

 

15

--------------------------------------------------------------------------------


 

“Interest Payment Date” means (a) the last Business Day of each March, June,
September and December and (b) the Maturity Date.

 

“Interim Financial Statements” means the unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal quarter ended
June 30, 2018, including balance sheets and statements of operations and cash
flows.

 

“Internal Revenue Code” means the United States Internal Revenue Code of 1986.

 

“Internal Revenue Service” means the United States Internal Revenue Service.

 

“INVELTYS” means a Product of a formulation of 1.0% KPI-121 in an ophthalmic
suspension for treatment of postoperative ocular inflammation and pain.

 

“INVELTYS Net Product Revenues” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the gross amount billed or invoiced for
sales of INVELTYS to independent customers for such period, less deductions for
(a) quantity, trade, cash or other discounts, allowances, credits or rebates
(including customer rebates) actually allowed or taken in the ordinary course of
business for such period, (b) amounts deducted, repaid or credited by reason of
rejections or returns of INVELTYS and government mandated rebates, or because of
chargebacks or retroactive price reductions for such period, (c) charges for
freight, handling, postage, transportation, insurance and other shipping charges
for such period and (d) taxes, tariffs, duties or other governmental charges or
assessments (including any sales, value added or similar taxes other than an
income tax) levied, absorbed or otherwise imposed on or with respect to the
production, sale, transportation, delivery or use of INVELTYS for such period,
all as determined and reported in accordance with GAAP; provided, that,
“INVELTYS Net Product Revenues” shall exclude the gross amount billed or
invoiced for sales of INVELTYS to independent customers by any Subsidiary to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of the income resulting from such amount billed or invoiced for
sales of INVELTYS to independent customers is not at the time permitted by
operation of the terms of its Organization Documents or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) an Acquisition.  For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“Investment Documents” means, collectively, the Loan Documents and the Warrants.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit C executed and delivered by a Subsidiary in accordance with the
provisions of Section 7.12.

 

16

--------------------------------------------------------------------------------


 

“Key Permits” means all Permits relating to the Products, including all
applicable Regulatory Authorizations, the loss of which could reasonably be
expected to result in a material adverse effect on any Product Development and
Commercialization Activities associated with any Material Product.

 

“knowledge” means the knowledge of any Responsible Officer of the applicable
Loan Party or Loan Parties, as the case may be.

 

“KPI-121” means a composition comprising mucus-penetrating particles to
facilitate penetration of loteprednol etabonate to target mucosal tissues of the
eye.

 

“KPI-121 0.25%” means a Product of a formulation of 0.25% KPI-121 in an
ophthalmic suspension for treatment of dry eye indication.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns.

 

“Lending Office” means, as to any Lender, the office address of such Lender and,
as appropriate, account of such Lender set forth on Schedule 11.02 or such other
address or account as such Lender may from time to time notify the Borrower and
the Administrative Agent.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term A Loan or a Term B Loan.

 

“Loan Documents” means this Agreement, each Note, each Joinder Agreement, each
Collateral Document, the Disclosure Letter, any subordination agreement entered
into by the Administrative Agent with respect to Permitted Convertible Bond
Indebtedness and any other agreement, instrument or document designated by its
terms as a “Loan Document”, excluding, for the avoidance of doubt, the Warrants.

 

“Loan Notice” means a notice of a Borrowing of Loans pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit A.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Make-Whole Amount” means, on any date of determination, with respect to any
Loan that is prepaid or required to be prepaid, the amount, if any, by which
(a) the sum of (i) one hundred and five percent (105.00%) of the principal
amount of the Loan prepaid or required to be prepaid plus (ii) the

 

17

--------------------------------------------------------------------------------


 

present value as of such date of determination (as determined by the
Administrative Agent in accordance with customary practice) of all interest that
would have accrued on the principal amount of the Loan prepaid or required to be
prepaid through and including the second (2nd) anniversary of the date of the
Borrowing of such Loan, computed using a discount rate equal to the Three Month
Treasury Rate plus one-half of one percent (0.50%), exceeds (b) the principal
amount of the Loan prepaid or required to be prepaid.

 

“Market Withdrawal” means a Person’s removal or correction of a distributed
product which involves a minor violation that would not be subject to legal
action by the FDA or which involves no violation, e.g., normal stock rotation
practices, routine equipment adjustments and repairs, etc., as that term is
defined in 21 C.F.R. 7.3(j).

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets, properties, liabilities (actual or
contingent) or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document to which it is a
party or a material impairment in the perfection or priority of the
Administrative Agent’s security interests in the Collateral, (c) a material
impairment of the ability of any Loan Party to perform its material obligations
under any Loan Document to which it is a party, or (d) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.

 

“Material Contracts” means each contract or agreement to which any Loan Party or
any Subsidiary is a party, the breach, nonperformance or cancellation of which,
or the failure to renew could, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

“Material Intellectual Property” means all items of Intellectual Property owned
or licensed by any Loan Party or any Subsidiary thereof that are, individually
or in the aggregate, material to the business, assets, properties, liabilities
(actual or contingent) or financial condition of the Borrower and its
Subsidiaries.

 

“Material Product” means (a) INVELTYS, (b) KPI-121 0.25% and (c) each other
Product the loss of which could reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect.

 

“Material Regulatory Authorization” means any Regulatory Authorization where the
failure to possess or maintain such Regulatory Authorization, or restrictions
placed thereon, in either case, could reasonably be expected, either
individually or in the aggregate, to result in either (a) a material adverse
effect on any Product Development and Commercialization Activities associated
with any Product or (b) a Material Adverse Effect.

 

“Maturity Date” means October 1, 2024.

 

“Maximum Rate” has the meaning set forth in Section 11.09.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” or “Mortgages” means, individually or collectively, as the context
requires, each of the mortgages, deeds of trust or deeds to secure debt executed
by a Loan Party that purport to grant to the Administrative Agent, for the
benefit of the Secured Parties, a security interest in the fee interest of any
Loan Party in real property (other than Excluded Property).

 

18

--------------------------------------------------------------------------------


 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“NDA” means a new drug application filed with the FDA pursuant to section
505(b) of the FDCA, along with all supplements and amendments thereto, and any
similar application for marketing authorization required by any country,
jurisdiction or Governmental Authority other than the United States

 

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition, Debt
Issuance, Involuntary Disposition or Extraordinary Receipt (for the avoidance of
doubt, excluding fees, milestones, upfront payments, royalties and any other
payments received from licensing of Intellectual Property of the type described
in clause (f) of the definition of “Disposition”), net of (a) reasonable direct
costs incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees, and sales commissions), (b) taxes paid
or reasonably determined by the Borrower to be payable as a result thereof, and
(c) in the case of any Disposition, Involuntary Disposition or Extraordinary
Receipt, the amount necessary to retire any Indebtedness secured by a Permitted
Lien (ranking senior to any Lien of the Administrative Agent) on the related
property; it being understood that “Net Cash Proceeds” shall include, without
limitation, any cash or Cash Equivalents received upon the sale or other
disposition of any non-cash consideration received by any Loan Party or any
Subsidiary in any Disposition, Debt Issuance, Involuntary Disposition or
Extraordinary Receipt (for the avoidance of doubt, excluding fees, milestones,
upfront payments, royalties and any other payments received from licensing of
Intellectual Property of the type described in clause (f) of the definition of
“Disposition”).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

 

“Not Otherwise Applied” means, with reference to any amount of proceeds of any
issuance of Equity Interests, that such amount was not previously applied in
determining the permissibility of any transaction under the Loan Documents where
such permissibility was (or may have been) contingent on the receipt of such
amount or the availability of such amount for such purpose.

 

“Note” or “Notes” means the Term A Notes and the Term B Notes, individually or
collectively, as appropriate.

 

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan and (b) all costs and expenses incurred in
connection with enforcement and collection of the foregoing, including the fees,
charges and disbursements of counsel, in each case, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.  For

 

19

--------------------------------------------------------------------------------


 

the avoidance of doubt, the term “Obligations” shall not include the obligations
of the Borrower under the Warrants.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction), and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Other Administrative Proceeding” means any administrative proceeding relating
to a dispute involving a patent office or other relevant intellectual property
registry which relates to validity, opposition, revocation, ownership or
enforceability of the relevant Patents or Trademarks.

 

“Outstanding Amount” means with respect to any Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of any Loans occurring on such date.

 

“Participant” has the meaning set forth in Section 11.06(d).

 

“Participant Register” has the meaning specified in Section 11.06(d).

 

“Patents” means any patent rights of any kind, including any and all: patents or
patent applications, as well as all divisions, continuations, continuations
in-part, provisionals, continued prosecution applications, substitutions,
reissues, reexaminations, inter partes review, renewals, extensions,
adjustments, restorations, supplemental protection certificates and other
additions in connection therewith, whether in or related to the United States or
any foreign country or other jurisdiction, together with the right to claim the
priority thereto and the right to sue for past infringement of any of the
foregoing.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in Section 412, 430, 431, 432 and 436 of
the Internal Revenue Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the
Internal Revenue Code.

 

“Permits” means all Regulatory Authorizations, permits, licenses, registrations,
certificates, accreditations, orders, approvals, authorizations, consents,
waivers, franchises, variances and similar

 

20

--------------------------------------------------------------------------------


 

rights issued by or obtained from any Governmental Authority or any other
Person, including, without limitation, those relating to Environmental Laws.

 

“Permitted Acquisition” means an Investment consisting of an Acquisition by a
Loan Party; provided, that, (a) the property acquired (or the property of the
Person acquired) in such Acquisition is used or useful in the same or reasonably
related or complementary line of business as the Borrower and its Subsidiaries
were engaged in on the Closing Date (or any reasonable extensions or expansions
thereof), (b) no Default or Event of Default shall have occurred and be
continuing or would result from such Acquisition, (c) the Administrative Agent
shall have received all items in respect of the Equity Interests or property
acquired in such Acquisition as and when required to be delivered by the terms
of Section 7.12 and/or Section 7.14, (d) such Acquisition shall not be a
“hostile” acquisition and shall have been approved by the Board of Directors
and/or the shareholders (or equivalent) of the applicable Loan Party and the
target of such Acquisition, (e) the Borrower shall have delivered to the
Administrative Agent pro forma financial statements for the Borrower and its
Subsidiaries after giving effect to such Acquisition for the twelve month period
ending as of the most recent fiscal quarter end in a form reasonably
satisfactory to the Administrative Agent, (f) the representations and warranties
made by the Loan Parties in each Loan Document shall be true and correct in all
material respects (and in all respects if any such representation or warranty is
already qualified by materiality or reference to Material Adverse Effect) at and
as if made as of the date of such Acquisition (after giving effect thereto)
except to the extent any such representation and warranty expressly relates to
an earlier date, in which case it shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or reference to Material Adverse Effect) as of such
earlier date and (g) the aggregate consideration (including cash and non-cash
consideration, deferred purchase price and any Earn Out Obligations but
excluding (x) consideration in the form of Qualified Capital Stock of the
Borrower and (y) Qualifying Capital Stock Proceeds (to the extent not
constituting a Change of Control)) paid by the Borrower and its Subsidiaries for
all such Acquisitions during the term of this Agreement shall not exceed
$10,000,000 in the aggregate.

 

“Permitted Convertible Bond Indebtedness” means Convertible Bond Indebtedness
issued by the Borrower in an aggregate principal amount not to exceed
$200,000,000 at any one time outstanding; provided, that, (a) such Convertible
Bond Indebtedness shall be unsecured, (b) no Subsidiary shall Guarantee such
Convertible Bond Indebtedness if such Subsidiary is not a Guarantor, (c) such
Convertible Bond Indebtedness shall not mature, and no scheduled or mandatory
principal payments, prepayments, cash settlements, repurchases, redemptions or
sinking fund or like payments of such Convertible Bond Indebtedness shall be
required at any time on or prior to the date that is one hundred eighty-one
(181) days after the Maturity Date, (d) such Convertible Bond Indebtedness shall
(i) not include covenants and defaults that are, taken as a whole, more
restrictive on the Loan Parties than the provisions of this Agreement and
(ii) have a cash interest rate of less than the greater of (x) five percent (5%)
per annum and (y) such cash interest rate as the Administrative Agent shall
approve after the Closing Date, upon the request of the Borrower in light of
changes to market interest rates for similar convertible notes (such approval
not to be unreasonably withheld or delayed), (e) such Convertible Bond
Indebtedness shall include conversion, redemption and fundamental change
provisions that are customary for convertible notes issued in public or
“Rule 144A” offerings of convertible notes, (f) no Default or Event of Default
shall have occurred and be continuing at the time of incurrence of such
Convertible Bond Indebtedness or could result therefrom, (g) such Convertible
Bond Indebtedness shall be subordinated to the Obligations on terms and
conditions reasonably satisfactory to the Administrative Agent and (h) the
Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Financial Officer of the Borrower certifying as to the foregoing.

 

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.01.

 

21

--------------------------------------------------------------------------------


 

“Permitted Refinancing” means, with respect to any Indebtedness, any extensions,
refinancings, renewals and replacements of such Indebtedness; provided, that,
such extension, refinancing, renewal or replacement (a) shall not increase the
outstanding principal amount of such Indebtedness, (b) contains terms relating
to outstanding principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole no less
favorable in any material respect to the Borrower and its Subsidiaries or the
Secured Parties than the terms of any agreement or instrument governing such
existing Indebtedness, (c) shall have an applicable interest rate or equivalent
yield which does not exceed the interest rate or equivalent yield of the
Indebtedness being extended, renewed or replaced, (d) shall not contain any new
requirement to grant any Lien or to give any Guarantee that was not an existing
requirement of the Indebtedness being extended, renewed or replaced and
(e) after giving effect to such extension, renewal or replacement, no Default or
Event of Default shall have occurred and be continuing or could result
therefrom.

 

“Person” means any natural person, corporation, limited liability company,
trust, unincorporated organization, joint venture, association, company,
partnership, Governmental Authority or any other legal entity, whether acting in
an individual, fiduciary or other capacity.

 

“PHSA” means the Public Health Service Act (or any successor thereto), as
amended from time to time, and the rules, regulations, guidelines, guidance
documents and compliance policy guides issued or promulgated thereunder.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Pledge Agreement” means that certain pledge agreement dated as of the Closing
Date executed in favor of the Administrative Agent, for the benefit of the
Secured Parties, by each of the Loan Parties, as amended or modified from time
to time in accordance with the terms hereof.

 

“Product” means any current or future service or product researched, designed,
developed, manufactured, licensed, marketed, advertised, sold, offered for sale,
performed, distributed, tested, provided or commercialized by the Borrower or
any Subsidiary, including any such product in development or which may be
developed, including those products set forth on Schedule 1.01 to the Disclosure
Letter (as updated from time to time in accordance with the terms of this
Agreement), provided, that, if the Loan Parties shall fail to comply with their
obligations under this Agreement to give notice to the Administrative Agent and
update Schedule 1.01 to the Disclosure Letter prior to manufacturing, selling,
developing, testing or marketing any new Product, any such improperly
undisclosed Product shall be deemed to be included in this definition.

 

“Product Agreement” means each agreement, license, document, instrument,
interest (equity or otherwise) or the like under which one or more parties
grants or receives any right, title or interest with respect to any Product
Development and Commercialization Activities in respect of one or more Products
specified therein or to exclude third parties from engaging in, or otherwise
restricting any right, title or interest as to any Product Development and
Commercialization Activities with respect thereto, including each contract or
agreement with suppliers, manufacturers, pharmaceutical companies, distributors,
clinical research organizations, hospitals, group purchasing organizations,
wholesalers, pharmacies or any other Person related to any such entity.

 

“Product Authorizations” means any and all approvals, licenses, notifications,
registrations or authorizations of any Governmental Authority for the testing,
manufacture, development, distribution, use, storage, import, export, transport,
promotion, marketing, sale or commercialization of a Product in

 

22

--------------------------------------------------------------------------------


 

any country or jurisdiction, including without limitation registration and
listing, INDs, NDAs and similar applications.

 

“Product Development and Commercialization Activities” means, with respect to
any Product, any combination of research, development, manufacture, import, use,
sale, importation, storage, labeling, marketing, promotion, supply,
distribution, testing, packaging, purchasing or other commercialization
activities, receipt of payment in respect of any of the foregoing, or like
activities the purpose of which is to develop or commercially exploit such
Product.

 

“Qualified Capital Stock” of any Person means any Equity Interests of such
Person that are not Disqualified Capital Stock.

 

“Qualifying Capital Stock Proceeds” means net cash proceeds received by the
Borrower from any issuance of its Qualified Capital Stock; provided, that,
(x) such proceeds are Not Otherwise Applied and (y) such proceeds are received
by the Borrower not more than ninety (90) days prior to the applicable Permitted
Acquisition.

 

“Real Property Security Documents” means with respect to the fee interest of any
Loan Party in any real property:

 

(a)                                 a fully executed and notarized Mortgage
encumbering the fee interest of such Loan Party in such real property;

 

(b)                                 if requested by the Administrative Agent in
its sole discretion, maps or plats of an as-built survey of the sites of such
real property certified to the Administrative Agent and the title insurance
company issuing the policies referred to in clause (c) of this definition in a
manner satisfactory to each of the Administrative Agent and such title insurance
company, dated a date satisfactory to each of the Administrative Agent and such
title insurance company by an independent professional licensed land surveyor,
which maps or plats and the surveys on which they are based shall be sufficient
to delete any standard printed survey exception contained in the applicable
title policy and be made in accordance with the Minimum Standard Detail
Requirements for Land Title Surveys jointly established and adopted by the
American Land Title Association and the National Society of Professional
Surveyors, Inc. in 2016 with items 2, 3, 4, 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10,
11, 13, 14, 16,17, 18 and 19 on Table A thereof completed;

 

(c)                                  ALTA mortgagee title insurance policies
issued by a title insurance company acceptable to the Administrative Agent with
respect to such real property, assuring the Administrative Agent that the
Mortgage covering such real property creates a valid and enforceable first
priority mortgage lien on such real property, free and clear of all defects and
encumbrances except Permitted Liens, which title insurance policies shall
otherwise be in form and substance satisfactory to the Administrative Agent and
shall include such endorsements as are requested by the Administrative Agent;

 

(d)                                 (i) a completed “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination with respect to
such real property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by each Loan Party relating
thereto) and (ii) if such real property is a Flood Hazard Property, (A)  notices
to (and confirmations of receipt by) such Loan Party as to the existence of a
special flood hazard and, if applicable, the unavailability of flood hazard
insurance under the National Flood Insurance Program and (B) evidence of
applicable flood insurance, if available, in each case in such form,

 

23

--------------------------------------------------------------------------------


 

on such terms and in such amounts as required by The National Flood Insurance
Reform Act of 1994 or as otherwise required by the Administrative Agent;

 

(e)                                  if requested by the Administrative Agent in
its sole discretion, an environmental assessment report as to such real
property, in form and substance and from professional firms acceptable to the
Administrative Agent;

 

(f)                                   if requested by the Administrative Agent
in its sole discretion, evidence reasonably satisfactory to the Administrative
Agent that such real property, and the uses of such real property, are in
compliance in all material respects with all applicable zoning laws (the
evidence submitted as to which should include the zoning designation made for
such real property, the permitted uses of such real property under such zoning
designation and, if available, zoning requirements as to parking, lot size,
ingress, egress and building setbacks); and

 

(g)                                  if requested by the Administrative Agent in
its sole discretion, an opinion of legal counsel to the Loan Party granting the
Mortgage on such real property, addressed to the Administrative Agent and each
Lender, in form and substance reasonably acceptable to the Administrative Agent.

 

“Recipient” means the Administrative Agent, any Lender, and any other recipient
of any payment by or on account of any obligation of any Loan Party under any
Loan Document.

 

“Register” has the meaning set forth in Section 11.06(c).

 

“Regulatory Agencies” means any Governmental Authority that is concerned with
the use, control, safety, efficacy, reliability, manufacturing, marketing,
distribution, sale or other Product Development and Commercialization Activities
relating to any Product, including CMS, FDA, DEA, and all similar agencies in
other jurisdictions, and includes Standard Bodies.

 

“Regulatory Authorizations” means all approvals, clearances, notifications,
authorizations, orders, exemptions, registrations, certifications, licenses and
permits granted by, submitted to or filed with any Regulatory Agencies,
including all Product Authorizations.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, sub-advisors and representatives of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders.  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

 

“Responsible Financial Officer” means the chief executive officer, president,
chief financial officer, treasurer, assistant treasurer or controller of a Loan
Party and, solely for purposes of the delivery of certificates pursuant to
Sections 5.01 or 7.12(b), the secretary or any assistant secretary of a Loan
Party.  Any document delivered hereunder that is signed by a Responsible
Financial Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Financial Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

24

--------------------------------------------------------------------------------


 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, chief science officer, treasurer,
assistant treasurer or controller of a Loan Party and, solely for purposes of
the delivery of certificates pursuant to Sections 5.01 or 7.12(b), the secretary
or any assistant secretary of a Loan Party.  Any document delivered hereunder
that is signed by a Responsible Officer of a Loan Party shall be conclusively
presumed to have been authorized by all necessary corporate, partnership and/or
other action on the part of such Loan Party and such Responsible Officer shall
be conclusively presumed to have acted on behalf of such Loan Party.

 

“Restricted” means, when referring to cash or Cash Equivalents of the Loan
Parties, that such cash or Cash Equivalents (a) appear (or would be required to
appear) as “restricted” on a consolidated balance sheet of the Borrower and its
Subsidiaries as determined in accordance with GAAP (other than as a result of
the Liens of the Administrative Agent for the benefit of the Secured Parties) or
(b) are subject to any Lien in favor of any Person (other than bankers’ liens
and rights of setoff) other than the Administrative Agent for the benefit of the
Secured Parties.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of any Loan Party or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of any Loan Party or any of its
Subsidiaries, now or hereafter outstanding, (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interests of any Loan Party or any of its
Subsidiaries, now or hereafter outstanding and (d) any payment made in cash to
the holders of Convertible Bond Indebtedness in excess of the original principal
(or notional) amount thereof, interest thereon and any fees due thereunder.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial, Inc., and any successor thereto.

 

“Safety Notice” means any product recall, field notification, safety alert,
correction, withdrawal, warning, “dear doctor” letter, investigator notice,
“serious adverse event” report, clinical hold, marketing suspension, removal,
label change request or the like.

 

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby the
Loan Party or such Subsidiary shall sell or transfer any property used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property being sold or transferred.

 

“Sanction(s)” means any sanction administered or enforced by the United States
government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the Indemnitees and each co-agent or sub-agent appointed by the Administrative
Agent from time to time pursuant to Section 10.05.

 

“Securities Act” means the Securities Act of 1933.

 

25

--------------------------------------------------------------------------------


 

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

 

“Security Agreement” means the security agreement dated as of the Closing Date
executed in favor of the Administrative Agent, for the benefit of the Secured
Parties, by each of the Loan Parties, as amended or modified from time to time
in accordance with the terms hereof.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“Special Purpose Subsidiary” means Kala Pharmaceuticals Security Corporation, a
Massachusetts security corporation.

 

“Special Purpose Subsidiary Investment Condition” means, on any date of
determination, the condition that the Loan Parties have on such date of
determination Unrestricted Cash in Deposit Accounts for which the Administrative
Agent shall have received a Deposit Account Control Agreement in an aggregate
amount greater than or equal to one hundred percent (100%) of the then
Outstanding Amount of the Loans.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Standard Bodies” means any of the organizations that create, sponsor or
maintain safety, quality or other standards, including ISO, ANSI, CEN and SCC
and the like.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and

 

26

--------------------------------------------------------------------------------


 

(b) any and all transactions of any kind, and the related confirmations, which
are subject to the terms and conditions of, or governed by, any form of master
agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

“Taxes” has the meaning set forth in Section 3.01(a).

 

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans
made by each of the Term A Lenders pursuant to Section 2.01(a).

 

“Term A Commitment” means, as to each Term A Lender, its obligation to make a
Term A Loan to the Borrower pursuant to Section 2.01(a), in the principal amount
set forth opposite such Lender’s name on Schedule 2.01. The aggregate principal
amount of the Term A Commitments of all of the Term A Lenders as in effect on
the Closing Date is SEVENTY-FIVE MILLION DOLLARS ($75,000,000).

 

“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.

 

“Term A Lender” means (a) at any time on or prior to the Closing Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Closing Date, any Lender that holds one or more Term A Loans at such time.

 

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

 

“Term A Note” has the meaning set forth in Section 2.09.

 

“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans
made by each of the Term B Lenders pursuant to Section 2.01(b).

 

“Term B Commitment” means, as to each Lender, its obligation to make a Term B
Loan to the Borrower pursuant to Section 2.01(b), in the principal amount set
forth opposite such Lender’s name on Schedule 2.01. The aggregate principal
amount of the Term B Commitments of all of the Lenders as in effect on the
Closing Date is THIRTY-FIVE MILLION DOLLARS ($35,000,000).

 

27

--------------------------------------------------------------------------------


 

“Term B Draw Expiration Date” means the date that is fifteen (15) days after the
earlier of (a) satisfaction by the Borrower of the Term B Draw KPI-121 0.25%
Condition and (b) satisfaction by the Borrower of the Term B Draw INVELTYS Net
Product Revenues Condition.

 

“Term B Draw INVELTYS Net Product Revenues Condition” means the condition that
the Borrower shall have delivered to the Administrative Agent a certificate of a
Responsible Financial Officer of the Borrower (in form and substance reasonably
satisfactory to the Administrative Agent), certifying that INVELTYS Net Product
Revenues for the two fiscal quarter period then most recently ended for which
financial statements have been delivered pursuant to Section 7.01(a) or (b) were
at least $25,000,000.

 

“Term B Draw KPI-121 0.25% Condition” means the condition that the
Administrative Agent shall have received satisfactory evidence from the Borrower
that (a) the FDA has issued an approval to manufacture and distribute KPI-121
0.25% for a dry eye indication and (b) all other Material Regulatory
Authorizations have been acquired and are in full force and effect, which are
necessary for the manufacture, use, sale, marketing, distribution and other
commercialization of KPI-121 0.25% for a dry eye indication.

 

“Term B Facility” means, at any time, (a) during the Availability Period, the
aggregate amount of the Term B Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term B Loans of all Term B Lenders outstanding
at such time.

 

“Term B Lender” means (a) at any time during the Availability Period, any Lender
that has a Term B Commitment at such time and (b) at any time thereafter, any
Lender that holds one or more Term B Loans at such time.

 

“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.

 

“Term B Note” has the meaning set forth in Section 2.09.

 

“Third Party” means any Person other than the Borrower or any Subsidiary or
Affiliate thereof.

 

“Three Month Treasury Rate” means, as of any date of determination, the weekly
average yield as of such date of determination of actually traded United States
Treasury securities adjusted to a constant maturity of three (3) months (as
compiled and published in the most recent Federal Reserve Statistical Release
H.15(519) that has become publically available at least two (2) Business Days
prior to such date of determination (or, if such Federal Reserve Statistical
Release H.15(519) is no longer published, any publically available source of
similar market data)).  For the avoidance of doubt, this calculation is based on
yields on actively traded non-inflation-indexed issues adjusted to constant
maturities.

 

“Threshold Amount” means $1,500,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender and the Outstanding Amount of all Loans of such
Lender at such time.

 

“Trademarks” means any statutory or common law trademark, service mark, trade
name, logo, symbol, trade dress, domain name, corporate name or other indicator
of source or origin or identifies the goods and services of one provider from
another, and all applications and registrations therefor, together with all of
the goodwill associated therewith..

 

28

--------------------------------------------------------------------------------


 

“Treasury Regulations” means the regulations, including temporary regulations,
promulgated by the United States Treasury Department under the Internal Revenue
Code, as such regulations may be amended from time to time (including the
corresponding provisions of any future regulations).

 

“Uniform Commercial Code” means the Uniform Commercial Code as in effect in the
State of New York; provided, that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “Uniform Commercial Code” means the Uniform
Commercial Code as in effect from time to time in such other jurisdiction for
purposes of the provisions hereof or of the other Loan Documents relating to
such perfection, effect of perfection or non-perfection or priority.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Cash” means, at any time, cash (which shall include, for the
avoidance of doubt, cash of the Loan Parties in deposit accounts) and Cash
Equivalents of the Loan Parties (without duplication) that are not Restricted at
such time.

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“Warrants” means those certain common stock purchase warrants of the Borrower
purchased by the Lenders, substantially in the form of Exhibit B-3.  The
Warrants shall have the rights set forth therein and shall be in the respective
amounts set forth on Schedule 2.01.

 

“Wholly Owned Subsidiary” means any Person 100% of whose Equity Interests are at
the time owned by the Borrower directly or indirectly through other Persons 100%
of whose Equity Interests are at the time owned, directly or indirectly, by the
Borrower.  Unless otherwise specified, all references herein to a “Wholly Owned
Subsidiary” or to “Wholly Owned Subsidiaries” shall refer to a Wholly Owned
Subsidiary or Wholly Owned Subsidiaries of the Borrower.

 

“Withholding Agent” means any Loan Party, the Administrative Agent and any other
Person required by applicable Law to withhold or deduct amounts from a payment
made by or on account of any obligation of any Loan Party under any Loan
Document.

 

“Work” means any work or subject matter that is subject to protection pursuant
to Title 17 of the United States Code.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.02                        Other Interpretive Provisions.

 

With reference to this Agreement and each other Investment Document, unless
otherwise specified herein or in such other Investment Document:

 

29

--------------------------------------------------------------------------------


 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including the
Investment Documents and any Organization Document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, modified, extended, restated, replaced or supplemented from time to
time (subject to any restrictions set forth herein or in any other Investment
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein,”
“hereof” and “hereunder,” and words of similar import when used in any
Investment Document, shall be construed to refer to such Investment Document in
its entirety and not to any particular provision thereof, (iv) all references in
an Investment Document to Articles, Sections, Preliminary Statements, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Investment Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified,
extended, restated, replaced or supplemented from time to time, and (vi) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal property and tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Investment Documents are included for convenience of reference only and shall
not affect the interpretation of this Agreement or any other Investment
Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  Except as otherwise specifically
prescribed herein, all accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein; provided, however, that,
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Borrower
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  The Borrower will provide
a written summary of material changes in GAAP and in the consistent application
thereof with each annual and quarterly financial statement delivered in
accordance with Section 7.01.  If at any time any change in

 

30

--------------------------------------------------------------------------------


 

GAAP would affect the computation of any financial requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided, that, until so amended, (i) such requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as requested
hereunder setting forth a reconciliation between calculations of such
requirement made before and after giving effect to such change in GAAP. 
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any change in accounting for leases pursuant to GAAP resulting from the
implementation of FASB ASU No. 2016-02, Leases (Topic 842), to the extent such
adoption would require treating any lease (or similar arrangement conveying the
right to use) as a Capital Lease where such lease (or similar arrangement) would
not have been required to be so treated under GAAP as in effect on December 31,
2017.

 

(c)                                  Calculations.  For purposes of all
calculations hereunder, the principal amount of Convertible Bond Indebtedness
shall be the outstanding principal (or notional) amount thereof, valued at par.

 

(d)                                 Consolidation of Variable Interest Rate
Entities.  All references herein to consolidated financial statements of the
Borrower and its Subsidiaries or to the determination of any amount for the
Borrower and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Borrower is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity was a Subsidiary as defined herein.

 

1.04                        Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

ARTICLE II

 

THE COMMITMENTS

 

2.01                        Commitments and Warrants.

 

(a)                                 Term A Borrowing.  Subject to the terms and
conditions set forth herein, each Term A Lender severally agrees to make a
single loan to the Borrower, in Dollars, on the Closing Date in an aggregate
amount equal to such Term A Lender’s Term A Commitment.  The Term A Borrowing
shall consist of Term A Loans made simultaneously by the Term A Lenders in
accordance with their respective Term A Commitments.  Term A Borrowings repaid
or prepaid may not be reborrowed.

 

(b)                                 Term B Borrowing.  Subject to the terms and
conditions set forth herein, each Term B Lender severally agrees to make a
single loan to the Borrower, in Dollars, on any Business Day during the
Availability Period, in an aggregate amount equal to such Term B Lender’s Term B
Commitment; provided, that, on or prior to such Business Day either the Term B
Draw KPI-121 0.25% Condition or the Term B Draw INVELTYS Net Product Revenues

 

31

--------------------------------------------------------------------------------


 

Condition shall have been satisfied; provided, further, that, for the avoidance
of doubt, it is understood and agreed that there shall be no more than one
(1) Term B Borrowing during the term of this Agreement.  The Term B Borrowing
shall consist of Term B Loans made simultaneously by the Term B Lenders in
accordance with their respective Term B Commitments.  Term B Borrowings repaid
or prepaid may not be reborrowed.

 

(c)                                  Tax Treatment. The Borrower and Lenders
hereby acknowledge and agree that, for United States income tax purposes, for an
aggregate purchase price of $75,000,000, (i) the Lenders shall make the Term A
Loans to the Borrower, (ii) the Borrower shall sell to, and the Lenders shall
purchase from the Borrower, the Warrants for the Aggregate Number of Warrant
Shares less the Term B Warrant Share Amount (in each case, as defined in the
Warrants), (iii) the issue price (within the meaning of Section 1273(b) of the
Internal Revenue Code) of the Term A Loans is determined pursuant to
Section 1272-1275 of the Internal Revenue Code and the Treasury Regulations
thereunder, and (iv) the issue price of the Warrants for the Aggregate Number of
Warrant Shares less the Term B Warrant Share Amount (in each case, as defined in
the Warrants) within the meaning of Section 1273(b) of the Internal Revenue
Code, which issue price was determined pursuant to Section 1.1273-2(h)(1) of the
Treasury Regulations, is equal to $1,459,775.07.  Furthermore, the Borrower and
the Lenders hereby acknowledge and agree that for United States income tax
purposes, for an aggregate purchase price to be agreed to in writing by the
Borrower and the Administrative Agent on the date of the Term B Borrowing, at
the time of the Term B Borrowing (i) the Lenders shall make the Term B Loans to
the Borrower, (ii) the Borrower shall sell to, and the Lenders shall purchase
from the Borrower, the Warrants for the Term B Warrant Share Amount, (iii) the
issue price (within the meaning of Section 1273(b) of the Internal Revenue Code)
of the Term B Loans will be determined pursuant to Section 1272-1275 of the
Internal Revenue Code and the Treasury Regulations thereunder, and (iv) the
issue price of the Warrants for the Term B Warrant Share Amount within the
meaning of Section 1273(b) of the Internal Revenue Code shall be agreed to in
writing by the Borrower and the Administrative Agent on the date of the Term B
Borrowing. The parties hereto agree to report all income tax matters with
respect to the Loans and Warrants consistent with the provisions of this
Section 2.01(c) unless otherwise required due to a change in applicable Law.

 

2.02                        Borrowings.

 

(a)                                 Each Borrowing shall be made upon the
Borrower’s irrevocable notice (in the form of a written Loan Notice,
appropriately completed and signed by a Responsible Financial Officer of the
Borrower) to the Administrative Agent, which must be given not later than 9:00
a.m. (x) on the Closing Date, in the case of the Term A Borrowing and (y) on the
date at least five (5) Business Days in advance of the requested date of the
Term B Borrowing.  Each Loan Notice shall specify (i) the requested date of the
Borrowing (which shall be a Business Day) and (ii) the principal amount of Loans
to be borrowed.  For the avoidance of doubt, the Term A Borrowing shall be in a
principal amount of $75,000,000 and the Term B Borrowing shall be in a principal
amount of $35,000,000.

 

(b)                                 Following receipt of a Loan Notice for a
Facility, the Administrative Agent shall promptly notify each Appropriate Lender
of the amount of its Applicable Percentage under such Facility of the applicable
Loans.  Each Appropriate Lender shall make the amount of its Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice.  Upon satisfaction of the applicable conditions set
forth in Section 5.02 and Section 2.01(b) (and, if such Borrowing is the initial
Borrowing, Section 5.01), the Administrative Agent shall make all funds so
received available to the Borrower in like funds as

 

32

--------------------------------------------------------------------------------


 

received by the Administrative Agent by wire transfer of such funds in
accordance with instructions provided to (and acceptable to) the Administrative
Agent by the Borrower.

 

2.03                        Prepayments.

 

(a)                                 Voluntary Prepayments.  Subject to the
payment of any prepayment premium as required under Section 2.03(d), the exit
fee required under Section 2.07(b) and any other fees or amounts payable
hereunder at such time, the Borrower may, upon written notice from the Borrower
to the Administrative Agent, voluntarily prepay the Loans, in whole or in part;
provided, that, (i) such notice must be received not later than 11:00 a.m. three
(3) Business Days prior to the date of prepayment and (ii) any such prepayment
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof (or, if less, the entire principal amount thereof then
outstanding).  Each such notice shall specify the date and amount of such
prepayment.  If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein; provided, that, if such a notice
expressly states that it is conditioned upon the effectiveness of other credit
facilities or the closing of a specified transaction, such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any prepayment
pursuant to this Section 2.03(a) shall be accompanied by (x) all accrued
interest on the principal amount of the Loans prepaid, (y) the prepayment
premium required under Section 2.03(d) and the exit fee required under
Section 2.07(b) and (z) all fees, costs, expenses, indemnities and other amounts
due and payable hereunder at the time of prepayment.  Each such prepayment shall
be applied (x) with respect to any such prepayment on or prior to June 30, 2022,
first, to outstanding Term B Loans (if any) and second, to outstanding Term A
Loans and (y) with respect to any such prepayment after June 30, 2022, first, to
outstanding Term B Loans (if any) and second, to outstanding Term A Loans and to
the principal repayment installments of each thereof on a pro rata basis.  Each
such prepayment shall be applied to the Loans of the Lenders in accordance with
their respective Applicable Percentages in respect of each of the relevant
Facilities.

 

(b)                                 Mandatory Prepayments of Loans.

 

(i)                                     Dispositions and Involuntary
Dispositions.  The Borrower shall promptly (and, in any event, within three
(3) Business Days) prepay the Loans in an aggregate amount equal to 100% of the
Net Cash Proceeds of any Disposition or Involuntary Disposition received by any
Loan Party or any Subsidiary to the extent (x) such Net Cash Proceeds are not
reinvested in Eligible Assets within one hundred and eighty (180) days of the
date of such Disposition or Involuntary Disposition and (y) after crediting all
such reinvestments made during such one hundred and eighty (180) day period, the
aggregate Net Cash Proceeds of all Dispositions and Involuntary Dispositions
received by the Loan Parties and their Subsidiaries in the then current fiscal
year exceeds $1,000,000 in the aggregate.  Any prepayment pursuant to this
clause (i) shall be applied as set forth in clause (iv) below.

 

(ii)                                  Extraordinary Receipts.                The
Borrower shall promptly (and, in any event, within three (3) Business Days) upon
the receipt by any Loan Party or any Subsidiary of the Net Cash Proceeds of any
Extraordinary Receipt, prepay the Loans in an aggregate amount equal to 100% of
such Net Cash Proceeds to the extent (x) such Net Cash Proceeds are not
reinvested in Eligible Assets within one hundred and eighty (180) days of the
date of such receipt and (y) after crediting all such reinvestments made during
such one hundred and eighty (180) day period, the aggregate Net Cash Proceeds of
all

 

33

--------------------------------------------------------------------------------


 

Extraordinary Receipts received by the Loan Parties and their Subsidiaries in
the then current fiscal year exceeds $1,000,000 in the aggregate.  Any
prepayment pursuant to this clause (ii) shall be applied as set forth in clause
(iv) below.

 

(iii)                               Debt Issuance.  The Borrower shall promptly
(and, in any event, within three (3) Business Days)  upon the receipt by any
Loan Party or any Subsidiary of the Net Cash Proceeds of any Debt Issuance,
prepay the Loans in an aggregate amount equal to 100% of such Net Cash
Proceeds.  Any prepayment pursuant to this clause (iii) shall be applied as set
forth in clause (iv) below.

 

(iv)                              Application of Mandatory Prepayments.  All
payments under this Section 2.03(b) shall be applied first to all fees (other
than, for the avoidance of doubt, exit fees required by Section 2.07(b)), costs,
expenses, indemnities and other amounts due and payable hereunder, then
proportionately (based on the relation of such amounts to the total amount of
the relevant payment under this Section 2.03(b)) to the payment or prepayment
(as applicable) of the following amounts of the Obligations: default interest,
if any, prepayment premium required by Section 2.03(d) and exit fee required by
Section 2.07(b), accrued interest and principal.  Each such prepayment shall be
applied (x) with respect to any such prepayment on or prior to June 30, 2022,
first, to outstanding Term B Loans (if any) and second, to outstanding Term A
Loans and (y) with respect to any such prepayment after June 30, 2022, first, to
outstanding Term B Loans (if any) and second, to outstanding Term A Loans and to
the principal repayment installments of each thereof on a pro rata basis.  Each
such prepayment shall be applied to the Loans of the Lenders in accordance with
the respective Applicable Percentages in respect of each of the relevant
Facilities.

 

(c)                                  Change of Control.  Upon the occurrence of
a Change of Control, the Borrower shall, at the direction of the Required
Lenders, and may, at its option upon three (3) Business Days prior written
notice from the Borrower to the Administrative Agent, prepay the Outstanding
Amount of the Loans together with all accrued and unpaid interest thereon plus
the prepayment premium required by Section 2.03(d) and the exit fee required by
Section 2.07(b) plus all other Obligations.  Each such direction or notice shall
specify the date and amount of such prepayment.  If such direction or notice is
given, the Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.  Each
prepayment under this Section 2.03(c) shall be applied to the Loans of the
Lenders in accordance with their respective Applicable Percentages.

 

(d)                                 Prepayment Premiums.  Notwithstanding
anything to the contrary in this Agreement or any other Loan Document (but
subject to clause (b)(iv) above), if all or any portion of the Loans are
prepaid, or required to be prepaid, pursuant to this Section 2.03, Article IX or
otherwise, then, in all cases, the Borrower shall pay to the Lenders, for their
respective ratable accounts, on the date on which such prepayment is paid or
required to be paid, in addition to the other Obligations so prepaid or required
to be prepaid, a prepayment premium equal to: (i) with respect to any prepayment
paid or required to be paid on or prior to the second (2nd) anniversary of the
date of the Borrowing of such Loan, an amount equal to the Make-Whole Amount
with respect to such prepayment, (ii) with respect to any prepayment paid or
required to be paid after the second (2nd) anniversary of the date of the
Borrowing of such Loan but on or prior to the third (3rd) anniversary of the
date of the Borrowing of such Loan, three percent (3.00%) of the principal
amount of such Loan that is prepaid or required to be prepaid, (iii) with
respect to any prepayment paid or required to be paid after the third (3rd)
anniversary of the date of the Borrowing of such Loan but on or prior to the
fourth (4th) anniversary of the date of the

 

34

--------------------------------------------------------------------------------


 

Borrowing of such Loan, two percent (2.00%) of the principal amount of such Loan
that is prepaid or required to be prepaid and (iv) with respect to any
prepayment paid or required to be paid thereafter, zero percent (0.00%) of the
principal amount of such Loan that is prepaid or required to be prepaid.

 

2.04                        Termination of Commitments.

 

(a)                                 Voluntary.  The Borrower may, upon written
notice to the Administrative Agent during the Availability Period, terminate in
full the Term B Commitments; provided, that: any such notice shall be received
by the Administrative Agent not later than 11:00 a.m. five (5) Business Days
prior to the date of termination.  Upon any termination of the Term B
Commitments, the Commitments of each Appropriate Lender shall be reduced by such
Lender’s Applicable Percentage of such reduction amount.

 

(b)                                 Mandatory.  The Term A Commitments will be
automatically and permanently reduced to zero upon the Term A Borrowing pursuant
to Section 2.01.  The Term B Commitments will be automatically and permanently
reduced to zero upon the Term B Borrowing pursuant to Section 2.01.

 

2.05                        Repayment of Loans.

 

(a)                                 Term A Facility.

 

The Borrower shall repay the outstanding principal amount of the Term A Loans in
installments on the dates set forth below, in each case, in the respective
amounts set forth in the table below (which amounts shall be reduced as a result
of the application of prepayments in accordance with the order of priority set
forth in Section 2.03), unless accelerated sooner pursuant to Section 9.02:

 

Payment Dates

 

Principal Amortization Payment (% of
Principal Amount of Term A Facility
Outstanding on June 30, 2022)

September 30, 2022

 

11.11%

December 31, 2022

 

11.11%

March 31, 2023

 

11.11%

June 30, 2023

 

11.11%

September 30, 2023

 

11.11%

December 31, 2023

 

11.11%

March 31, 2024

 

11.11%

June 30, 2024

 

11.11%

Maturity Date

 

Outstanding Principal Balance of Term A Loans

 

provided, however, that, (x) the final principal repayment installment of the
Term A Loans shall be repaid on the Maturity Date and in any event shall be in
an amount equal to the aggregate principal amount of all Term A Loans
outstanding on such date and (y) if any principal repayment installment to be
made by the Borrower shall come due on a day other than a Business Day, such
principal repayment installment shall be due on the first preceding Business
Day.

 

35

--------------------------------------------------------------------------------


 

(b)                                 Term B Facility.

 

The Borrower shall repay the outstanding principal amount of the Term B Loans in
installments on the dates set forth below, in each case, in the respective
amounts set forth in the table below (which amounts shall be reduced as a result
of the application of prepayments in accordance with the order of priority set
forth in Section 2.03), unless accelerated sooner pursuant to Section 9.02:

 

Payment Dates

 

Principal Amortization Payment (% of
Principal Amount of Term B Facility
Outstanding on June 30, 2022)

September 30, 2022

 

11.11%

December 31, 2022

 

11.11%

March 31, 2023

 

11.11%

June 30, 2023

 

11.11%

September 30, 2023

 

11.11%

December 31, 2023

 

11.11%

March 31, 2024

 

11.11%

June 30, 2024

 

11.11%

Maturity Date

 

Outstanding Principal Balance of Term B Loans

 

provided, however, that, (x) the final principal repayment installment of the
Term B Loans shall be repaid on the Maturity Date and in any event shall be in
an amount equal to the aggregate principal amount of all Term B Loans
outstanding on such date and (y) if any principal repayment installment to be
made by the Borrower shall come due on a day other than a Business Day, such
principal repayment installment shall be due on the first preceding Business
Day.

 

2.06                        Interest.

 

(a)                                 Pre-Default Rate.  Subject to the provisions
of subsection (b) below, each Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date thereof at a rate
per annum equal to 9.875% per annum.

 

(b)                                 Default Rate.  Upon the occurrence of any
Event of Default, (i) all outstanding Obligations shall thereafter bear interest
at an interest rate per annum at all times equal to the Default Rate to the
fullest extent permitted by applicable Laws and (ii) accrued and unpaid interest
on past due amounts (including interest on past due interest) shall be due and
payable in cash on demand.

 

(c)                                  Interest Generally.  Interest on each Loan
shall be due and payable in arrears on each Interest Payment Date and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

36

--------------------------------------------------------------------------------


 

2.07                        Fees.

 

(a)                                 Closing Fee.  The Borrower shall pay to
Athyrium a $1,100,000 closing fee on the Closing Date.  Such fee shall be fully
earned when paid and shall be non-refundable for any reason whatsoever.  It is
understood and agreed that Athyrium, the Administrative Agent and the Lenders
reserve the right to allocate, in whole or in part, to their respective
Affiliates, the fees payable to such Persons hereunder in such manner as
Athyrium, the Administrative Agent, the Lenders and such Affiliates shall agree
in their sole discretion.

 

(b)                                 Exit Fee.  Upon the prepayment or repayment
of all or any portion of the Loans (or upon the date any such prepayment or
repayment is required to be paid), whether pursuant to Section 2.03,
Section 2.05 or Section 9.02, or otherwise, the Borrower shall pay to the
Lenders, for their respective ratable accounts, on the date on which such
prepayment or repayment is paid or required to be paid, as the case may be, in
addition to the other Obligations so prepaid, repaid or required to be prepaid
or repaid, an exit fee in an amount equal to one percent (1.00%) of the
principal amount of the Loans prepaid, repaid or required to be prepaid or
repaid, as the case may be, on such date.

 

2.08                        Computation of Interest.

 

All computations of interest shall be made on the basis of a 360-day year and
actual days elapsed.  Interest shall accrue on each Loan for the day on which
such Loan is made, and shall not accrue on a Loan, or any portion thereof, for
the day on which such Loan or such portion is paid.

 

2.09                        Evidence of Debt.

 

The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender in the ordinary course of business.  The
accounts or records maintained by each Lender shall be conclusive absent
manifest error of the amount of Loans made by the Lenders to the Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. 
Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender a promissory note, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each such
promissory note shall (a) in the case of the Term A Loans, be in the form of
Exhibit B-1 (a “Term A Note”) and (b) in the case of the Term B Loans, be in the
form of Exhibit B-2 (a “Term B Note”).  Each Lender may attach schedules to its
Note and endorse thereon the date, amount and maturity of its Loans and payments
with respect thereto.

 

2.10                        Payments Generally.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff.  Subject to Section 9.03, all
payments of principal, interest, prepayment premiums and fees on the Loans and
all other Obligations payable by any Loan Party under the Loan Documents shall
be due, without any presentment thereof, directly to the Lenders, at the
respective Lending Offices of the Lenders; provided, that, if at the time of any
such payment a Lender is a Defaulting Lender, such Defaulting Lender’s pro rata
share of such payment shall be made directly to the Administrative Agent.  The
Loan Parties will make such payments in Dollars, in immediately available funds
not later than 2:00 p.m. on the date due, marked for attention as indicated, or
in such other manner or to such other account in any United States bank as the
Lenders may from time to time direct in writing.  All payments received by the
Lenders after 2:00 p.m. shall be

 

37

--------------------------------------------------------------------------------


 

deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.  If any payment to be made by the Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest.

 

(b)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans and to make payments pursuant
to Section 11.04(c) are several and not joint.  The failure of any Lender to
make any Loan or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or to make its payment under Section 11.04(c).

 

(c)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.11                        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or otherwise, obtain
payment in respect of any principal of or interest on its portion of any of the
Loans or prepayment premium or exit fee in connection therewith resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of the
Loans and accrued interest thereon and prepayment premium or exit fees in
connection therewith greater than its pro rata share thereof as provided herein,
then the Lender shall (a) notify the Administrative Agent of such fact and
(b) purchase (for cash at face value) participations in the portions of the
Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of, accrued
interest on and prepayment premium or exit fees in connection with their
respective portions of the Loans and other amounts owing them; provided, that:

 

(i)                                 if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest; and

 

(ii)                              the provisions of this Section 2.11 shall not
be construed to apply to (x) any payment made by or on behalf of the Borrower
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender) or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its portion of the Loans to
any assignee or participant, other than an assignment to the Borrower or any
Subsidiary (as to which the provisions of this Section shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

38

--------------------------------------------------------------------------------


 

2.12                      Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendment.  The Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in Section 11.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or other amount received by the Administrative Agent
for the account of that Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Article IX or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and sixth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that, if (x) such payment is a payment of the principal amount of any Loans in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans were made at a time when the conditions set forth in
Section 5.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of that Defaulting Lender.  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this
Section 2.12(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will cease to be a Defaulting Lender; provided, that, no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
provided, further, that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender.

 

39

--------------------------------------------------------------------------------


 

ARTICLE III

 

TAXES, INCREASED COSTS AND YIELD PROTECTION

 

3.01                        Taxes.

 

(a)                                 All payments of principal and interest on
the Loans and all other amounts payable hereunder shall be made free and clear
of and without deduction for any present or future income, excise, stamp,
documentary, property or franchise taxes and other taxes, fees, duties, levies,
assessments, withholdings or other charges of any nature whatsoever (including
interest and penalties thereon) imposed by any taxing authority (“Taxes”),
except as required by applicable Law.  If any withholding or deduction of any
Taxes from any payment by or on account of any obligation of any Loan Party
hereunder is required in respect of any Taxes pursuant to any applicable Law,
then (i) the applicable Withholding Agent shall be entitled to make such
withholding or deduction and shall pay directly to the relevant Governmental
Authority the full amount required to be so withheld or deducted and (ii) the
applicable Withholding Agent shall promptly forward to the Administrative Agent
an official receipt or other documentation satisfactory to the Administrative
Agent evidencing such payment to such Governmental Authority.  If such Taxes
deducted or withheld are Taxes other than (x) Taxes imposed on or measured by
net income, franchise Taxes, and branch profits Taxes, in each case, imposed by
the jurisdiction under which a Recipient is organized or conducts business or as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than solely as the result of entering into
any of the Loan Documents or taking any action thereunder), (y) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of a
Recipient with respect to an applicable interest in a Loan or Commitment
pursuant to a Law in effect on the date on which (i) such Recipient acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower pursuant to Section 11.13) or (ii) such Recipient
changes its Lending Office, except in each case to the extent that, pursuant to
this Section 3.01, amounts with respect to such Taxes were payable either to
such Recipient’s assignor immediately before such Recipient became a party
hereto or to such Recipient immediately before it changed its Lending Office and
(z) U.S. federal withholding Tax imposed under FATCA (all such Taxes described
in clauses (x), (y) and (z) being called “Excluded Taxes”), then the sum payable
by the applicable Loan Party shall be increased by such additional amount or
amounts as is necessary to ensure that the net amount actually received by the
applicable Recipient will equal the full amount such Recipient would have
received had no such withholding or deduction been required.

 

(b)                                 The Borrower shall indemnify each Recipient,
within ten (10) days after written demand therefor, for the full amount of any
Taxes (other than Excluded Taxes) imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under any Loan Document
(“Indemnified Taxes”) (including Indemnified Taxes imposed on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment by such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.

 

(c)                                  Any Lender, at the time or times reasonably
requested by the Borrower or the Administrative Agent, shall deliver such
documentation reasonably requested by the Borrower or the Administrative Agent
as will enable the Borrower or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements.  Without limiting the generality of the foregoing, each Lender
that is not a “United

 

40

--------------------------------------------------------------------------------


 

States person” as defined in Section 7701(a)(30) of the Internal Revenue Code
(each such Lender a “Foreign Lender”) shall execute and deliver to each of the
Borrower and the Administrative Agent on or prior to the date that such Lender
becomes a party hereto (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), one or more (as the
Borrower or the Administrative Agent may reasonably request) duly completed and
executed copies of Internal Revenue Service Forms W-8ECI, W-8BEN, W-8BEN-E,
W-8IMY (as applicable) and other applicable forms, certificates or documents
prescribed by the Internal Revenue Service or reasonably requested by the
Borrower or the Administrative Agent certifying as to such Lender’s entitlement
to any available exemption from or reduction of withholding or deduction of
taxes, including FATCA. Solely for purposes of this clause (c), FATCA shall
include any amendments made to FATCA after the date of this Agreement.  Each
Lender that is a “United States person” as defined in Section 7701(a)(30) of the
Internal Revenue Code shall execute and deliver to the Borrower and the
Administrative Agent on or prior to the date such Lender becomes a party hereto
(and from time to time thereafter upon the reasonable request of the Borrower or
the Administrative Agent), one or more (as the Borrower or the Administrative
Agent may reasonably request) duly completed and executed copies of Internal
Revenue Service Form W-9 certifying that such Lender is not subject to United
States backup withholding.  The Borrower shall not be required to pay additional
amounts to any Lender pursuant to this Section 3.01 with respect to taxes
attributable to the failure of such Lender to comply with this paragraph.

 

(d)                                 Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall promptly update such
form or certification or promptly notify the Administrative Agent and the
Borrower of its inability to do so.

 

(e)                                  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.01 (including by
the payment of additional amounts pursuant to this Section 3.01), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made, or additional amounts paid, under this Section with
respect to the Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (e) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority, other than any penalties,
interest or other charges imposed as a result of the gross negligence or willful
misconduct of the indemnified party) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (e), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (e) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid.   This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

3.02                        Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall subject any Recipient to any taxes (other than (A) Taxes that are
covered by Section 3.01(b) and (B) taxes that are

 

41

--------------------------------------------------------------------------------


 

excluded from the definition of Taxes in Section 3.01(a)) on its loans, loan
principal, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto, and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
any Loan (or of maintaining its obligation to make any such Loan), then, upon
written demand of such Lender, the Borrower will pay to such Lender, as the case
may be, such additional amount or amounts as will compensate such Lender, as the
case may be, for such additional costs incurred or reduction suffered.

 

(b)                                 Certificates for Reimbursement.  A
certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, as specified
in subsection (a) of this Section and delivered to the Borrower shall be
conclusive absent manifest error.  The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

 

(c)                                  Delay in Requests.  Failure or delay on the
part of any Lender to demand compensation pursuant to the foregoing provisions
of this Section shall not constitute a waiver of such Lender’s right to demand
such compensation, provided, that, the Borrower shall not be required to
compensate a Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

3.03                        Mitigation Obligations; Replacement of Lenders.

 

(a)                                 Designation of a Different Lending Office. 
If any Lender requests compensation under Section 3.02 or requires the Borrower
to pay any Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, then at the
request of the Borrower such Lender shall, as applicable, use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.02, as the case may be, in the future and (ii) in each
case, would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)                                 Replacement of Lenders.  If any Lender
requests compensation under Section 3.02 or if the Borrower is required to pay
any Taxes or additional amounts to any Lender or any Governmental Authority for
the account of any Lender pursuant to Section 3.01 and, in each case, such
Lender has declined or is unable to designate a different Lending Office in
accordance with Section 3.03(a), the Borrower may replace such Lender in
accordance with Section 11.13.

 

3.04                        Survival.

 

All of the Loan Parties’ obligations under this Article III shall survive
termination of the Commitments, repayment of all other Obligations hereunder and
resignation of the Administrative Agent.

 

42

--------------------------------------------------------------------------------


 

ARTICLE IV

 

GUARANTY

 

4.01                        The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Secured
Party and the Administrative Agent as hereinafter provided, as primary obligor
and not as surety, the prompt payment of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof.  The Guarantors hereby
further agree that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration or otherwise) in accordance with the terms of such
extension or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, the obligations of each Guarantor under this Agreement
and the other Loan Documents shall be limited to an aggregate amount equal to
the largest amount that would not render such obligations subject to avoidance
under the Debtor Relief Laws or any comparable provisions of any applicable
state law.

 

4.02                        Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 4.02 that the obligations of
the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances.  Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article IV until such time as
the Obligations (other than contingent indemnification obligations for which no
claim has been asserted) have been paid in full and the Commitments have expired
or terminated.  Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:

 

(a)                                 at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Loan Documents, or any other agreement or instrument
referred to in the Loan Documents shall be done or omitted;

 

(c)                                  the maturity of any of the Obligations
shall be accelerated, or any of the Obligations shall be modified, supplemented
or amended in any respect, or any right under any of the Loan Documents, or any
other agreement or instrument referred to in the Loan Documents

 

43

--------------------------------------------------------------------------------


 

shall be waived or any other guarantee of any of the Obligations or any security
therefor shall be released, impaired or exchanged in whole or in part or
otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, any
Secured Party as security for any of the Obligations shall fail to attach or be
perfected; or

 

(e)                                  any of the Obligations shall be determined
to be void or voidable (including, without limitation, for the benefit of any
creditor of any Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Secured Parties exhaust any right,
power or remedy or proceed against any Person under any of the Loan Documents,
or any other agreement or instrument referred to in the Loan Documents, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.

 

4.03                        Reinstatement.

 

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any Secured Party, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Secured Parties on demand for all reasonable
costs and expenses (including, without limitation, the fees, charges and
disbursements of counsel) incurred by the Secured Parties in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar law.

 

4.04                        Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05                        Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Secured Parties, on the other hand, the
Obligations may be declared to be forthwith due and payable as provided in
Section 9.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in said Section 9.02) for purposes of Section 4.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Guarantors for purposes of
Section 4.01.  The Guarantors acknowledge and agree that their obligations
hereunder are secured in accordance with the terms of the Collateral Documents
and that the Secured Parties may exercise their remedies thereunder in
accordance with the terms thereof.

 

44

--------------------------------------------------------------------------------


 

4.06                        Rights of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law.  Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations (other than contingent indemnification
obligations for which no claim has been asserted) have been paid in full and the
Commitments have terminated.

 

4.07                        Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

ARTICLE V

 

CONDITIONS PRECEDENT TO BORROWINGS

 

5.01                        Conditions of Initial Borrowing and Purchase of
Warrants.

 

This Agreement shall become effective upon and the obligation of each Lender to
make its portion of the Loans to be advanced on the Closing Date hereunder and
to purchase the Warrants is subject to satisfaction of the following conditions
precedent:

 

(a)                                 Investment Documents.  Receipt by the
Administrative Agent of executed counterparts of this Agreement and the other
Investment Documents, each properly executed by a Responsible Financial Officer
of the signing Loan Party and each other party to such Investment Documents,
including, without limitation, the Warrants duly executed and issued by the
Borrower, in each case in form and substance satisfactory to the Administrative
Agent.

 

(b)                                 Opinions of Counsel. Receipt by the
Administrative Agent of favorable opinions of legal counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, dated as of the Closing
Date, and in form and substance satisfactory to the Administrative Agent.

 

(c)                                  Financial Statements; Due Diligence.  The
Administrative Agent shall have received the Audited Financial Statements, the
Interim Financial Statements and such other reports, statements and due
diligence items as the Administrative Agent or any Lender shall request.

 

(d)                                 No Material Adverse Change.  There shall not
have occurred since December 31, 2017 any event or condition that has had or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

(e)                                  Litigation.  There shall not exist any
action, suit, investigation or proceeding pending or, to the knowledge of any
Loan Party, threatened in any court or before an arbitrator or Governmental
Authority that could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.

 

(f)                                   Organization Documents, Resolutions, Etc. 
Receipt by the Administrative Agent of the following, each of which shall be
originals or facsimiles (followed promptly by originals), in form and substance
satisfactory to the Administrative Agent and its legal counsel:

 

45

--------------------------------------------------------------------------------


 

(i)                                     copies of the Organization Documents of
each Loan Party certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of such Loan Party to be true and correct as of the Closing
Date;

 

(ii)                                  such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Financial Officers of each Loan Party as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Financial
Officer thereof authorized to act as a Responsible Financial Officer in
connection with this Agreement and the other Investment Documents to which such
Loan Party is a party; and

 

(iii)                               such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and is validly existing, in good standing and
qualified to engage in business in its state of organization or formation.

 

(g)                                  Perfection and Priority of Liens.  Receipt
by the Administrative Agent of the following:

 

(i)                                           searches of Uniform Commercial
Code filings in the jurisdiction of formation of each Loan Party or where a
filing would need to be made in order to perfect the Administrative Agent’s
security interest in the Collateral, copies of the financing statements on file
in such jurisdictions and evidence that no Liens exist other than Permitted
Liens;

 

(ii)                                        UCC financing statements for each
appropriate jurisdiction as is necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
Collateral;

 

(iii)                                     all certificates evidencing any
certificated Equity Interests pledged to the Administrative Agent pursuant to
the Pledge Agreement, together with duly executed in blank and undated stock
powers attached thereto;

 

(iv)                                    searches of ownership of, and Liens on,
the Intellectual Property of each Loan Party in the appropriate governmental
offices;

 

(v)                                       duly executed notices of grant of
security interest in the form required by the Security Agreement as are
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Intellectual Property of the
Loan Parties.

 

(vi)                                    subject to Section 7.21, in the case of
any personal property Collateral located at a premises leased by a Loan Party,
such Collateral Access Agreements as may be reasonably required by the
Administrative Agent (it being understood that no Collateral Access Agreement
shall be required for the Borrower’s leased locations at 100 Beaver Street and
465 Waverly Oaks Road, in each case, in Waltham, Massachusetts; and

 

(vii)                                 subject to Section 7.21, such Deposit
Account Control Agreements as shall be necessary to cause the Loan Parties to be
in compliance with Section 7.16.

 

46

--------------------------------------------------------------------------------


 

(h)                                 Real Property Collateral.  Receipt by the
Administrative Agent of Real Property Security Documents with respect to the fee
interest of any Loan Party in each real property identified on Schedule
6.20(a) to the Disclosure Letter (other than Excluded Property).

 

(i)                                     Evidence of Insurance.  Receipt by the
Administrative Agent of copies of insurance policies or certificates of
insurance of the Loan Parties evidencing liability and casualty insurance
meeting the requirements set forth in the Loan Documents, including, but not
limited to, naming the Administrative Agent as additional insured (in the case
of liability insurance) or Lender’s loss payee (in the case of property and
casualty insurance) on behalf of the Secured Parties.

 

(j)                                    Closing Certificate.  Receipt by the
Administrative Agent of a certificate signed by a Responsible Financial Officer
of the Borrower certifying (i) that the conditions specified in
Sections 5.01(d), (e) and (l) and Sections 5.02(a) and (b) have been satisfied,
(ii) that the Borrower and its Subsidiaries (after giving effect to the
transactions contemplated hereby and the incurrence of Indebtedness related
thereto) are Solvent on a consolidated basis, (iii) that neither the Borrower
nor any Subsidiary as of the Closing Date has outstanding any Disqualified
Capital Stock and (iv) as true and complete an attached description of all
intercompany Indebtedness of the Borrower and its Subsidiaries.

 

(k)                                 Existing Indebtedness.  All of the existing
Indebtedness for borrowed money of the Borrower and its Subsidiaries (including
all Indebtedness under the Existing Credit Agreement but, for the avoidance of
doubt, excluding Indebtedness permitted to exist under Section 8.03) shall be
repaid in full and all security interests related thereto shall be terminated on
or prior to the Closing Date.

 

(l)                                     Governmental and Third Party Approvals. 
The Borrower and its Subsidiaries shall have received all material governmental,
shareholder and third party consents and approvals necessary in connection with
the transactions contemplated by this Agreement and the other Investment
Documents and the other transactions contemplated hereby and all applicable
waiting periods shall have expired without any action being taken by any Person
that could reasonably be expected to restrain, prevent or impose any material
adverse conditions on the Borrower or any of its Subsidiaries or such other
transactions or that could seek to threaten any of the foregoing, and no law or
regulation shall be applicable which could reasonably be expected to have such
effect.

 

(m)                             Corporate Structure and Capitalization.  The
capital and ownership structure and the equity holder arrangements of the
Borrower on the Closing Date, on a pro forma basis after giving effect to the
transactions contemplated by the Investment Documents shall be reasonably
satisfactory to the Lenders.

 

(n)                                 Letter of Direction.  Receipt by the
Administrative Agent of a satisfactory letter of direction containing funds flow
information with respect to the proceeds of the Loans to be made on the Closing
Date.

 

(o)                                 Fees.  Receipt by Athyrium, the
Administrative Agent and the Lenders of any fees required to be paid on or
before the Closing Date.

 

(p)                                 Attorney Costs; Due Diligence Expenses. The
Borrower shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent and all due diligence expenses of Athyrium and the Lenders,
in each case, incurred to the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of

 

47

--------------------------------------------------------------------------------


 

such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided, that, such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent); provided, that, all such fees, charges and disbursements
of counsel and due diligence expenses required to be reimbursed pursuant to this
Section 5.01(p) shall not exceed $325,000 in the aggregate.

 

(q)                                 Other.  Receipt by the Administrative Agent
and the Lenders of such other documents, instruments, agreements and information
as reasonably requested by the Administrative Agent or any Lender, including,
but not limited to, information regarding litigation, tax, accounting, labor,
insurance, pension liabilities (actual or contingent), real estate leases,
material contracts, debt agreements, property ownership, environmental matters,
contingent liabilities and management of the Borrower and its Subsidiaries.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

5.02                        Conditions to all Borrowings.

 

The obligation of each Lender to honor any Loan Notice is subject to the
following conditions precedent:

 

(a)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article VI or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects (and in all respects if any such representation or warranty is already
qualified by materiality or reference to Material Adverse Effect) on and as of
the date of such Borrowing, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date (and in all
respects if any such representation or warranty is already qualified by
materiality or reference to Material Adverse Effect), and except that for
purposes of this Section 5.02, the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.

 

(b)                                 No Default or Event of Default shall exist,
or would result from such proposed Borrowing or from the application of the
proceeds thereof.

 

(c)                                  The Administrative Agent shall have
received a Loan Notice in accordance with the requirements hereof.

 

(d)                                 With respect to the Term B Borrowing, the
conditions set forth in Section 2.01(b) shall have been satisfied.

 

Each Loan Notice submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a),
(b) and (d) have been satisfied on and as of the date of the applicable
Borrowing.

 

48

--------------------------------------------------------------------------------


 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

 

6.01                        Existence, Qualification and Power.

 

Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) execute, deliver
and perform its obligations under the Investment Documents to which it is a
party, and (c) is duly qualified and is licensed and in good standing under the
Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

6.02                        Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Investment
Document to which such Person is party have been duly authorized by all
necessary corporate or other organizational action, and do not (a) contravene
the terms of any of such Person’s Organization Documents, (b) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (i) any Contractual Obligation to which
such Person is a party or affecting such Person or the properties of such Person
or any of its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, or (c) violate, in any material respect, any Law
(including, without limitation, Regulation U or Regulation X issued by the FRB),
except with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clause (b)(i) to the extent that such
conflict, breach, contravention or payment could not reasonably be expected to
have a Material Adverse Effect.

 

6.03                        Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Investment
Document other than (a) those that have already been obtained and are in full
force and effect, (b) filings to perfect the Liens created by the Collateral
Documents and (c) the filing of any applicable notices under securities laws.

 

6.04                        Binding Effect.

 

Each Investment Document has been duly executed and delivered by each Loan Party
that is party thereto.  Each Investment Document constitutes a legal, valid and
binding obligation of each Loan Party that is party thereto, enforceable against
each such Loan Party in accordance with its terms, subject to applicable Debtor
Relief Laws or other Laws affecting creditors’ rights generally and subject to
general principles of equity.

 

49

--------------------------------------------------------------------------------


 

6.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, and
(iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including material liabilities for taxes, material commitments and Indebtedness.

 

(b)                                 The Interim Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to
condensed footnotes and to normal year-end audit adjustments, and (iii) show all
material indebtedness and other liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including material
liabilities for taxes, material commitments and Indebtedness.

 

(c)                                  From the date of the Audited Financial
Statements to and including the Closing Date, there has been no Disposition by
any Loan Party or any Subsidiary, or any Involuntary Disposition, of any
material part of the business or property of any Loan Party or any Subsidiary,
and no purchase or other acquisition by any of them of any business or property
(including any Equity Interests of any other Person) material to any Loan Party
or any Subsidiary, in each case, which is not reflected in the foregoing
financial statements or in the notes thereto and has not otherwise been
disclosed in writing to the Lenders on or prior to the Closing Date.

 

(d)                                 Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

6.06                        Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or any of its Subsidiaries or against
any of their properties or revenues that (a) purport to affect or pertain to
this Agreement or any other Investment Document, or any of the transactions
contemplated hereby or (b) either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

 

6.07                        No Default.

 

(a)                                 Neither any Loan Party nor any Subsidiary is
in default under or with respect to any Contractual Obligation that could
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 No Default has occurred and is continuing.

 

50

--------------------------------------------------------------------------------


 

6.08                        Ownership of Property; Liens.

 

Each Loan Party and its Subsidiaries has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The property of each Loan Party and its Subsidiaries
is subject to no Liens, other than Permitted Liens.

 

6.09                        Environmental Compliance.

 

Except as could not reasonably be expected to have a Material Adverse Effect (it
being understood that to the extent any representation or warranty in this
Section 6.09 applies to any Facility formerly but not currently owned or
operated by the Borrower or any Subsidiary, the following representations and
warranties in this Section 6.09 are only made with respect to the period during
which the Borrower or any Subsidiary owned or operated such Facility):

 

(a)                                 Each of the Facilities and all operations at
the Facilities are in compliance with all applicable Environmental Laws, and
there is no violation of any Environmental Law with respect to the Facilities or
the Businesses, and neither any Loan Party nor any Subsidiary nor, to the
knowledge of the Borrower, any other Person has caused any conditions relating
to the Facilities or the Businesses that could give rise to liability under any
applicable Environmental Laws.

 

(b)                                 None of the Facilities contains, or, to the
knowledge of the Borrower, has previously contained, any Hazardous Materials at,
on or under the Facilities in amounts or concentrations that constitute or
constituted a violation of, or could give rise to liability under, Environmental
Laws.

 

(c)                                  Neither any Loan Party nor any Subsidiary
has received any written or verbal notice of, or inquiry from any Governmental
Authority regarding, any violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Facilities or the Businesses, nor
does any Loan Party have knowledge or reason to believe that any such notice
will be received or is being threatened.

 

(d)                                 Hazardous Materials have not been
transported or disposed of from the Facilities, or generated, treated, stored or
disposed of at, on or under any of the Facilities, in each case by or on behalf
of any Loan Party or any Subsidiary in violation of, or in a manner that would
be reasonably likely to give rise to liability under, any applicable
Environmental Law.

 

(e)                                  No judicial proceeding or governmental or
administrative action is pending or, to the knowledge of the Loan Parties,
threatened, under any Environmental Law to which any Loan Party or any
Subsidiary is or will be named as a party, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to any Loan Party, any Subsidiary, the Facilities or the
Businesses.

 

(f)                                   There has been no release or, to the
knowledge of the Borrower, threat of release of Hazardous Materials at or from
the Facilities, or arising from or related to the operations (including, without
limitation, disposal) of any Loan Party or any Subsidiary in connection with

 

51

--------------------------------------------------------------------------------


 

the Facilities or otherwise in connection with the Businesses, in violation of
or in amounts or in a manner that could give rise to liability under
Environmental Laws.

 

6.10                        Insurance.

 

(a)                                 The properties of the Loan Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies not Affiliates of such Persons, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
applicable Loan Party or the applicable Subsidiary operates.  The insurance
coverage of the Loan Parties and their Subsidiaries as in effect on the Closing
Date is outlined as to carrier, policy number, expiration date, type, amount and
deductibles on Schedule 6.10 to the Disclosure Letter.

 

(b)                                 Each Loan Party and each of their respective
Subsidiaries maintains, if available, fully paid flood hazard insurance on all
real property that is located in a special flood hazard area and that
constitutes Collateral, on such terms and in such amounts as required by The
National Flood Insurance Reform Act of 1994 or as otherwise required by the
Administrative Agent.

 

6.11                        Taxes.

 

The Loan Parties and their respective Subsidiaries have filed all federal,
income and other material tax returns and reports required to be filed, and have
paid all federal, income and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement with any Person that is not a Loan Party.

 

6.12                        ERISA Compliance.

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Internal Revenue Code and
other federal or state laws.  Each Pension Plan that is intended to be a
qualified plan under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter from the Internal Revenue Service to the effect
that the form of such Plan is qualified under Section 401(a) of the Internal
Revenue Code and the trust related thereto has been determined by the Internal
Revenue Service to be exempt from federal income tax under Section 501(a) of the
Internal Revenue Code or an application for such a letter is currently being
processed by the Internal Revenue Service.  To the best knowledge of the Loan
Parties, nothing has occurred that would prevent, or cause the loss of, such
tax-qualified status.

 

(b)                                 There are no pending or, to the knowledge of
the Loan Parties, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  (i) No ERISA Event has occurred and neither
the Borrower nor any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan, (ii) the Borrower and each ERISA Affiliate has met
all applicable requirements under the Pension Funding Rules in

 

52

--------------------------------------------------------------------------------


 

respect of each Pension Plan, and no waiver of the minimum funding standards
under the Pension Funding Rules has been applied for or obtained, (iii) as of
the most recent valuation date for any Pension Plan, the funding target
attainment percentage (as defined in Section 430(d)(2) of the Internal Revenue
Code) is sixty percent (60%) or higher and neither the Borrower nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below sixty percent (60%) as of the most recent valuation date, (iv) neither the
Borrower nor any ERISA Affiliate has incurred any liability to the PBGC other
than for the payment of premiums, and there are no premium payments which have
become due that are unpaid, (v) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA, and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

6.13                        Subsidiaries and Capitalization.

 

(a)                                 Set forth on Schedule 6.13(a) to the
Disclosure Letter is a complete and accurate list as of the Closing Date of each
Subsidiary, together with (i) jurisdiction of organization, (ii) number of
shares of each class of Equity Interests outstanding, (iii) number and
percentage of outstanding shares of each class owned (directly or indirectly) by
any Loan Party or any Subsidiary, (iv) number and effect, if exercised, of all
outstanding options, warrants, rights of conversion or purchase and all other
similar rights with respect thereto and (v) identification of each Subsidiary
that is an Excluded Subsidiary and/or an Immaterial Foreign Subsidiary.  The
outstanding Equity Interests of each Subsidiary of any Loan Party are validly
issued, fully paid and non-assessable.

 

(b)                                 As of the Closing Date, except as described
on Schedule 6.13(b) to the Disclosure Letter, there are no outstanding
commitments or other obligations of the Borrower or any Subsidiary to issue, and
no rights of any Person to acquire, any shares of any Equity Interests of the
Borrower or any of its Subsidiaries.  All issued and outstanding Equity
Interests of the Borrower and each of its Subsidiaries is duly authorized and
validly issued, fully paid and non-assessable and such Equity Interests were
issued in compliance with all applicable Laws.  Except as set forth on Schedule
6.13(b) to the Disclosure Letter and as contained in the Warrants, there are no
statutory or contractual preemptive rights, rights of first refusal,
anti-dilution rights or any similar rights held by equity holders or option
holders of the Borrower with respect to the issuance of the Warrants and all
such rights have been effectively waived with regard to the issuance of the
Warrants.  To the knowledge of the Borrower, there are no agreements (voting or
otherwise) among the Borrower’s equity holders with respect to any other aspect
of the Borrower’s affairs, except as set forth on Schedule 6.13(b) to the
Disclosure Letter.

 

6.14                        Margin Regulations; Investment Company Act.

 

(a)                                 The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.  Following the application of the proceeds of each Borrowing, not
more than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a consolidated basis) subject to the provisions
of Section 8.01 or Section 8.05 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness and within the scope of Section 9.01(e) will
be margin stock.

 

53

--------------------------------------------------------------------------------


 

(b)                                 None of any Loan Party or any Subsidiary is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940.

 

6.15                        Disclosure.

 

Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that, either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No report, financial statement, certificate or other
written information furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished and, when taken as a whole) contains any material
misstatement of fact or omits to state any fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; provided, that, with respect to financial projections, estimates,
budgets or other forward-looking information, the Loan Parties represent only
that such information was prepared in good faith based upon assumptions believed
by the Borrower to be reasonable at the time such information was prepared (it
being understood that such information is as to future events and is not to be
viewed as facts, is subject to significant uncertainties and contingencies, many
of which are beyond the control of the Borrower and its Subsidiaries, that no
assurance can be given that any particular projection, estimate or forecast will
be realized and that actual results during the period or periods covered by any
such projections, estimates, budgets or forecasts may differ significantly from
the projected results and such differences may be material).

 

6.16                        Compliance with Laws.

 

Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

6.17                        Intellectual Property; Licenses, Etc.

 

(a)                                 Schedule 6.17(a) to the Disclosure Letter
sets forth a complete and accurate list of all (i) Patents including any Patent
applications and other material defined herein as Patents, (ii) registered
Trademarks (including domain names) and any pending registrations for
Trademarks, (iii) any other registered Intellectual Property (including any
copyright registrations or applications for registration), and (iv) each other
item of Material Intellectual Property, in each case of the foregoing clauses
(i) through (iv), that (A) is owned by any Loan Party or any Subsidiary or
(B) constitutes Material Intellectual Property and is being licensed by any Loan
Party or any Subsidiary.  For each item of Intellectual Property listed on
Schedule 6.17(a) to the Disclosure Letter, the Borrower has, where relevant,
indicated on such schedule the owner of record, jurisdiction of application
and/or registration, the application numbers, the registration or patent numbers
or patent application numbers, and the date of application and/or registration.
Schedule 6.17(a) to the Disclosure Letter sets forth a complete and accurate
list of all license agreements (inbound or outbound) by the Borrower and its
Subsidiaries of any of the foregoing clauses (i) through (iv).

 

(b)                                 With respect to all Material Intellectual
Property listed on Schedule 6.17(a) to the Disclosure Letter:

 

54

--------------------------------------------------------------------------------


 

(i)                                           each Loan Party and its respective
Subsidiaries, as applicable, owns or has a valid license to such Material
Intellectual Property free and clear of any and all Liens other than Liens
permitted pursuant to Section 8.01;

 

(ii)                                        each Loan Party and its respective
Subsidiaries, as applicable, has taken commercially reasonable actions to
maintain and protect such Material Intellectual Property;

 

(iii)                                     except as set forth on
Schedule 6.17(b) to the Disclosure Letter, and except for rejections issued by a
Governmental Authority in the ordinary course of prosecuting Patent or Trademark
applications, (A) there is no proceeding challenging the validity or
enforceability of any Patent or Trademark, (B) none of the Loan Parties nor any
of their respective Subsidiaries is involved in any such proceeding with any
Person, and (C) none of the Patents or Trademarks are the subject of any Other
Administrative Proceeding;

 

(iv)                                    (A) the issued Patents and registered
Trademarks are subsisting, (B) to the knowledge of the Borrower, the issued
Patents and registered Trademarks are valid and enforceable, (C) to the
knowledge of the Borrower, no event has occurred, and nothing has been done or
omitted to have been done, that would affect the validity or enforceability of
such Material Intellectual Property and (D) all such Material Intellectual
Property listed on Schedule 6.17(a) to the Disclosure Letter is in full force
and effect and has not lapsed, or been forfeited or cancelled or abandoned
(except for routine abandonments associated with patent prosecution) and there
are no delinquent unpaid maintenance, renewal or other fees payable or owing by
such Loan Party or Subsidiary for any such Material Intellectual Property,
except those indicated as being lapsed, forfeited, cancelled, abandoned, or
expired on Schedule 6.17(a) to the Disclosure Letter; and

 

(v)                                       each Loan Party and its respective
Subsidiaries, as applicable, is the sole and exclusive owner of all right, title
and interest in and to all such Material Intellectual Property that is owned by
it except those listed on Schedule 6.17(b) to the Disclosure Letter;

 

(vi)                                    to the knowledge of the Borrower, to the
extent any such Material Intellectual Property was authored, developed,
conceived or created, in whole or in part, for or on behalf of any Loan Party or
any Subsidiary by any Person, then such Loan Party or Subsidiary has entered
into a written agreement with such Person in which such Person has assigned all
right, title and interest in and to such Material Intellectual Property to such
Loan Party or Subsidiary; and

 

(vii)                                 as of the Closing Date, no such Material
Intellectual Property is subject to any license grant by any Loan Party or
Subsidiary, except for (x) license grants between the Loan Parties and (y) those
license grants disclosed on Schedule 6.17(a) to the Disclosure Letter.

 

(c)                                  To the knowledge of the Borrower, no Third
Party is committing any act of Infringement of any Material Intellectual
Property listed on Schedule 6.17(a) to the Disclosure Letter which could
reasonably be expected to materially impair any Loan Party’s or any Subsidiary’s
ability to generate revenue from such Material Intellectual Property.

 

55

--------------------------------------------------------------------------------


 

(d)                                 With respect to each license agreement
listed on Schedule 6.17(a) to the Disclosure Letter, such license agreement
(i) is in full force and effect and is binding upon and enforceable against each
Loan Party (or each Loan Party’s respective Subsidiaries, as applicable) party
thereto and, to the Borrower’s knowledge, all other parties thereto in
accordance with its terms, (ii) has not been amended or otherwise modified and
(iii) has not suffered a material default or breach thereunder. None of the Loan
Parties nor any of their respective Subsidiaries has taken or omitted to take
any action that would permit any other Person party to any such license
agreement to have, and to the knowledge of the Borrower, no such Person
otherwise has, any defenses, counterclaims or rights of setoff thereunder.

 

(e)                                  Except as could not reasonably be expected,
either individually or in the aggregate, to have a Material Adverse Effect or a
material adverse effect on any Product Development and Commercialization
Activities, (i) none of the Loan Parties nor any of their respective
Subsidiaries has received written notice from any Third Party alleging that the
conduct of its business (including the development, manufacture, use, sale or
other commercialization of any Product) Infringes any Intellectual Property of
that Third Party, and (ii) to the knowledge of the Borrower, the conduct of the
business of the Loan Parties and any of their Subsidiaries (including the
development, manufacture, use, sale or other commercialization of any Product)
does not Infringe any Intellectual Property of any Third Party.

 

(f)                                   Neither any Loan Party nor any Subsidiary
has made any assignment or agreement in conflict with the security interest in
the Intellectual Property of any Loan Party under the Collateral Documents
(after giving effect to the exclusion of any Excluded Property from the
Collateral) and no license agreement with respect to any such Intellectual
Property conflicts with the security interest granted to the Administrative
Agent, on behalf of the Secured Parties, pursuant to the terms of the Collateral
Documents.  The consummation of the transactions contemplated hereby and the
exercise by the Administrative Agent or the Secured Parties of any right or
protection set forth in the Loan Documents (after giving effect to the exclusion
of any Excluded Property from the Collateral) will not constitute a breach or
violation of, or otherwise affect the enforceability or approval of, any
licenses associated with any Intellectual Property owned or licensed by any Loan
Party or Subsidiary.

 

6.18                        Solvency.

 

The Borrower is Solvent on an individual basis, and the Borrower and its
Subsidiaries are Solvent, on a consolidated basis.

 

6.19                        Perfection of Security Interests in the Collateral.

 

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
will be, upon the timely and proper filings, deliveries, notations and other
actions contemplated in the Collateral Documents perfected security interests
and Liens (to the extent that such security interests and Liens can be perfected
by such filings, deliveries, notations and other actions), prior to all other
Liens other than Permitted Liens.

 

6.20                        Business Locations.

 

Set forth on Schedule 6.20(a) to the Disclosure Letter is a list of all real
property located in the United States that is owned or leased by the Loan
Parties as of the Closing Date (with (x) a description of each real property
that is Excluded Property and (y) a designation of whether such real property is
owned or leased).  Set forth on Schedule 6.20(b) to the Disclosure Letter is the
taxpayer identification number

 

56

--------------------------------------------------------------------------------


 

and organizational identification number of each Loan Party as of the Closing
Date.  The exact legal name and state of organization of (a) the Borrower is as
set forth on the signature pages hereto and (b) each Guarantor is (i) as set
forth on the signature pages hereto, (ii) as set forth on the signature pages to
the Joinder Agreement pursuant to which such Guarantor became a party hereto or
(iii) as may be otherwise disclosed by the Loan Parties to the Administrative
Agent in accordance with Section 8.12(c). Except as set forth on Schedule
6.20(c) to the Disclosure Letter, no Loan Party has during the five years
preceding the Closing Date, (i) changed its legal name, (ii) changed its state
of organization, or (iii) been party to a merger, consolidation or other change
in structure.

 

6.21                        Sanctions Concerns; Anti-Corruption Laws; PATRIOT
Act.

 

(a)                                 Sanctions Concerns.  No Loan Party, nor any
Subsidiary, nor, to the knowledge of the Loan Parties and their Subsidiaries,
any director, officer, employee, agent, affiliate or representative thereof, is
an individual or entity that is, or is owned or controlled by, any individual or
entity that is (i) currently the subject or target of any Sanctions,
(ii) included on OFAC’s List of Specially Designated Nationals, HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority or
(iii) located, organized or resident in a Designated Jurisdiction.

 

(b)                                 Anti-Corruption Laws.  The Loan Parties and
their Subsidiaries have conducted their business in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions applicable to any
Loan Party, and  have instituted and maintained policies and procedures designed
to promote and achieve compliance with such laws.

 

(c)                                  PATRIOT Act.  To the extent applicable,
each Loan Party and each Subsidiary is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and (ii) the PATRIOT Act.

 

6.22                        Limited Offering of Warrants.

 

The offer and sale of the Warrants are not required to be registered pursuant to
the provisions of Section 5 of the Securities Act or the registration or
qualification provisions of the blue sky laws of any state.  Neither the
Borrower nor any agent on the Borrower’s behalf, has solicited or will solicit
any offers to sell all or any part of the Warrants, to any Person so as to bring
the sale of the Warrants, by the Borrower within the registration provisions of
the Securities Act or any state securities laws.

 

6.23                        Issuance Taxes.

 

All taxes imposed on the Borrower in connection with the issuance, sale and
delivery of the Warrants have been or will be fully paid, and all laws imposing
such taxes have been or will be fully satisfied, in each case by the Borrower.

 

6.24                        Material Contracts.

 

Set forth on Schedule 6.24 to the Disclosure Letter is a complete and accurate
list of all Material Contracts of the Borrower and its Subsidiaries as of the
Closing Date, with an adequate description of the parties thereto, and
amendments and modifications thereto. Each Material Contract (a) is in full
force and effect and is binding upon and enforceable against the Borrower and
its Subsidiaries party thereto and, to

 

57

--------------------------------------------------------------------------------


 

the knowledge of the Borrower, all other parties thereto in accordance with its
terms, and (b) is not currently subject to any material breach or default by the
Borrower or any Subsidiary or, to the knowledge of the Borrower, any other party
thereto. None of the Borrower nor any of its Subsidiaries has taken or failed to
take any action that would permit any other Person party to any Material
Contract to have, and, to the knowledge of the Borrower, no such Person
otherwise has, any defenses, counterclaims or rights of setoff thereunder. 
Other than agreements entered into after the Closing Date (but subject to
Section 7.18), none of the Material Contracts are non-assignable by their terms
(other than those certain agreements separately noted in Schedule 6.24 to the
Disclosure Letter as being non-assignable) or as a matter of law, or prevent the
granting of a security interest therein.

 

6.25                        Compliance of Material Products.

 

(a)                                 The Borrower and its Subsidiaries have
obtained all Material Regulatory Authorizations necessary for compliance with
all Laws and all such Material Regulatory Authorizations are in full force and
effect.  All Material Regulatory Authorizations held by the Loan Parties and
their respective Subsidiaries are (i) legally and beneficially owned exclusively
by one of the Loan Parties or their respective Subsidiaries, free and clear of
all Liens other than Permitted Liens, and (ii) validly registered and on file
with the applicable Regulatory Agency, in compliance with all filing and
maintenance requirements (including any fee requirements) thereof, and are in
good standing, valid and enforceable with the applicable Regulatory Agency. All
required notices, registrations and listings, supplemental applications or
notifications, reports (including reports of adverse experiences) and other
required filings with respect to the Products have been filed with the FDA, the
DEA, and all other applicable Regulatory Agencies when due, except where the
failure to do so could not reasonably be expected to result in a material
adverse effect on any Product Development and Commercialization Activities or a
Material Adverse Effect.

 

(b)                                 Except where the failure to do so could not
reasonably be expected to result in the termination or restriction of a Material
Regulatory Authorization, all applications, notifications, submissions,
information, claims, reports and statistics and other data and conclusions
derived therefrom, utilized as the basis for or submitted in connection with any
and all requests for a Regulatory Authorization from the FDA or other Regulatory
Agency relating to the Borrower or any Subsidiary, their business operations and
Products, when submitted to the FDA or other Regulatory Agency were, subject to
any corrections permitted by the FDA, true, complete and correct in all material
respects as of the date of submission (including any necessary or required
updates, changes, corrections or modifications to such applications,
submissions, information and data that have been submitted to the FDA or other
Regulatory Agency). The Material Regulatory Authorizations issued by the FDA and
other Regulatory Agencies for the Products are, in all material respects, valid
and supported by proper research, design, testing, analysis and disclosure. 
There has been no material untrue statement of fact and/or no fraudulent
statement made by the Loan Parties or their respective Subsidiaries, or any of
their respective agents or representatives to the FDA, the DEA, or any other
Regulatory Agency, and there has been no failure to disclose any material fact
required to be disclosed, commission of an act, making a statement, or failure
to make a statement to the FDA, the DEA, or any other Regulatory Agency that
could reasonably be expected to provide a basis for the FDA to invoke its policy
respecting “Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
Gratuities,” set forth in 56 Fed. Regulation 46191 (September 10, 1991).

 

(c)                                  Except as could not reasonably be expected
to result in a material adverse effect on any Product Development and
Commercialization Activities:

 

58

--------------------------------------------------------------------------------


 

(i)                                           The Products, as well as the
business of the Loan Parties and their respective Subsidiaries, materially
comply with (A) all applicable Laws, rules, regulations, orders, injunctions and
decrees of the FDA, the DEA, and any other applicable Regulatory Agency,
including, without limitation, all applicable requirements of the FDCA, the
PHSA, the Controlled Substances Act, and similar state Laws, and (B) all
applicable Product Authorizations, Regulatory Authorizations, and all other
Permits;

 

(ii)                                        None of the Loan Parties, their
respective Subsidiaries nor, to the knowledge of the Borrower, their respective
suppliers have received and do not otherwise have knowledge of: any inspection
reports, warning letters, untitled letters or similar documents with respect to
any Product or the manufacture, processing, packing, distribution, or holding
thereof, as well as the business of the Loan Parties and their respective
Subsidiaries, from any Regulatory Agency that assert lack of compliance with any
applicable material Laws, rules, regulations, orders, injunctions, or decrees;

 

(iii)                                     None of the Loan Parties, their
respective Subsidiaries nor, to the knowledge of the Borrower, their respective
suppliers have received any written notice of, and does not otherwise have
knowledge of, any pending regulatory enforcement action, investigation or
inquiry (other than non-material routine or periodic inspections or reviews)
against the Loan Parties, any of their respective Subsidiaries or any of their
respective suppliers with respect to the Products, and, to the knowledge of the
Borrower, there is no basis for any adverse regulatory action against the Loan
Parties or their respective Subsidiaries or, to the knowledge of the Borrower,
their respective suppliers with respect to the Products; and

 

(iv)                                    Without limiting the foregoing, (A) to
the knowledge of the Borrower, no supplier of any Loan Party or any Subsidiary
has received, during the two (2) years prior to the Closing Date, any Form FDA
483 from the FDA asserting a lack of compliance with respect to any Product or
Product Development and Commercialization Activities, (B) to the knowledge of
the Loan Parties (1) there have been no Safety Notices conducted, undertaken or
issued by any Person, whether or not at the request, demand or order of any
Regulatory Agency or otherwise, with respect to any Product, (2) no Safety
Notice has been requested, demanded or ordered by any Regulatory Agency, and, to
the knowledge of the Borrower, there is no basis for the issuance of any Safety
Notice by any Person with respect to any Products, and (C) the Borrower has not
received any written notice of, and does not otherwise have knowledge of, any
criminal, injunctive, seizure, detention or civil penalty actions that have at
any time been commenced or threatened in writing by any Regulatory Agency with
respect to or in connection with any Products, or any consent decrees (including
plea agreements) which relate to any Products, and, to the knowledge of the
Borrower, there is no basis for the commencement for any criminal injunctive,
seizure, detention or civil penalty actions by any Regulatory Agency relating to
the Products or for the issuance of any consent decrees. None of the Loan
Parties or their respective Subsidiaries nor, to the knowledge of the Borrower,
any of their respective suppliers is employing or utilizing the services of any
individual who has been convicted of any crime or engaged in any conduct for
which debarment or temporary suspension under any applicable Law, rule or
regulation is warranted.

 

(d)                                 Neither the Borrower nor any Subsidiary has
received any communication from any Regulatory Agency regarding, and, to the
knowledge of the Borrower there are no facts or circumstances that are
reasonably likely to give rise to (i) any material adverse change in any

 

59

--------------------------------------------------------------------------------


 

applicable Regulatory Authorization, or any failure to materially comply with
any Laws or any term or requirement of any applicable Regulatory Authorization
or (ii) any revocation, withdrawal, suspension, cancellation, material
limitation, termination or material modification of any applicable Regulatory
Authorization.

 

(e)                                  Except as could not reasonably be expected,
either individually or in the aggregate, to result in a material adverse effect
on any Product Development and Commercialization Activities, all studies, tests,
preclinical trials and clinical trials conducted by or on behalf of any Loan
Party or any of its respective Subsidiaries with respect to any Product have
been conducted in material compliance with applicable Laws, including cGCPs. No
Loan Party nor any of their respective Subsidiaries has received any notice from
the FDA or any other Regulatory Agency alleging any material non-compliance with
applicable Laws, including cGCPs or otherwise terminating or suspending any
clinical trial conducted by or on behalf of such Loan Party or Subsidiary with
respect to any Product.  None of the Loan Parties, their respective
Subsidiaries, or, to the knowledge of the Borrower, any of their respective
licensees, licensors or third party services providers or consultants, has
received from the FDA or other applicable Regulatory Agency any notices or
correspondence requiring the termination, suspension, material modification or
clinical hold of any studies, tests or clinical trials in any material respect
with respect to or in connection with the Products.

 

(f)                                   With respect to the Products, except as
could not reasonably be expected, either individually or in the aggregate, to
result in a material adverse effect on any Product Development and
Commercialization Activities, (i) all design, manufacturing, storage,
distribution, packaging, labeling, sale, recordkeeping and other activities by
the Loan Parties, their respective Subsidiaries and, to the knowledge of the
Borrower, their respective suppliers relating to the Products have been
conducted, and are currently being conducted, in compliance with applicable Laws
and the requirements of all applicable Regulatory Agencies, including, without
limitation, cGMPs, adverse event reporting requirements, and state and federal
requirements relating to the handling of controlled substances and (ii) none of
the Loan Parties or their respective Subsidiaries, or, to the knowledge of the
Borrower, any of their respective suppliers has received written notice or are
aware of a threat of commencement of action by any Governmental Authority to
initiate any action against the Borrower or any Subsidiary, any action to enjoin
the Borrower or any Subsidiary, its officers, directors, employees or its agents
and Affiliates, from conducting its business at any facility owned or used by it
or for any material civil penalty, injunction, seizure or criminal action that
could reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect. No Product in the inventory of the Loan Parties or
their respective Subsidiaries is adulterated or misbranded. All labels and
labeling (including package inserts) and product information are in material
compliance with applicable FDA and other Regulatory Agency requirements, and the
Products are in material compliance with all classification, registration,
listing, marking, tracking, reporting, recordkeeping and audit requirements of
the FDA, the DEA, and any other Regulatory Agency.  No Product is an article
prohibited from introduction into interstate commerce under the provisions of
Sections 404, 505 or 512 of the FDCA.

 

(g)                                  All manufacturing facilities owned or
operated by the Loan Parties and their respective Subsidiaries are and have been
operated in material compliance with cGMPs and all other applicable Laws. The
FDA has not issued any Form 483, warning letter, or untitled letter with respect
to any such facility, or otherwise alleged any material non-compliance with
cGMPs. All such facilities are operated in material compliance with the
Controlled Substances Act, applicable DEA regulations, and other applicable
federal and state Laws.

 

60

--------------------------------------------------------------------------------


 

(h)                                 The Borrower has made available to the
Administrative Agent all material adverse event reports and material
communications to or from the FDA and other relevant Regulatory Agencies,
including material inspection reports, warning letters, untitled letters, and
material reports, studies and other correspondence, other than opinions of
counsel that are attorney-client privileged, with respect to regulatory matters
relating to the Loan Parties and their respective Subsidiaries, the conduct of
their business, the operation of any manufacturing facilities owned or operated
by the Loan Parties and their respective Subsidiaries, and the Products.

 

(i)                                     Neither the Borrower nor any Subsidiary
has experienced any significant failures in the manufacturing of any Material
Product that either resulted in a Material Adverse Effect or, if such failure
occurred again, could reasonably be expected to have a Material Adverse Effect.

 

(j)                                    None of the Products is currently, and
have not for the past six (6) years been, the subject of any claim or
allegation, formal or informal, that any Product, or its use, is defective or
has resulted in or proximately caused any material injury to any Person or
property.

 

(k)                                 No Loan Party nor any of their respective
Subsidiaries has received any notice from the United States Department of
Justice, any U.S. Attorney, any State Attorney General, or other similar
federal, state, or foreign Governmental Authority alleging any violation of the
Federal Anti-kickback Statute, the Federal False Claims Act, the Foreign Corrupt
Practices Act, any federal Law, or state or foreign Law. No Loan Party nor any
of their respective Subsidiaries is aware of any conduct that reasonably could
be interpreted as a violation of any such law.

 

(l)                                     The transactions contemplated by the
Loan Documents will not (i) constitute a breach or violation of, or otherwise
materially affect, the enforceability or approval of any Material Regulatory
Authorization relating to the Products or (ii) impair the Loan Parties’
ownership of or rights under (or the license or other right to use, as the case
may be) any Material Regulatory Authorizations in any material manner.

 

(m)                             Each Loan Party and each Subsidiary that is
enrolled in, or currently receives payments from any Governmental Authority, any
contractor thereof, or any federal or state government or private healthcare
reimbursement program, has submitted all claims to such Governmental Authority,
contractor or healthcare reimbursement program, in each case, in material
compliance with all applicable Laws and the requirements of the applicable
Governmental Authority, contractor, or healthcare reimbursement program. 
Neither any Loan Party nor any Subsidiary has ever been excluded, terminated or
suspended from participation in any federal or state government or private
healthcare reimbursement program (including Medicare or Medicaid) listed on the
U.S. Department of Health and Human Services Office of Inspector General List of
Excluded Individuals/Entities, or otherwise had its rights to receive payments
from any Governmental Authority or government or private healthcare
reimbursement program adversely affected as a result of any investigation or
enforcement action, whether by any Governmental Authority or other Third Party.

 

(n)                                 No Loan Party nor any of their respective
Subsidiaries nor, to the Borrower’s knowledge, any individual who is an officer,
director, manager, employee, agent or managing agent of any Loan Party or any of
their respective Subsidiaries, has been convicted of, charged with or, to the
Borrower’s knowledge, investigated for any federal or state health
program-related offense or any other offense related to healthcare or been
terminated, excluded or suspended from participation in any such program; or, to
the Borrower’s knowledge, has been convicted of, charged with or, to the
Borrower’s knowledge, investigated for a violation of Laws related to

 

61

--------------------------------------------------------------------------------


 

fraud, theft, embezzlement, breach of fiduciary responsibility, financial
misconduct, obstruction of an investigation or controlled substances, or has
been subject to any judgment, stipulation, order or decree of, or criminal or
civil fine or penalty imposed by, any Regulatory Agency related to fraud, theft,
embezzlement, breach of fiduciary responsibility, financial misconduct,
obstruction of an investigation or controlled substances.  No Loan Party nor any
of their respective Subsidiaries nor, to the Borrower’s knowledge, any
individual who is an officer, director, employee, agent or managing agent of any
Loan Party or any of their respective Subsidiaries has been convicted of any
crime or engaged in any conduct that has resulted or would reasonably be
expected to result in a debarment or exclusion (i) under 21 U.S.C. Section 335a,
or (ii) any similar applicable Law. No debarment proceedings or investigations
in respect of the business of any Loan Party or any of their respective
Subsidiaries are pending or, to the Borrower’s knowledge, threatened against any
Loan Party or any of their respective Subsidiaries or any individual who is an
officer, director, manager, employee, agent or managing agent of any Loan Party
or any of their respective Subsidiaries.

 

(o)                                 As of the Closing Date, all Products are
listed on Schedule 1.01 to the Disclosure Letter and the Borrower has delivered
to the Administrative Agent on or prior to the Closing Date copies of all
Regulatory Authorizations relating to such Products issued or outstanding as of
the Closing Date.

 

6.26                        Labor Matters.

 

There are no existing or threatened strikes, lockouts or other labor disputes
involving the Borrower or any Subsidiary that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect. 
Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, hours worked by and payment made to
employees of the Borrower and its Subsidiaries are not in violation of the Fair
Labor Standards Act or any other applicable law, rule or regulation dealing with
such matters.

 

6.27                        EEA Financial Institution.

 

Neither any Loan Party nor any Subsidiary is an EEA Financial Institution.

 

6.28                        Regulation H.

 

No real property subject to a Mortgage is a Flood Hazard Property unless the
Administrative Agent shall have received the following: (a) the applicable Loan
Party’s written acknowledgment of receipt of written notification from the
Administrative Agent (i) as to the fact that such Mortgaged Property is a Flood
Hazard Property and (ii) as to whether the community in which each such Flood
Hazard Property is located is participating in the National Flood Insurance
Program, (b) copies of insurance policies or certificates of insurance of the
applicable Loan Party evidencing flood insurance reasonably satisfactory to the
Administrative Agent and naming the Administrative Agent as loss payee on behalf
of the Lenders and (c) such other flood hazard determination forms, notices and
confirmations thereof as requested by the Administrative Agent.  All flood
hazard insurance policies required hereunder have been obtained and remain in
full force and effect, and the premiums thereon have been paid in full.

 

62

--------------------------------------------------------------------------------


 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which no claim has been asserted), the Loan
Parties shall and shall cause each Subsidiary to:

 

7.01                        Financial Statements.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                                 as soon as available, and in any event
within ninety (90) days after the end of each fiscal year of the Borrower (or,
if earlier, when required to be filed with the SEC), a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such fiscal year,
and the related consolidated statements of operations, changes in shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by a report
and opinion of an independent certified public accountant of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any qualification or exception (other than
a qualification for going concern solely due to the Borrower’s projected need
for additional funding to continue operations) or any qualification or exception
as to the scope of such audit; and

 

(b)                                 as soon as available, and in any event
within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or, if earlier, when required to
be filed with the SEC), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of operations and changes in cash flows for such fiscal quarter and
for the portion of the Borrower’s fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by a Responsible Financial Officer of the
Borrower fairly presenting in all material respects the financial condition,
results of operations and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments.

 

7.02                        Certificates; Other Information.

 

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 7.01(a) and (b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower (in each case, which is a
Responsible Financial Officer of the Borrower), certifying compliance with the
covenant set forth in Section 8.16;

 

(b)                                 upon the request of the Administrative Agent
or any Lender but not earlier than sixty (60) days after the commencement of
each fiscal year of the Borrower, an annual business

 

63

--------------------------------------------------------------------------------


 

plan and budget of the Borrower and its Subsidiaries for the then current fiscal
year containing, among other things, projections for each quarter of such fiscal
year, in form and substance reasonably satisfactory to the Administrative Agent;

 

(c)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the equityholders of any Loan Party, and copies of all
annual, regular, periodic and special reports and registration statements which
a Loan Party may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(d)                                 concurrently with the delivery of the
financial statements referred to in Sections 7.01(a) and (b), a certificate of a
Responsible Financial Officer of the Borrower containing information regarding
the amount of all Dispositions and Involuntary Dispositions, in each case, the
Net Cash Proceeds of which exceed $1,000,000, all Debt Issuances and all
Extraordinary Receipts, in each case, the Net Cash Proceeds of which exceed
$1,000,000 and all Acquisitions that occurred during the period covered by such
financial statements;

 

(e)                                  promptly after any request by the
Administrative Agent or any Lender, copies of any detailed audit reports,
management letters or recommendations submitted to the Board of Directors (or
the audit committee of the Board of Directors) of the Borrower by independent
accountants in connection with the accounts or books of the Borrower or any
Subsidiary, or any audit of any of them;

 

(f)                                   promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
any Loan Party or any Subsidiary pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 7.01 or any other clause of this Section 7.02;

 

(g)                                  promptly, and in any event within five
(5) Business Days after receipt thereof by any Loan Party or any Subsidiary,
(i) copies of each notice or other correspondence received from the SEC (or
comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary and (ii) copies of any material written correspondence or any other
material written communication from the FDA or any other regulatory body
(A) with respect to any approved Product or (B) regarding subject matter that
could reasonably be expected to have a material effect on any approved Product;

 

(h)                                 promptly, such additional information
regarding the business, financial or corporate affairs of any Loan Party or any
Subsidiary, or compliance with the terms of the Investment Documents, as the
Administrative Agent or any Lender may from time to time reasonably request;

 

(i)                                     concurrently with the delivery of the
financial statements referred to in Sections 7.01(a) and (b), a certificate of a
Responsible Financial Officer of the Borrower (i) listing (A) all applications
with the United States Copyright Office or the United States Patent and
Trademark Office by any Loan Party, if any, for Copyrights, Patents or
Trademarks made since the date of the prior certificate (or, in the case of the
first such certificate, the Closing Date), (B) all issuances of registrations or
letters patent by the United States Copyright Office or the United States Patent
and Trademark Office on existing applications by any Loan Party for Copyrights,
Patents and Trademarks received since the date of the prior certificate (or, in
the case

 

64

--------------------------------------------------------------------------------


 

of the first such certificate, the Closing Date), (C) any license of Material
Intellectual Property entered into by any Loan Party since the date of the prior
certificate (or, in the case of the first such certificate, the Closing Date),
(D) such supplements to Schedule 6.17 to the Disclosure Letter as are necessary
to cause such schedule to be true and complete as of the date of such
certificate (to Borrower’s knowledge with respect to Material Intellectual
Property that is licensed as described in Section 6.17(a)(B)) and (ii) attaching
the insurance binder or other evidence of insurance for any insurance coverage
of any Loan Party or any Subsidiary that was renewed, replaced or modified
during the period covered by such financial statements;

 

(j)                                    promptly, and in any event prior to the
Borrower or any Subsidiary manufacturing, selling, developing, testing or
marketing any Material Product not then listed on Schedule 1.01 to the
Disclosure Letter, the Loan Parties shall give written notice to the
Administrative Agent of such intention (which shall include a brief description
of such Material Product, plus copies of all Regulatory Authorizations relating
to such new Material Product and/or the Borrower’s or such Subsidiary’s
manufacture, sale, development, testing or marketing thereof issued or
outstanding as of the date of such notice) along with a copy of an updated
Schedule 1.01 to the Disclosure Letter;

 

(k)                                 promptly, and in any event within five
(5) Business Days after the Borrower or any Subsidiary obtaining any new or
additional Regulatory Authorizations approving the sale of a Product from the
FDA, or parallel state or local authorities, or foreign counterparts of the FDA,
or parallel state or local authorities, with respect to any Product which has
previously been disclosed to the Administrative Agent, the Borrower shall
promptly give written notice to the Administrative Agent of such new or
additional Regulatory Authorizations approving the sale of a Product, along with
a copy thereof; and

 

(l)                                     promptly, and in any event within five
(5) Business Days after receipt thereof by any Loan Party or any Subsidiary,
copies of all subpoenas, requests for information and other notices regarding
any active or potential investigation of, or claim or litigation against, any
Loan Party or any Subsidiary by any Governmental Authority, and the findings of
any inspections of any manufacturing facilities of any Loan Party, any
Subsidiary or any Third Party suppliers of any Loan Party or any Subsidiary by
any Governmental Authority (including any Form 483s and warning letters).

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 11.02, or (ii) on which such documents
are posted on the Borrower’s behalf on an Internet or intranet website,
including EDGAR, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that: (x) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Borrower to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (y) the Borrower shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents.  The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery by a
Lender, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

65

--------------------------------------------------------------------------------


 

7.03                        Notices.

 

(a)                                 Promptly (and in any event, within two
(2) Business Days after any Loan Party obtains knowledge thereof) notify the
Administrative Agent and each Lender of the occurrence of any Default.

 

(b)                                 Promptly (and in any event, within five
(5) Business Days after any Loan Party obtains knowledge thereof) notify the
Administrative Agent and each Lender of any matter that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

 

(c)                                  Promptly (and in any event, within five
(5) Business Days) notify the Administrative Agent and each Lender of the
occurrence of any ERISA Event.

 

(d)                                 Promptly (and in any event, within five
(5) Business Days) notify the Administrative Agent and each Lender of any
material change in accounting policies or financial reporting practices by the
Borrower or any Subsidiary.

 

(e)                                  Promptly (and in any event, within three
(3) Business Days after any Loan Party obtains knowledge thereof) notify the
Administrative Agent and each Lender of any litigation, arbitration or
governmental investigation or proceeding not previously disclosed by the
Borrower which has been instituted or, to the knowledge of the Borrower, is
threatened against the Borrower or any Subsidiary or to which any of the
properties of any thereof is subject which could reasonably be expected to
result in losses and/or expenses in excess of the Threshold Amount.

 

(f)                                   Promptly (and in any event within five
(5) Business Days) notify the Administrative Agent of any return, recovery,
dispute or claim related to any Product or inventory that involves more than
$500,000.

 

(g)                                  Promptly (and in any event within five
(5) Business Days) notify the Administrative Agent after (i) the Borrower or any
Subsidiary enters into a new Material Contract or (ii) an existing Material
Contract is amended or terminated.

 

Each notice pursuant to this Section 7.03(a) through (g) shall be accompanied by
a statement of a Responsible Financial Officer of the Borrower setting forth
details of the occurrence referred to therein and stating what action the
applicable Loan Party has taken and proposes to take with respect thereto.  Each
notice pursuant to Section 7.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Investment Document that have been
breached.

 

7.04                        Payment of Obligations.

 

Pay and discharge, as the same shall become due and payable, (a) all its federal
and state income and other material tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the Loan Party or such Subsidiary, and (b) all lawful claims which, if unpaid,
would by law become a Lien upon its property (other than Permitted Liens).

 

66

--------------------------------------------------------------------------------


 

7.05                        Preservation of Existence, Etc.

 

(a)                                 Preserve, renew and maintain in full force
and effect its legal existence under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 8.04 or Section 8.05.

 

(b)                                 Preserve, renew and maintain in full force
and effect its good standing under the Laws of the jurisdiction of its
organization, except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

(c)                                  Take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

7.06                        Maintenance of Properties.

 

(a)                                 Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear and casualty and
condemnation events excepted), except where the failure to do so could not,
individually or in the aggregate, reasonably be expected to have (i) a material
adverse impact on any Product Development and Commercialization Activities or
(ii) a Material Adverse Effect.

 

(b)                                 Make all necessary repairs thereto and
renewals and replacements thereof, except where the failure to do so could not
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect.

 

(c)                                  Use the standard of care typical in the
industry in the operation and maintenance of its facilities.

 

7.07                        Maintenance of Insurance.

 

(a)                                 Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

 

(b)                                 Without limiting the foregoing,
(i) maintain, if available, fully paid flood hazard insurance on all real
property that is located in a special flood hazard area and that constitutes
Collateral, on such terms and in such amounts as required by The National Flood
Insurance Reform Act of 1994 or as otherwise required by the Administrative
Agent, (ii) furnish to the Administrative Agent evidence of the renewal (and
payment of renewal premiums therefor) of all such policies prior to the
expiration or lapse thereof, and (iii) furnish to the Administrative Agent
prompt written notice of any redesignation of any such improved real property
into or out of a special flood hazard area.

 

(c)                                  Cause the Administrative Agent and its
successors and/or assigns to be named as lender’s loss payee or mortgagee as its
interest may appear, and/or additional insured with respect to any such
insurance providing liability coverage or coverage in respect of any Collateral,
and cause each provider of any such insurance to agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give

 

67

--------------------------------------------------------------------------------


 

the Administrative Agent thirty (30) days (or such lesser amount as the
Administrative Agent may agree) prior written notice before any such policy or
policies shall be altered or canceled.  So long as no Event of Default shall
have occurred and be continuing, subject to Section 2.03(b), the Borrower and
its Subsidiaries may retain all or any portion of the proceeds of any insurance
of the Borrower and its Subsidiaries (and the Administrative Agent shall
promptly remit to the Borrower any proceeds with respect to such insurance
received by it).

 

(d)                                 Promptly notify the Administrative Agent of
any real property subject to a Mortgage that is, or becomes, a Flood Hazard
Property.

 

7.08                        Compliance with Laws.

 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted, or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

7.09                        Books and Records.

 

(a)                                 Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Loan Party or such Subsidiary, as the case may be.

 

(b)                                 Maintain such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over such Loan Party or such
Subsidiary, as the case may be.

 

7.10                        Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (so long as a representative of the
Borrower is provided a reasonable opportunity to participate in any such
discussion with such accountants), all at the expense of the Borrower and at
such reasonable times during normal business hours and as often as may be
desired, upon reasonable advance notice to the Borrower; provided, however, so
long as no Event of Default exists, the Borrower shall only be required to
reimburse the Administrative Agent (but not any Lender) for one such visit
(excluding any such visits during the continuance of an Event of Default) and
inspections in any fiscal year (and only the Administrative Agent may exercise
rights under this Section 7.10); provided, further, however, when an Event of
Default exists, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice.

 

7.11                        Use of Proceeds.

 

Use the proceeds of the Loans (a) to refinance existing Indebtedness of the
Borrower and its Subsidiaries, (b) to support the development and
commercialization of INVELTYS and KPI-121 0.25% or other products or product
candidates and (c) for other general corporate purposes, including any

 

68

--------------------------------------------------------------------------------


 

business development activities not prohibited hereunder, provided, that, in no
event shall the proceeds of the Loans be used in contravention of any Law or of
any Loan Document.

 

7.12                        Additional Subsidiaries.

 

Within thirty (30) days after the acquisition or formation of any Subsidiary
(including, without limitation, upon the formation of any Subsidiary that is a
Delaware Divided LLC) (it being understood that any Excluded Subsidiary ceasing
to be an Excluded Subsidiary but remaining a Subsidiary shall be deemed to be
the acquisition of a Subsidiary for purposes of this Section):

 

(a)                                 notify the Administrative Agent thereof in
writing, together with the (i) jurisdiction of organization, (ii) number of
shares of each class of Equity Interests outstanding, (iii) number and
percentage of outstanding shares of each class owned (directly or indirectly) by
the Borrower or any Subsidiary and (iv) number and effect, if exercised, of all
outstanding options, warrants, rights of conversion or purchase and all other
similar rights with respect thereto; and

 

(b)                                 cause such Person (other than any Excluded
Subsidiary) to (i) become a Guarantor by executing and delivering to the
Administrative Agent a Joinder Agreement or such other documents as the
Administrative Agent shall reasonably request for such purpose, and (ii) deliver
to the Administrative Agent documents of the types referred to in Sections
5.01(f) and (g) and favorable opinions of counsel to such Person (which shall
cover, among other things, the legality, validity, binding effect and
enforceability of the documentation referred to in clause (i)), all in form,
content and scope reasonably satisfactory to the Administrative Agent.

 

7.13                        ERISA Compliance.

 

Do, and cause each of its ERISA Affiliates to do, each of the following:
(a) except as could not reasonably be expected to have a Material Adverse
Effect, maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state law, (b) cause each Plan that is qualified under Section 401(a) of the
Internal Revenue Code to maintain such qualification, and (c) make all required
contributions to any Plan subject to Section 412, Section 430 or Section 431 of
the Internal Revenue Code, in each case, except as could not reasonably be
expected to have a Material Adverse Effect,.

 

7.14                        Pledged Assets.

 

(a)                                 Equity Interests.  Cause (i) 100% of the
issued and outstanding Equity Interests of each Domestic Subsidiary (including,
without limitation, each Subsidiary that is a Delaware Divided LLC) directly
owned by a Loan Party and (ii) 65% (or such greater percentage that, due to a
change in an applicable Law after the Closing Date, (A) could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s United States parent and (B) could
not reasonably be expected to cause any material adverse tax consequences) of
the issued and outstanding Equity Interests entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding
Equity Interests not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) in each Foreign Subsidiary (other than any Immaterial
Foreign Subsidiary) directly owned by a Loan Party, in each case, to be subject
at all times to a first priority, perfected Lien in favor of the Administrative
Agent, for the benefit of the Secured Parties, pursuant to the terms and
conditions of the Collateral Documents, together with opinions of counsel and
any filings and deliveries

 

69

--------------------------------------------------------------------------------


 

necessary in connection therewith to perfect the security interests therein, all
in form and substance satisfactory to the Administrative Agent.

 

(b)                                 Other Property.  Cause all property (other
than Excluded Property) of each Loan Party (including each Loan Party that is a
Delaware Divided LLC) to be subject at all times to first priority, perfected
and, in the case of real property (whether leased or owned), title insured Liens
in favor of the Administrative Agent to secure the Obligations pursuant to the
Collateral Documents or, with respect to any such property acquired subsequent
to the Closing Date, such other additional security documents as the
Administrative Agent shall request (subject to Permitted Liens) and, in
connection with the foregoing, deliver to the Administrative Agent such other
documentation as the Administrative Agent may request including filings and
deliveries necessary to perfect such Liens, Organization Documents, resolutions,
Real Property Security Documents, and favorable opinions of counsel to such
Person, all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

7.15                        Compliance with Material Contracts.

 

Comply in all material respects with each Material Contract of such Person.

 

7.16                        Deposit Accounts.

 

(a)                                 Within thirty (30) days after the
acquisition or establishment of any Deposit Account by (other than an Excluded
Account) any Loan Party, provide written notice thereof to the Administrative
Agent.

 

(b)                                 Cause all Deposit Accounts of the Loan
Parties (other than Excluded Accounts) at all times to be subject to Deposit
Account Control Agreements, in each case in form and substance satisfactory to
the Administrative Agent (it being understood that the Loan Parties shall have
(x) sixty (60) days to comply with this Section 7.16(b) solely with respect to
any Deposit Account acquired or established after the Closing Date (such period
to be measured from the date of acquisition or establishment)) and (y) sixty
(60) days to comply with this Section 7.16(b) with respect to all Deposit
Accounts of the Loan Parties in existence on the Closing Date.

 

7.17                        Products and Permits.

 

With respect to all Products, obtain, maintain and preserve, comply with in all
material respects (except where the failure to so comply could not reasonably be
expected to result in the loss thereof), and take all necessary action to timely
renew all Key Permits and accreditations which are necessary or material to the
conduct of the business of the Borrower and its Subsidiaries.

 

7.18                        Consent of Licensors.

 

Promptly after entering into or becoming bound by any inbound license or
agreement (other than (i) over-the-counter software that is commercially
available to the public and (ii) any license of or agreement relating to
Intellectual Property that is not Material Intellectual Property) after the
Closing Date: (a) provide written notice to the Administrative Agent of the
material terms of such license or agreement with a description of its
anticipated and projected impact on the business and financial condition of the
Borrower and its Subsidiaries and (b) take such commercially reasonable actions
as the Administrative Agent may reasonably request to obtain the consent of, or
waiver by, any Person whose consent or waiver is necessary for the
Administrative Agent to be granted and perfect a valid security interest in such
license or agreement and to fully exercise its rights under any of the Loan
Documents in

 

70

--------------------------------------------------------------------------------


 

the event of a disposition or liquidation of the rights, assets or property that
is the subject of such license or agreement.

 

7.19                        Anti-Corruption Laws.

 

Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions and maintain policies and procedures designed
to promote and achieve compliance with such laws.

 

7.20                        Maintenance of Regulatory Authorizations,
Contracts, Intellectual Property, Etc.

 

(a)                                 With respect to the Products, (i) maintain
in full force and effect all Regulatory Authorizations, contract rights,
authorizations or other rights necessary or material for the operations of the
business of the Borrower and its Subsidiaries, and comply with the terms and
conditions applicable to the foregoing excluding the maintenance of the
Regulatory Authorizations that in the commercially reasonable business judgment
of the Loan Parties are not necessary or material for the conduct of the
business of the Borrower and its Subsidiaries; (ii) promptly notify the
Administrative Agent of any Safety Notice conducted, to be undertaken or issued,
by such Loan Party, its respective Subsidiaries or, to the knowledge of the
Borrower, its respective suppliers whether or not at the request, demand or
order of any Governmental Authority or otherwise with respect to any Product or
manufacturing facility owned or operated by any Loan Party or their respective
Subsidiaries, or any basis for undertaking or issuing any such action or item,
in each case, that could reasonably be expected to have a material effect on any
Product Development and Commercialization Activities; (iii) design, manufacture,
store, transport, label, sell, market, and distribute all Products in compliance
with applicable Laws, including without limitation, cGMPs, the FDCA, the PHSA,
the Controlled Substances Act, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect or a material adverse
effect on any Product Development and Commercialization Activities; (iv) conduct
all studies, tests and preclinical and clinical trials relating to the Products
in accordance with all cGCPs, and other applicable Laws, except where the
failure to do so could not reasonably be expected to have a material effect on
any Product Development and Commercialization Activities; and (v) operate all
manufacturing facilities in material compliance with applicable Laws, including
without limitation, cGMPs, the Controlled Substances Act, except where the
failure to do so could not reasonably be expected to have a material effect on
any Product Development and Commercialization Activities.

 

(b)                                 (i) Maintain in full force and effect or
pursue the prosecution of, as the case may be, and pay all costs and expenses
relating to, all Material Intellectual Property owned or controlled by such Loan
Party or its respective Subsidiaries and all Material Contracts excluding the
maintenance of such Material Intellectual Property and Material Contracts that
in the commercially reasonable business judgment of the Borrower is not
necessary or material for the conduct of the business of any Loan Party or any
Subsidiary; (ii) notify promptly after the Borrower has knowledge thereof the
Administrative Agent of any Infringement or other violation by any Person of its
Material Intellectual Property; (iii) use commercially reasonable efforts to
pursue, enforce, and maintain in full force and effect legal protection for all
Material Intellectual Property, including Patents, developed or controlled by
such Loan Party or any of its respective Subsidiaries; and (iv) notify promptly
after the Borrower has knowledge thereof the Administrative Agent of any claim
by any Person that the conduct of such Loan Party’s or such Subsidiary’s
business (including the development, manufacture, use, sale or other
commercialization of any Product) Infringes any Intellectual Property of that
Person and, if

 

71

--------------------------------------------------------------------------------


 

requested by the Administrative Agent, use commercially reasonable efforts to
resolve such claim.

 

(c)                                  Furnish to the Administrative Agent written
notice of the following promptly after the Borrower has knowledge thereof:

 

(i)                                           any notice that the FDA or any
other Governmental Authority is limiting, suspending or revoking any Regulatory
Authorization applicable to any Product, changing the market classification or
labeling of or otherwise materially restricting any Product or considering any
of the foregoing;

 

(ii)                                        any Loan Party or any Subsidiary
becoming subject to any administrative or regulatory action, any FDA or EMA
inspection or any non-routine inspection by any other Person, receipt of
inspectional observations (e.g., on FDA Form 483), warning letter, or notice of
violation letter, or any Product being seized, withdrawn, recalled, detained, or
subject to a suspension of manufacturing, or the commencement of any proceedings
in the United States or any other jurisdiction seeking the withdrawal, recall,
suspension, import detention, or seizure of any Product are pending or
threatened against any Loan Party or any Subsidiary; or

 

(iii)                                     any written recommendation (together
with a copy thereof) from any Governmental Authority that any Loan Party or any
Subsidiary, or any obligor to which any Loan Party or any Subsidiary provides
Products or services, should have its licensure, provider or supplier number, or
accreditation suspended, revoked, or limited in any way, or any penalties or
sanctions imposed.

 

7.21                        Post-Closing Obligations.

 

(a)                                 Within the time periods set forth on
Schedule 7.21(a) to the Disclosure Letter, deliver to the Administrative Agent
such documents, instruments, certificates or agreements as are listed on
Schedule 7.21(a) to the Disclosure Letter, in each case in form and substance
satisfactory to the Administrative Agent

 

(b)                                 Within sixty (60) days of the Closing Date,
deliver to the Administrative Agent such Deposit Account Control Agreements as
shall be necessary to cause the Loan Parties to be in compliance with
Section 7.16.

 

(c)                                  Within forty-five (45) days after the
Borrower has moved into its new headquarters at 490 Arsenal Way in Watertown,
Massachusetts, use commercially reasonable efforts to deliver a Collateral
Access Agreement with respect to such location to the Administrative Agent.

 

72

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied (other than contingent
indemnification obligations for which no claim has been asserted), no Loan Party
shall, nor shall it permit any Subsidiary to, directly or indirectly:

 

8.01                        Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the Closing Date and
listed on Schedule 8.01 to the Disclosure Letter;

 

(c)                                  Liens (other than Liens imposed under
ERISA) for taxes, assessments or governmental charges or levies not yet due or
which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 

(d)                                 statutory Liens of landlords and Liens of
carriers, warehousemen, mechanics, materialmen and suppliers and other Liens
imposed by law or pursuant to customary reservations or retentions of title
arising in the ordinary course of business, provided, that, such Liens secure
only amounts (i) not yet due and payable or (ii) if due and payable, are unfiled
and no other action has been taken to enforce the same or are being contested in
good faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established or (iii) with respect to which the
failure to make payment could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance and
other social security legislation, other than any Lien imposed by ERISA;

 

(f)                                   deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, indemnity and performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

 

(g)                                  easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h)                                 Liens securing judgments for the payment of
money (or appeal or other surety bonds relating to such judgments) not
constituting an Event of Default under Section 9.01(h);

 

(i)                                     Liens securing Indebtedness permitted
under Section 8.03(e), provided, that: (i) such Liens do not at any time
encumber any property other than the property financed by such

 

73

--------------------------------------------------------------------------------


 

Indebtedness, (ii) the Indebtedness secured thereby does not exceed the cost
(negotiated on an arm’s length basis) of the property being acquired on the date
of acquisition and (iii) such Liens attach to such property concurrently with or
within one hundred and eighty (180) days after the acquisition thereof;

 

(j)                                    (i) licenses, sublicenses, leases or
subleases (other than relating to intellectual property) granted to others in
the ordinary course of business not interfering in any material respect with the
business of any Loan Party or any Subsidiary and (ii) licenses and sublicenses
of intellectual property of the type described in clause (f) of the definition
of “Disposition”;

 

(k)                                 any interest of title of a lessor under, and
Liens arising from Uniform Commercial Code financing statements (or equivalent
filings, registrations or agreements in foreign jurisdictions) relating to,
leases permitted by this Agreement;

 

(l)                                     Liens arising in the ordinary course of
business by virtue of any contractual, statutory or common law provision
relating to banker’s Liens, rights of set off or similar rights and remedies
covering deposit or securities accounts (including funds or other assets
credited thereto) or other funds maintained with a depository institution or
securities intermediary, in each case incurred in the ordinary course of
business;

 

(m)                             Liens of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection;

 

(n)                                 Liens of sellers of goods to the Borrower
and any of its Subsidiaries arising under Article 2 of the Uniform Commercial
Code or similar provisions of applicable law in the ordinary course of business,
covering only the goods sold and securing only the unpaid purchase price for
such goods and related expenses;

 

(o)                                 Liens arising from precautionary Uniform
Commercial Code financing statements or similar filings under applicable law
regarding operating leases entered into by the Borrower or any Subsidiary in the
ordinary course of business;

 

(p)                                 Liens solely on cash collateral pledged to
secure Indebtedness in respect of corporate credit cards permitted pursuant to
Section 8.03(f);

 

(q)                                 Liens in favor of customs and revenue
authorities arising as a matter of law, in the ordinary course of business, to
secure payment of customs duties in connection with the importation of goods;

 

(r)                                    Liens solely on cash and Cash Equivalents
securing Indebtedness permitted under Section 8.03(i), in an aggregate principal
amount not to exceed $5,000,000 at any one time outstanding; and

 

(o)                                 other Liens securing Indebtedness or other
obligations permitted hereunder, in an aggregate amount at any time outstanding
not to exceed $500,000.

 

74

--------------------------------------------------------------------------------


 

8.02                        Investments.

 

Make any Investments, except:

 

(a)                                 Investments held by the Borrower or any
Subsidiary in the form of cash or Cash Equivalents;

 

(b)                                 Investments existing as of the Closing Date
and set forth in Schedule 8.02 to the Disclosure Letter;

 

(c)                                  (i) Investments in any Person that is a
Loan Party prior to giving effect to such Investment, (ii) Investments by any
Subsidiary that is not a Loan Party in any other Subsidiary that is not a Loan
Party, (iii) Investments by Loan Parties in Foreign Subsidiaries, in an
aggregate amount not to exceed $5,000,000 at any one time outstanding; provided,
that, no Investment otherwise permitted by this clause (d)(iii) shall be
permitted to be made if any Default has occurred and is continuing or would
result therefrom, and (iv) Investments by Loan Parties in the Special Purpose
Subsidiary; provided, that, (x) the Special Purpose Subsidiary Investment
Condition has been satisfied at the time the Investment is made and remains
satisfied for so long as such Investment exists, and (y) no Default shall have
occurred and be continuing at the time the Investment is made;

 

(d)                                 Permitted Acquisitions;

 

(e)                                  Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(f)                                   Investments consisting of (i) travel
advances and employee relocation loans and other employee loans and advances in
the ordinary course of business and (ii) loans to employees, officers or
directors relating to the purchase of Qualified Capital Stock of the Borrower
pursuant to employee stock purchase plans or agreements approved by the
Borrower’s Board of Directors, in an aggregate amount for all such Investments
made in reliance of this clause (f) not to exceed $500,000 at any one time
outstanding; provided, that, no Investment otherwise permitted by this
clause (f) shall be permitted to be made if any Default has occurred and is
continuing or would result therefrom;

 

(g)                                  Investments consisting of obligations of
any Loan Party or any Subsidiary under Swap Contracts permitted under
Section 8.03(d) that are incurred for non-speculative purposes in the ordinary
course of business;

 

(h)                                 Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the ordinary course of business; and

 

(i)                                     other Investments not exceeding $500,000
in the aggregate at any one time outstanding; provided, that, no Investment
otherwise permitted by this clause (i) shall be permitted to be made if any
Default has occurred and is continuing or would result therefrom.

 

75

--------------------------------------------------------------------------------


 

8.03                        Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness of the Borrower and its
Subsidiaries existing on the Closing Date and described on Schedule 8.03 to the
Disclosure Letter and Permitted Refinancings thereof;

 

(c)                                  intercompany Indebtedness permitted under
Section 8.02 (other than by reference to this Section 8.03 (or any sub-clause
hereof));

 

(d)                                 obligations (contingent or otherwise) of the
Borrower or any Subsidiary existing or arising under any Swap Contract,
provided, that, (i) such obligations are (or were) entered into by such Person
in the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

(e)                                  purchase money Indebtedness (including
obligations in respect of Capital Leases or Synthetic Leases) hereafter incurred
by the Borrower or any Subsidiary to finance the purchase of fixed assets, and
renewals, refinancings and extensions thereof; provided, that, (i) no Default
has occurred and is continuing both immediately prior to and after giving effect
thereto, (ii) the total of all such Indebtedness for all such Persons taken
together shall not exceed an aggregate principal amount of $1,000,000 at any one
time outstanding, (iii) such Indebtedness when incurred shall not exceed the
purchase price of the asset(s) financed and (iv) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing;

 

(f)                                   Indebtedness in respect of obligations
relating to corporate credit cards, purchase cards or bank card products, not to
exceed $1,000,000 in the aggregate at any one time outstanding;

 

(g)                                  Guarantees permitted by Section 8.02 (other
than by reference to this Section 8.03 (or any sub-clause hereof));

 

(h)                                 Indebtedness constituting Earn Out
Obligations or obligations in respect of working capital adjustment requirements
under the agreements used to consummate a Permitted Acquisition or other
Investment permitted under Section 8.02 (other than by reference to this
Section 8.03 (or any sub-clause hereof));

 

(i)                                     Indebtedness with respect to outstanding
letters of credit, banker’s acceptances or similar instruments in an aggregate
amount (i.e., the aggregate stated amount of such letters of credit, banker’s
acceptances and similar instruments) not to exceed $5,000,000 at any one time
outstanding;

 

(j)                                    Permitted Convertible Bond Indebtedness;
and

 

76

--------------------------------------------------------------------------------


 

(g)                                  unsecured Indebtedness not otherwise
permitted by the foregoing clauses of this Section 8.03, not to exceed $500,000
in the aggregate at any one time outstanding.

 

8.04                        Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person (including, in each case, pursuant to a Delaware LLC
Division); provided, that, notwithstanding the foregoing provisions of this
Section 8.04 but subject to the terms of Sections 7.12 and 7.14, (a) the
Borrower may merge or consolidate with any of its Subsidiaries, provided that
the Borrower shall be the continuing or surviving corporation, (b) any Loan
Party (other than the Borrower) may merge or consolidate with any other Loan
Party (other than the Borrower), (c) any Subsidiary that is not a Loan Party may
be merged or consolidated with or into any Loan Party, provided that such Loan
Party shall be the continuing or surviving corporation, (d) any Subsidiary that
is not a Loan Party  may be merged or consolidated with or into any other
Subsidiary that is not a Loan Party, (e) the Borrower may merge or consolidate
with any other Person in a Permitted Acquisition, provided that the Borrower
shall be the continuing or surviving corporation, (f) any Subsidiary that is not
a Loan Party may dissolve, liquidate or wind up its affairs at any time provided
that such dissolution, liquidation or winding up could not reasonably be
expected to have a Material Adverse Effect and all of its assets and business
are transferred to a Loan Party or, solely in the case of a Subsidiary that is
not a Loan Party, another Subsidiary that is not a Loan Party, in each case,
prior to or concurrently with such dissolution, liquidation or winding up.

 

8.05                        Dispositions.

 

Make any Disposition unless (a) the consideration paid in connection therewith
shall be cash or Cash Equivalents paid contemporaneous with consummation of the
transaction and shall be in an amount not less than the fair market value of the
property disposed of, (b) no Default shall have occurred and be continuing both
immediately prior to and after giving effect to such Disposition, (c) such
transaction does not involve the sale or other disposition of a minority equity
interest in any Subsidiary, and (d) the aggregate fair market value of all of
the assets sold or otherwise disposed of in such Disposition together with the
aggregate fair market value of all assets sold or otherwise disposed of by the
Borrower and its Subsidiaries in all such transactions occurring during the term
of this Agreement does not exceed $1,000,000.

 

8.06                        Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

(a)                                 each Subsidiary may make Restricted Payments
to the Borrower and to any Subsidiary that owns Equity Interests of such
Subsidiary (and, in the case of a Restricted Payment by a non-Wholly Owned
Subsidiary to the Borrower or any such other Subsidiary, to each other owner of
Equity Interests of such Subsidiary, based on their relative ownership
interests);

 

(b)                                 the Borrower may make (i) any payment of
cash in lieu of a fractional share in accordance with the terms of any indenture
governing Permitted Convertible Bond Indebtedness and (ii) subject to any
subordination provisions applicable thereto, regularly scheduled interest
payments and normal course fee payments as and when due in accordance with the
terms of any indenture governing Permitted Convertible Bond Indebtedness; and

 

77

--------------------------------------------------------------------------------


 

(c)                                  the Borrower may declare and make dividend
payments or other distributions payable solely in its Qualified Capital Stock.

 

8.07                        Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Closing Date
or any business reasonably related or incidental thereto or a reasonable
extension or expansion thereof.

 

8.08                        Transactions with Affiliates and Insiders.

 

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by Section 8.02, Section 8.03,
Section 8.04, Section 8.05 or Section 8.06 (in each case, other than by
reference to this Section 8.08 (or any sub-clause hereof)), (d) normal and
reasonable compensation and reimbursement of expenses of officers and directors
in the ordinary course of business and (e) except as otherwise specifically
limited in this Agreement, other transactions which are entered into in the
ordinary course of such Person’s business on terms and conditions substantially
as favorable to such Person as would be obtainable by it in a comparable
arms-length transaction with a Person other than an officer, director or
Affiliate.

 

8.09                        Burdensome Agreements.

 

Enter into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of any such Person to (i) make Restricted Payments to any
Loan Party, (ii) pay any Indebtedness or other obligations owed to any Loan
Party, (iii) make loans or advances to any Loan Party, (iv) transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i) through (v) above) for
(1) this Agreement and the other Loan Documents, (2) any document or instrument
governing Indebtedness incurred pursuant to Section 8.03(e), provided, that, any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (3) customary provisions in
joint venture agreements with respect to joint ventures permitted under
Section 8.02 and applicable solely to such joint venture entered into in the
ordinary course of business, (4) customary restrictions and conditions contained
in any agreement relating to the sale of any property permitted under
Section 8.05 pending the consummation of such sale and (5) customary provisions
restricting assignment of any agreement entered into by the Borrower or any
Subsidiary in the ordinary course of business, or (b) requires the grant of any
security for any obligation if such property is given as security for the
Obligations.

 

8.10                        Use of Proceeds.

 

Use the proceeds of any Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

8.11                        Prepayment of Other Indebtedness.

 

Make (or give any notice with respect thereto) any voluntary or optional payment
or prepayment or redemption or acquisition for value of (including without
limitation, by way of depositing money or

 

78

--------------------------------------------------------------------------------


 

securities with the trustee with respect thereto before due for the purpose of
paying when due), refund, refinance or exchange of any Indebtedness of any Loan
Party or any Subsidiary (other than (x) Indebtedness arising under the Loan
Documents, (y) Indebtedness permitted by Section 8.03(e) (solely to the extent
made with the proceeds of additional issuances of Indebtedness permitted by
Section 8.03(e)) and (z) Permitted Refinancings permitted by Section 8.03(b)).

 

8.12                        Organization Documents; Fiscal Year; Legal Name,
State of Formation and Form of Entity; Certain Amendments; Special Purpose
Subsidiary.

 

(a)                                 Amend, modify or change its Organization
Documents in a manner materially adverse to the Lenders.

 

(b)                                 Change its fiscal year.

 

(c)                                  Without providing ten (10) days prior
written notice to the Administrative Agent, change its name, state of
organization or form of organization.

 

(d)                                 Permit (i) the Special Purpose Subsidiary to
make any Investments or hold any assets that would cause the Special Purpose
Subsidiary to fail to qualify as a Massachusetts security corporation under 830
CMR 63.38B.1 of the Massachusetts tax code and applicable regulations, or
(ii) the Borrower to fail to own one hundred percent (100%) of the Equity
Interests of the Special Purpose Subsidiary.

 

(e)                                  Amend, supplement, waive or otherwise
modify, or enter into any forbearance from exercising any rights with respect
to, any Material Contract or any document or other agreement evidencing
Indebtedness in excess of the Threshold Amount, in each case in a manner
materially adverse to the Lenders.

 

8.13                        Ownership of Subsidiaries.

 

Notwithstanding any other provisions of this Agreement to the contrary,
(a) permit any Person (other than any Loan Party or any Wholly Owned Subsidiary)
to own any Equity Interests of any Subsidiary, except to qualify directors where
required by applicable law or to satisfy other requirements of applicable law
with respect to the ownership of Equity Interests of Foreign Subsidiaries,
(b) permit any Loan Party or any Subsidiary to issue or have outstanding any
shares of Disqualified Capital Stock or (c) create, incur, assume or suffer to
exist any Lien on any Equity Interests of any Subsidiary, except for Permitted
Liens.

 

8.14                        Sale Leasebacks.

 

Enter into any Sale and Leaseback Transaction.

 

8.15                        Sanctions; Anti-Corruption Laws.

 

(a)                                 Directly or indirectly, use the proceeds of
any Loan, or lend, contribute or otherwise make available such proceeds of any
Loan to any Person, to fund any activities of or business with any Person, or in
any Designated Jurisdiction, that, at the time of such funding, is the subject
of Sanctions (and would result in a violation of Sanctions), or in any other
manner that will result in a violation by any Person (including any Person
participating in the transaction, whether as Lender, Administrative Agent, or
otherwise) of Sanctions.

 

79

--------------------------------------------------------------------------------


 

(b)                                 Directly or indirectly, use the proceeds of
any Loan for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.

 

8.16                        Liquidity.

 

Permit Unrestricted Cash of the Loan Parties held in Deposit Accounts for which
the Administrative Agent shall have received a Deposit Account Control
Agreement, subject to Section 7.21, at any time to be less than $10,000,000.

 

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

 

9.01                        Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein, any amount of
principal of any Loan, or (ii) within three (3) Business Days after the same
becomes due, any interest on any Loan, or any prepayment premium or fee due
hereunder, or (iii) within five (5) Business Days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of
Section 7.01, 7.02, 7.03, 7.05(a) (solely as to any Loan Party), 7.10, 7.11,
7.12, 7.14, 7.16, 7.17, 7.18 or 7.19 or Article VIII; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for thirty (30) days after the earlier of
the date on which (i) a Responsible Officer of any Loan Party becomes aware of
such failure and (ii) written notice thereof shall have been given to the
Borrower by the Administrative Agent or any Lender; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Investment Document, or in any document delivered in connection herewith or
therewith shall be incorrect or misleading in any material respect when made or
deemed made; or

 

(e)                                  Cross-Default.  (i) Any Loan Party or any
Subsidiary (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a

 

80

--------------------------------------------------------------------------------


 

trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; provided, that, clause (i)(B) above shall not apply to
(x) secured Indebtedness that becomes due as a result of the sale or transfer of
the property or assets securing such Indebtedness, if such sale or transfer is
permitted hereunder and under the documents governing such Indebtedness or
(y) any event that causes or would cause Permitted Convertible Bond Indebtedness
to become convertible (but excluding any event of default or change of control
event); or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which the Borrower or any Subsidiary is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which the Borrower or any Subsidiary is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by the Borrower or such Subsidiary as a result thereof is greater
than the Threshold Amount; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any Subsidiary institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party or any Subsidiary becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within thirty days after its issue or
levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Subsidiary one or more final judgments or orders for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage) or any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (i) enforcement proceedings are
commenced by any creditor upon such judgment or order or (ii) such judgment or
order shall not have been vacated or discharged or stayed pending appeal within
thirty (30) calendar days from entry; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan or Multiemployer Plan which has resulted or could
reasonably be expected to result in liability of any Loan Party under Title IV
of ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an aggregate
amount in excess of the Threshold Amount, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

 

81

--------------------------------------------------------------------------------


 

(j)                                    Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder, ceases to be in full force
and effect; or any Loan Party contests in any manner the validity or
enforceability of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any Loan Document; or

 

(k)                                 Material Adverse Effect.  There occurs any
circumstance or circumstances that could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect (it being
understood that none of the following events shall constitute a “Material
Adverse Effect” for purposes of this clause (k): (A) any adverse results of any
clinical trial conducted in connection with KPI-121 0.25%, (B) prior to the
approval of KPI-121 0.25%, any adverse determination by the FDA with respect to
any Regulatory Authorizations applicable to KPI-121 0.25%, except if and to the
extent such determination could reasonably be expected to have a material effect
on any approved Product, or (C) any event described in clause (o) below); or

 

(l)                                     Change of Control.  There occurs any
Change of Control; or

 

(m)                             Invalidity of Subordination Provisions.  Any
subordination provision in any document or instrument governing Indebtedness
that is purported to be subordinated to the Obligations or any subordination
provision in any subordination agreement that relates to any Indebtedness that
is to be subordinated to the Obligations, or any subordination provision in any
guaranty by any Loan Party of any such Indebtedness, shall cease to be in full
force and effect, or any Person (including the holder of any such Indebtedness)
shall contest in any manner the validity, binding nature or enforceability of
any such provision; or

 

(n)                                 Injunction.  Any court order enjoins,
restrains, or prevents any Loan Party from conducting any material part of its
business; or

 

(o)                                 Material Products.  (i) The FDA shall
revoke, withdraw, suspend, cancel, materially adversely limit, terminate or
materially adversely modify any approved Key Permit related to any Material
Product; or (ii) any Governmental Authority (other than the FDA) shall revoke,
withdraw, suspend, cancel, materially limit, terminate or materially modify any
approved Key Permit related to any Material Product (in each case, a “Non-FDA
Governmental Action”) and, in any such case, Consolidated Revenues shall
decrease by greater than twenty-five percent (25%), as assessed as at the end of
each of the four fiscal quarters immediately following such Non-FDA Governmental
Action by comparing Consolidated Revenues for the four fiscal quarter period
most recently ended prior to such Non-FDA Governmental Action for which the
Borrower was required to deliver financial statements pursuant to
Section 7.01(a) or (b) as against Consolidated Revenues for the four fiscal
quarter period ending on the applicable date of assessment; or (iii) any Safety
Notice is issued or initiated in connection with any Material Product after
approval by the FDA or any other Governmental Authority and Consolidated
Revenues shall decrease by greater than twenty-five percent (25%), as assessed
as at the end of each of the four fiscal quarters immediately following the
issuance or initiation of such Safety Notice by comparing Consolidated Revenues
for the four fiscal quarter period most recently ended prior to the issuance or
initiation of such Safety Notice for which the Borrower was required to deliver
financial statements pursuant to Section 7.01(a) or (b) as against Consolidated
Revenues for the four fiscal quarter period ending on the applicable date of
assessment; or

 

(p)                                 Regulatory Matters.  If any of the following
occurs: (i) the FDA, CMS, EMA, DEA, or any other Governmental Authority issues a
letter or other communication asserting that

 

82

--------------------------------------------------------------------------------


 

any approved Product lacks a required Regulatory Authorization or does not
comply with applicable Law, in each such case described in this clause (i), that
causes such Loan Party or its applicable Subsidiary to discontinue, materially
alter or suspend marketing or withdraw any of its Material Products, or causes a
delay in the manufacture or offering of any of its Material Products, which
discontinuance, alteration, withdrawal or delay continues for more than
forty-five (45) days; (ii) any voluntary or involuntary recall of any Material
Product that could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect; or (iii) any Loan Party or any
Subsidiary enters into a settlement agreement with the FDA, CMS, EMA, DEA, or
any other Governmental Authority that could reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.

 

9.02                        Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans to be terminated, whereupon such commitments and obligation shall be
terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts (including any prepayment premium) owing or payable hereunder or under
any other Loan Document to be immediately due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Borrower; and

 

(c)                                  exercise on behalf of itself and the
Lenders all rights and remedies available to it and the Lenders under the Loan
Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts (including any prepayment premium) as aforesaid shall
automatically become due and payable, in each case without further act of the
Administrative Agent or any Lender.

 

If the Obligations are accelerated for any reason, the prepayment premium
required by Section 2.03(d) and the exit fee required by Section 2.07(b) will
also be due and payable as though such Obligations were voluntarily prepaid and
any discount on the Loans shall be deemed earned in full and, in each case,
shall constitute part of the Obligations, in view of the impracticability and
extreme difficulty of ascertaining actual damages and by mutual agreement of the
parties as to a reasonable calculation of each Lender’s lost profits as a result
thereof.  Any prepayment premium required by Section 2.03(d) and any exit fee
required by Section 2.07(b) payable pursuant to the preceding sentence shall be
presumed to be the liquidated damages sustained by each Lender as the result of
the early termination and the Borrower agrees that it is reasonable under the
circumstances currently existing.  The prepayment premium required by
Section 2.03(d) and the exit fee required by Section 2.07(b) shall also be
payable and any discount on the Loans shall be deemed earned in full, in each
case, in the event that the Obligations (and/or this Agreement) are satisfied or
released by foreclosure (whether by power of judicial proceeding), deed in lieu
of foreclosure or by any other means.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE BORROWER AND THE OTHER LOAN PARTIES EXPRESSLY WAIVE THE PROVISIONS OF
ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE
COLLECTION OF THE FOREGOING PREPAYMENT PREMIUM, EXIT FEE AND ANY DISCOUNT ON THE
LOANS IN CONNECTION WITH ANY SUCH ACCELERATION.  The

 

83

--------------------------------------------------------------------------------


 

Borrower and the other Loan Parties expressly agree that (i) the prepayment
premium required by Section 2.03(d), the exit fee required by
Section 2.07(b) and any discount on the Loans provided for herein is reasonable
and is the product of an arm’s length transaction between sophisticated business
people, ably represented by counsel, (ii) the prepayment premium required by
Section 2.03(d), the exit fee required by Section 2.07(b) and any discount on
the Loans shall be payable notwithstanding the then prevailing market rates at
the time payment is made, (iii) there has been a course of conduct between the
Lenders and the Borrower and the other Loan Parties giving specific
consideration in this transaction for such agreement to pay the prepayment
premium required by Section 2.03(d), the exit fee required by
Section 2.07(b) and any discount on the Loans, (iv) the Borrower and the other
Loan Parties shall be estopped hereafter from claiming differently than as
agreed to in this paragraph and (v) the prepayment premium required by
Section 2.03(d), the exit fee required by Section 2.07(b) and any discount on
the Loans represent a good faith, reasonable estimate and calculation of the
lost profits or damages of the Lenders and that it would be impractical and
extremely difficult to ascertain the actual amount of damages to the Lenders or
profits lost by the Lenders as a result of any early termination.  The Borrower
and the other Loan Parties expressly acknowledge that their agreement to pay the
prepayment premium required by Section 2.03(d), the exit fee required by
Section 2.07(b) and any discount on the Loans to the Lenders as herein described
is a material inducement to the Lenders to make the Loans hereunder.

 

9.03                        Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 9.02), any amounts received by any Lender or the
Administrative Agent on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, prepayment
premium and exit fees) payable to the Lenders (including fees, charges and
disbursements of counsel to the respective Lenders) arising under the Loan
Documents and amounts payable under Article III, ratably among them in
proportion to the respective amounts described in this clause Second payable to
them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on, and prepayment premium and exit fees with respect to, the
Loans, ratably among the Lenders in proportion to the respective amounts
described in this clause Third held by them;

 

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid principal of the Loans, ratably among the Secured Parties in proportion
to the respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

84

--------------------------------------------------------------------------------


 

ARTICLE X

 

ADMINISTRATIVE AGENT

 

10.01                 Appointment and Authority.

 

(a)                                 Each of the Lenders hereby irrevocably
appoints Athyrium Opportunities III Acquisition LP, a Delaware limited
partnership, to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are incidental thereto.  The provisions of this Article are solely
for the benefit of the Administrative Agent and the Lenders, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are incidental
thereto.  In this connection, the Administrative Agent, as “collateral agent”
and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent, shall be entitled to the benefits of
all provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

10.02                 Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

85

--------------------------------------------------------------------------------


 

10.03                 Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), provided,
that, the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may affect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information relating to any Loan
Party or any of its Affiliates that is communicated to or obtained by the Person
serving as the Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.01 and Section 9.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and non-appealable judgment.  The
Administrative Agent shall be deemed not to know of of any Default unless and
until notice describing such Default is given in writing to the Administrative
Agent by the Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04                 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by

 

86

--------------------------------------------------------------------------------


 

it to have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

10.05                 Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

10.06                 Resignation of Administrative Agent.

 

The Administrative Agent may resign as Administrative Agent at any time by
giving thirty (30) days advance notice thereof to the Lenders and the Borrower
and, thereafter, the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder.  Upon any such resignation, the Required
Lenders shall have the right, subject to the approval of the Borrower (so long
as no Event of Default has occurred and is continuing; such approval not to be
unreasonably withheld), to appoint a successor Administrative Agent.  If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, been approved (so long as no Event of Default has occurred and is
continuing) by the Borrower or have accepted such appointment within thirty (30)
days after the Administrative Agent’s giving of notice of resignation, then the
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent reasonably acceptable to the Borrower (so long as no
Default or Event of Default has occurred and is continuing).  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the retiring Administrative Agent.  After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this
Section 10.06 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent. 
If no successor has accepted appointment as Administrative Agent by the date
which is thirty (30) days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Required Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

 

10.07                 Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents

 

87

--------------------------------------------------------------------------------


 

and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

10.08                 Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Section 11.04)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

10.09                 Collateral and Guaranty Matters.

 

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion,

 

(a)                                 to release any Lien on any Collateral
granted to or held by the Administrative Agent under any Loan Document (i) upon
termination of all unused Commitments and payment in full of all Obligations
(other than contingent indemnification obligations for which no claim has been
asserted) under the Loan Documents, (ii) that is sold or otherwise disposed of
or to be sold or otherwise disposed of as part of or in connection with any sale
or other Disposition permitted hereunder or any Involuntary Disposition, or
(iii) as approved in accordance with Section 11.01;

 

88

--------------------------------------------------------------------------------


 

(b)                                 to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 8.01(i); and

 

(c)                                  to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.09.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

ARTICLE XI

 

MISCELLANEOUS

 

11.01                 Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that:

 

(a)                                 no such amendment, waiver or consent shall:

 

(i)                                           extend or increase the Commitment
of a Lender (or reinstate any Commitment terminated pursuant to Section 9.02)
without the written consent of such Lender whose Commitment is being extended or
increased (it being understood and agreed that a waiver of any condition
precedent set forth in Section 5.02 or of any Default or a mandatory reduction
in Commitments is not considered an extension or increase in Commitments of any
Lender);

 

(ii)                                        postpone any date fixed by this
Agreement or any other Loan Document for any payment of principal (excluding
mandatory prepayments), interest, prepayment premiums, fees or other amounts due
to the Lenders (or any of them) or any scheduled or mandatory reduction of the
Commitments hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced;

 

(iii)                                     reduce the principal of, the rate of
interest specified herein on or the prepayment premium specified herein on any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
payment of principal, interest, fees or other amounts; provided,

 

89

--------------------------------------------------------------------------------


 

however, that, only the consent of the Required Lenders shall be necessary to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate;

 

(iv)                                    change any provision of this
Section 11.01(a) or the definition of “Required Lenders” without the written
consent of each Lender directly affected thereby;

 

(v)                                       except in connection with a
Disposition permitted under Section 8.05, release all or substantially all of
the Collateral without the written consent of each Lender directly affected
thereby;

 

(vi)                                    release the Borrower or, except in
connection with a merger or consolidation permitted under Section 8.04 or a
Disposition permitted under Section 8.05, all or substantially all of the
Guarantors without the written consent of each Lender directly affected thereby,
except to the extent the release of any Guarantor is permitted pursuant to
Section 10.09 (in which case such release may be made by the Administrative
Agent acting alone); and

 

(b)                                 unless also signed by the Administrative
Agent, no amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;

 

provided, however, that, notwithstanding anything to the contrary herein, (i) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender, (ii) each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans, and each Lender acknowledges that
the provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (iii) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.

 

11.02                 Notices and Other Communications; Facsimile Copies.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                                           if to the Borrower or any other
Loan Party or the Administrative Agent, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

90

--------------------------------------------------------------------------------


 

(ii)                                        if to any other Lender, to the
address, facsimile number, electronic mail address or telephone number of its
Lending Office (whether specified on Schedule 11.02 or separately specified to
the Borrower and the Administrative Agent).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided, that, the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided, that, approval
of such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided, that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  Change of Address, Etc.  Each of the
Borrower, the Lenders and the Administrative Agent may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

(d)                                 Reliance by Administrative Agent and
Lenders.  The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic or electronic Loan Notices)
purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Loan Parties shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party.  All telephonic notices to and other telephonic
communications with the

 

91

--------------------------------------------------------------------------------


 

Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

11.03                 No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Investment Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Investment
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other
Investment Document, the authority to enforce rights and remedies hereunder and
under the other Investment Documents against the Loan Parties or any of them
shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Section 10.01 for the benefit of
all the Secured Parties; provided, however, that, the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any
Lender from exercising setoff rights in accordance with Section 11.08 (subject
to the terms of Section 2.11), or (c) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that, if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 10.01 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.11, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.

 

11.04                 Expenses; Indemnity; and Damage Waiver.

 

(a)                                 Costs and Expenses.  The Loan Parties shall
pay (i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (but limited, in the case of legal
counsel, to the reasonable and documented out-of-pocket fees, charges and
disbursements of one primary counsel for the Administrative Agent and its
Affiliates and of a single local counsel to the Administrative Agent and its
Affiliates in each relevant material jurisdiction), in connection with (A) the
preparation, negotiation, execution and delivery of this Agreement and the other
Investment Documents (subject to Section 5.01(p) (it being understood and agreed
that Section 5.01(p) shall in no event derogate or diminish the obligations of
the Loan Parties to pay fees and expenses of the Administrative Agent and its
Affiliates to the extent incurred after the Closing Date) and (B) any
amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated) or the administration of this Agreement and the other Investment
Documents and (ii) all reasonable and documented out-of-pocket expenses incurred
by the Administrative Agent or any Lender (but limited, in the case of legal
counsel, to the reasonable and documented out-of-pocket fees, charges and
disbursements of one primary counsel for the Administrative Agent and the
Lenders (taken as a whole) and of a single local counsel to the Administrative
Agent and the Lenders (taken as a whole) in each relevant material jurisdiction
(and, in the case of an actual or perceived conflict of interest where the party
affected by such conflict informs the Borrower of such conflict and thereafter
retains its own counsel, of one additional primary firm of

 

92

--------------------------------------------------------------------------------


 

counsel for all such affected parties (taken as a whole) and one additional firm
of counsel for all such affected parties (taken as a whole) in each relevant
material jurisdiction)), and shall pay all reasonable and documented
out-of-pocket fees and time charges for attorneys who may be employees of the
Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

 

(b)                                 Indemnification by the Loan Parties.  The
Loan Parties shall indemnify the Administrative Agent (and any sub-agent
thereof) and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including the Borrower or any other Loan
Party) arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Investment Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Investment Documents,
(ii) any Loan or the use or proposed use of the proceeds therefrom, (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by a Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
in all cases, whether or not caused by or arising, in whole or in part, out of
the comparative, contributory or sole negligence of the Indemnitee; provided,
that, such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (i) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (A) the gross negligence, bad faith or willful
misconduct of such Indemnitee, if the Borrower or such Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction or (B) a claim brought by any Loan Party against
an Indemnitee for material breach of such Indemnitee’s obligations hereunder or
under any other Loan Document, or (ii) arise solely from a dispute among the
Indemnitees (except when and to the extent that one of the Indemnitees party to
such dispute was acting in its capacity or in fulfilling its role as
Administrative Agent, or any similar role under this Agreement or any other Loan
Document) that does not involve any act or omission of the Borrower or any of
its Affiliates.  This Section 11.04(b) shall not apply with respect to Taxes
other than any Taxes that represent liabilities, obligations, losses, damages,
penalties, claims, costs, expenses and disbursements arising from any third
party claim or any other non-Tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Loan Parties for any reason fail to indefeasibly pay any amount
required under subsection (a) or (b) of this Section to be paid by them to the
Administrative Agent (or any sub-agent thereof) or any Related Party thereof,
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent) or such Related Party, as the case may be, such Lender’s pro rata
share (determined as of the time that the

 

93

--------------------------------------------------------------------------------


 

applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentages (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further, that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), or against any Related Party
thereof acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.  The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.10(b).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, and acknowledges that no other Person shall have,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Investment Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or the use of
the proceeds thereof.  No Indemnitee referred to in subsection (b) above shall
be liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Investment Documents or the transactions contemplated
hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section shall be payable not later than ten (10) Business Days after demand
therefor.

 

(f)                                   Survival.  The agreements in this
Section and the indemnity provisions of Section 11.02(d) shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations.

 

11.05                 Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

94

--------------------------------------------------------------------------------


 

11.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(e) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (e) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitments under any Facility and the Loans at the time owing
to it (in each case with respect to any Facility); provided, that, any such
assignment shall be subject to the following conditions:

 

(i)                                           Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment with respect to any
Facility and/or the Loans with respect to any Facility at the time owing to it
or contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section, the aggregate amount of the applicable Commitment
(which for this purpose includes Loans outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans with respect to any Facility of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

 

(ii)                                        Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all of the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned;

 

95

--------------------------------------------------------------------------------


 

(iii)                                     Required Consents.  No consent shall
be required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided, that, the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) any unfunded Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (ii) any Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund;

 

(iv)                                    Assignment and Assumption.  The parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption.  The assignee, if it is not a Lender, shall deliver
to the Administrative Agent such information, including notice information, as
the Administrative Agent shall reasonably require.

 

(v)                                       No Assignment to Certain Persons.  No
such assignment shall be made (A) to the Borrower or any of the Borrower’s
Affiliates or Subsidiaries, (B) to any Defaulting Lender or any of its
Subsidiaries or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B) or (C) to a
natural Person.

 

(vi)                                    Certain Additional Payments.  In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a

 

96

--------------------------------------------------------------------------------


 

Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.02 and 11.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower (and such
agency being solely for tax purposes), shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  In addition, the Administrative Agent shall maintain on the
Register information regarding the designation, and revocation of designation,
of any Lender as a Defaulting Lender.  The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person, a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided, that, (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in clauses
(i) through (vi) of Section 11.01(a) that affects such Participant.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Section 3.01 (subject to the requirements and limitations therein (it being
understood that the documentation required under Section 3.01(c) shall be
delivered to the participating Lender)) and Section 3.02 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided, that, such Participant (A) agrees to be
subject to the provisions of Sections 3.03 and 11.13 as if it were an assignee
under paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.02, with respect to any

 

97

--------------------------------------------------------------------------------


 

participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.03 with respect to any Participant.  To the fullest extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided, that, such Participant
agrees to be subject to Section 2.11 as though it were a Lender.  Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided, that, no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans or its other obligations under
any Loan Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan or other obligation is in
registered form under Section 5f.103-1(c) of the Treasury Regulations.  The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided, that, no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

11.07                 Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), in which case the disclosing party
agrees, to the extent permitted by law, rule or regulation and reasonably
practicable, to promptly inform the Borrower, except with respect to any audit
or examination conducted by bank accountants or any regulatory authority, (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) as may be reasonably
necessary in connection with the exercise of any remedies hereunder or under any
other Investment Document or any action or proceeding relating to this Agreement
or any other Investment Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to a Loan Party and its obligations, this Agreement or
payments hereunder, (g) on a confidential basis to (i) any rating agency in
connection with rating the Borrower or its Subsidiaries or the credit facilities
provided hereunder or (ii) the CUSIP Service Bureau

 

98

--------------------------------------------------------------------------------


 

or any similar agency in connection with the issuance and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, (h) with the consent of the Borrower, (i) to the members of
its investment committee (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential) or (j) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section or (y) becomes available to the Administrative Agent,
any Lender or any of their respective Affiliates on a nonconfidential basis from
a source other than the Borrower whom the Administrative Agent or such Lender
does not know to be in breach of any obligation of confidentiality to any Loan
Party or Subsidiary with respect to such Information.

 

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by such Loan Party or any Subsidiary.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

11.08                 Set-off.

 

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, after obtaining the prior written consent of the Administrative
Agent, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or its
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender different
from the branch office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that, in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.12 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have.  Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application,
provided, that, the failure to give such notice shall not affect the validity of
such setoff and application.

 

11.09                 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Investment Document,
the interest paid or agreed to be paid under the Investment Documents shall not
exceed the maximum rate of non-usurious interest permitted by applicable Law
(the “Maximum Rate”).  If the Administrative Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower.  In

 

99

--------------------------------------------------------------------------------


 

determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, (a) characterize any payment that is not
principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

 

11.10                 Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Investment Documents, and any separate letter agreements
with respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 5.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

11.11                 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Investment
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof and shall continue in full force and effect as long as any Loan or other
Obligation (other than contingent indemnification obligations for which no claim
has been asserted) hereunder shall remain unpaid or unsatisfied.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice of or know of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation (other than contingent
indemnification obligations for which no claim has been asserted) hereunder
shall remain unpaid or unsatisfied.

 

11.12                 Severability.

 

If any provision of this Agreement or the other Investment Documents is held to
be illegal, invalid or unenforceable, (a) the legality, validity and
enforceability of the remaining provisions of this Agreement and the other
Investment Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.  Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

100

--------------------------------------------------------------------------------


 

11.13                 Replacement of Lenders.

 

If the Borrower is entitled to replace a Lender pursuant to the provisions of
Section 3.03 or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort, upon written notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.02) and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided, that:

 

(a)                                 such Lender shall have received payment of
an amount equal to one hundred percent (100%) of (x) the outstanding principal
of its Loans, accrued interest thereon and all other amounts payable to it
hereunder and under the other Loan Documents (other than prepayment premium and
exit fees) from the assignee (to the extent of such outstanding principal and
accrued interest) or the Borrower (in the case of all other amounts) and (y) the
prepayment premium required by Section 2.03(d) and the exit fee required by
Section 2.07(b), in each case, from the Borrower, as if such assignment was a
prepayment of one hundred percent (100%) of the outstanding principal amount of
such assignor’s Loans on the effective date of such assignment;

 

(b)                                 such assignment does not conflict with
applicable Laws;

 

(c)                                  in the case of any such assignment
resulting from a claim for compensation under Section 3.02 or payments required
to be made pursuant to Section 3.01, such assignment will result in a reduction
in such compensation or payments thereafter; and

 

(d)                                 in the case of any such assignment resulting
from a Non-Consenting Lender’s failure to consent to a proposed change, waiver,
discharge or termination with respect to any Loan Document, the applicable
replacement bank, financial institution or Fund consents to the proposed change,
waiver, discharge or termination;

 

provided, that, the failure by any Defaulting Lender or any Non-Consenting
Lender to execute and deliver an Assignment and Assumption shall not impair the
validity of the removal of such Defaulting Lender or Non-Consenting Lender and
the mandatory assignment of such Defaulting Lender or Non-Consenting Lender’s
outstanding Loans pursuant to this Section 11.13 shall nevertheless be effective
without the execution by such Defaulting Lender or Non-Consenting Lender of an
Assignment and Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

11.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
INVESTMENT DOCUMENTS (EXCEPT, AS TO ANY OTHER INVESTMENT DOCUMENT, AS EXPRESSLY
SET FORTH THEREIN) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT (EXCEPT, AS TO ANY
OTHER INVESTMENT DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS
CONTEMPLATED

 

101

--------------------------------------------------------------------------------


 

HEREBY AND THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY OTHER FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK AND ANY UNITED STATES DISTRICT COURT IN THE
STATE OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF LOCATED IN NEW YORK
COUNTY, NEW YORK, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER INVESTMENT DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER INVESTMENT
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15                 Waiver of Right to Trial by Jury.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO

 

102

--------------------------------------------------------------------------------


 

THIS AGREEMENT OR ANY OTHER INVESTMENT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER INVESTMENT DOCUMENTS BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

11.16                 Electronic Execution of Assignments and Certain Other
Documents.

 

The words “execute,” “execution,” “signed,” “signature” and words of like import
in any Assignment and Assumption or in any amendment or other modification
hereof (including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

11.17                 USA PATRIOT Act.

 

Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act.  The Borrower and the Loan Parties agree to, promptly
following a request by the Administrative Agent or any Lender, provide all such
other documentation and information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

 

11.18                 No Advisory or Fiduciary Relationship.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Investment Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent,
Athyrium, and the Lenders are arm’s-length commercial transactions between the
Borrower and its Affiliates, on the one hand, and the Administrative Agent,
Athyrium and the Lenders on the other hand, (ii) the Borrower has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) the Borrower is capable of evaluating, and understands
and accepts, the terms, risks and conditions of the transactions contemplated
hereby and by the other Investment Documents; (b)(i) the Administrative Agent,
Athyrium and each Lender is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not and will not be acting as an advisor, agent or fiduciary, for the Borrower
or any of Affiliates or any other Person and (ii) neither the Administrative
Agent nor any Lender has any obligation to the Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in

 

103

--------------------------------------------------------------------------------


 

the other Investment Documents; and (c) the Administrative Agent, Athyrium and
the Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent, Athyrium nor any Lender
has any obligation to disclose any of such interests to the Borrower or its
Affiliates.  To the fullest extent permitted by law, the Borrower hereby waives
and releases, any claims that it may have against the Administrative Agent,
Athyrium or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 

11.19                 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-In Action on any such liability, including, if applicable:
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

 

11.20                 Collateral and Guaranty Release.

 

Upon the request of the Borrower, the Administrative Agent agrees to execute and
deliver to the applicable Loan Party such documents as the Borrower may
reasonably request, in each case in accordance with the terms of the Loan
Documents and this Section 11.20:

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon
termination of all unused Commitments and payment in full of all Obligations
(other than contingent indemnification obligations for which no claim has been
asserted) under the Loan Documents, (ii) that is sold or otherwise disposed of
or to be sold or otherwise disposed of as part of or in connection with any sale
or other Disposition permitted hereunder or under any other Loan Document or any
Involuntary Disposition, or (iii) as approved in accordance with Section 11.01;

 

(b)                                 to release or subordinate any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by Section 8.01(i);
and

 

(c)                                  to release any Guarantor from its
obligations under the Guaranty (i) if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Loan Documents or (ii) upon
termination of all unused Commitments and payment in full of all Obligations
(other than contingent indemnification obligations for which no claim has been
asserted) under the Loan Documents.

 

The Administrative Agent will promptly, in connection with the foregoing, at the
Borrower’s expense, and the Lenders hereby authorize the Administrative Agent
to, deliver to the applicable Loan

 

104

--------------------------------------------------------------------------------


 

Party any Collateral in the Administrative Agent’s possession following the
release of such Collateral pursuant to the terms hereof.

 

[SIGNATURE PAGES FOLLOW]

 

105

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

KALA PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Mary Reumuth

 

Name:  Mary Reumuth

 

Title:    Chief Financial Officer

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

ATHYRIUM OPPORTUNITIES III ACQUISITION LP,

 

a Delaware limited partnership

 

 

 

 

 

By: Athyrium Opportunities Associates III LP, its General Partner

 

 

 

 

 

By: Athyrium Opportunities Associates III GP LLC, the General Partner of
Athyrium Opportunities Associates III LP

 

 

 

 

 

 

By:

/s/ Andrew C. Hyman

 

 

Name:  Andrew C. Hyman

 

 

Title:    Authorized Signatory

 

--------------------------------------------------------------------------------


 

LENDERS:

ATHYRIUM OPPORTUNITIES III ACQUISITION LP,

 

a Delaware limited partnership

 

 

 

 

 

By: Athyrium Opportunities Associates III LP, its General Partner

 

 

 

 

 

By: Athyrium Opportunities Associates III GP LLC, the General Partner of
Athyrium Opportunities Associates III LP

 

 

 

 

 

 

By:

/s/ Andrew C. Hyman

 

 

Name:  Andrew C. Hyman

 

 

Title:    Authorized Signatory

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Commitments and Applicable Percentages

 

Lender

 

Term A
Commitment

 

Applicable
Percentage of
Term A Facility

 

Term B
Commitment

 

Applicable
Percentage of
Term B Facility

 

Number of
Shares of
Common Stock
Issuable Upon
Exercise of
Warrant

 

Exercise Price
of Warrant

 

Athyrium Opportunities III Acquisition LP

 

$

75,000,000.00

 

100.000000000

%

$

35,000,000.00

 

100.000000000

%

270,835

 

$

3,300,005.31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total:

 

$

75,000,000.00

 

100.000000000

%

$

35,000,000.00

 

100.000000000

%

270,835

 

$

3,300,005.31

 

 

--------------------------------------------------------------------------------


 

Schedule 11.02

 

Certain Addresses for Notices

 

1.                                      Address for all Loan Parties:

 

Kala Pharmaceuticals, Inc.

100 Beaver St. Suite 201

Waltham, MA 02453

Attention: Chief Financial Officer

 

With a copy to:

 

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Attention: Lia Der Marderosian; John D. Sigel

 

2.                                      Address for Administrative Agent and the
Lenders:

 

Athyrium Capital Management, LP

530 Fifth Avenue, Floor 25

New York, NY 10036

Attention: Laurent Hermouet

 

With a copy to:

 

Moore & Van Allen PLLC

100 North Tryon Street, Suite 4700

Charlotte, NC  28202

Attention: Tripp Monroe

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:            , 20

 

To:                             Athyrium Opportunities III Acquisition LP, as
Administrative Agent

 

Re:                             Credit Agreement dated as of October 1, 2018 (as
amended, modified, restated, supplemented or extended from time to time, the
“Credit Agreement”) among Kala Pharmaceuticals, Inc., a Delaware corporation
(the “Borrower”), the Guarantors party thereto, the Lenders from time to time
party thereto and Athyrium Opportunities III Acquisition LP, as Administrative
Agent.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

 

Ladies and Gentlemen:

 

The undersigned hereby requests the [Term A Borrowing] [Term B Borrowing] on
[  ] (which is a Business Day) in the aggregate principal amount of
$[75,000,000] [35,000,000].

 

The Borrower hereby represents and warrants that each of the conditions set
forth in Section [5.01 and] 5.02(a), (b) and (d) of the Credit Agreement has
been satisfied on and as of the date of such Borrowing.

 

 

 

KALA PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF TERM A NOTE

 

, 20

 

THIS TERM A NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR U.S. FEDERAL
INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE AND YIELD TO
MATURITY WITH RESPECT TO THIS TERM A NOTE MAY BE OBTAINED BY WRITING TO THE
BORROWER AT THE FOLLOWING ADDRESS: 100 BEAVER ST., SUITE 201, WALTHAM, MA 02453,
ATTENTION: CHIEF FINANCIAL OFFICER, FACSIMILE: 781-642-0399.

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) promises to pay to
                      or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of the Term A Loan made by the Lender to the Borrower under that certain
Credit Agreement dated as of October 1, 2018 (as amended, modified, restated,
supplemented or extended from time to time, the “Credit Agreement”) among the
Borrower, the Guarantors party thereto, the Lenders from time to time party
thereto and Athyrium Opportunities III Acquisition LP, as Administrative Agent. 
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
A Loan made by the Lender to the Borrower under the Credit Agreement from the
Closing Date until such principal amount is paid in full, at such interest rates
and at such times as provided in the Credit Agreement.  All payments of
principal and interest owed to the Lender shall be made to the Lender for the
account of the Lender in Dollars in immediately available funds at the Lender’s
Lending Office; provided, that, if at the time of such payment the Lender is a
Defaulting Lender, such payment shall be made directly to the Administrative
Agent.  In accordance with the Credit Agreement, upon the occurrence of any
Event of Default, if any amount is not paid in full when due under the Credit
Agreement, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

 

This Term A Note is one of the Term A Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term A Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Credit Agreement.  The Term A Loan made by the Lender to the Borrower under the
Credit Agreement shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Term A Note and endorse thereon the date, amount and
maturity of the Term A Loan made by the Lender to the Borrower under the Credit
Agreement and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Term A Note.

 

This Term A Note may only be transferred in accordance with the limitations and
restrictions set forth in the Credit Agreement.  THIS TERM A NOTE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Term A Note to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

 

KALA PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF TERM B NOTE

 

, 20

 

THIS TERM B NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR U.S. FEDERAL
INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE AND YIELD TO
MATURITY WITH RESPECT TO THIS TERM B NOTE MAY BE OBTAINED BY WRITING TO THE
BORROWER AT THE FOLLOWING ADDRESS: 100 BEAVER ST., SUITE 201, WALTHAM, MA 02453,
ATTENTION: CHIEF FINANCIAL OFFICER, FACSIMILE: 781-642-0399.

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) promises to pay to
                      or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of the Term B Loan made by the Lender to the Borrower under that certain
Credit Agreement dated as of October 1, 2018 (as amended, modified, restated,
supplemented or extended from time to time, the “Credit Agreement”) among the
Borrower, the Guarantors party thereto, the Lenders from time to time party
thereto and Athyrium Opportunities III Acquisition LP, as Administrative Agent. 
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
B Loan made by the Lender to the Borrower under the Credit Agreement from the
Closing Date until such principal amount is paid in full, at such interest rates
and at such times as provided in the Credit Agreement.  All payments of
principal and interest owed to the Lender shall be made to the Lender for the
account of the Lender in Dollars in immediately available funds at the Lender’s
Lending Office; provided, that, if at the time of such payment the Lender is a
Defaulting Lender, such payment shall be made directly to the Administrative
Agent.  In accordance with the Credit Agreement, upon the occurrence of any
Event of Default, if any amount is not paid in full when due under the Credit
Agreement, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

 

This Term B Note is one of the Term B Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term B Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Credit Agreement.  The Term B Loan made by the Lender to the Borrower under the
Credit Agreement shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Term B Note and endorse thereon the date, amount and
maturity of the Term B Loan made by the Lender to the Borrower under the Credit
Agreement and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Term B Note.

 

This Term B Note may only be transferred in accordance with the limitations and
restrictions set forth in the Credit Agreement.  THIS TERM B NOTE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Term B Note to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

 

KALA PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B-3

 

FORM OF WARRANT

 

(See Attached.)

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

THIS COMMON STOCK PURCHASE WARRANT AND THE SHARES THAT MAY BE PURCHASED
HEREUNDER HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER THE
SECURITIES LAWS OF ANY STATE.  THIS COMMON STOCK PURCHASE WARRANT HAS BEEN
ACQUIRED FOR INVESTMENT PURPOSES AND NOT WITH A VIEW TO DISTRIBUTION, AND THIS
COMMON STOCK PURCHASE WARRANT AND THE SHARES THAT MAY BE PURCHASED HEREUNDER
MAY NOT BE SOLD OR OFFERED FOR SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933, AND REGISTRATION OR QUALIFICATION
UNDER APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL THAT THE
PROPOSED TRANSACTION DOES NOT VIOLATE THE SECURITIES ACT OF 1933, AND APPLICABLE
STATE SECURITIES LAWS.

 

KALA PHARMACEUTICALS, INC.

 

COMMON STOCK PURCHASE WARRANT

 

Date of Issuance: October 1, 2018

Certificate No. 2018-1

 

THIS IS TO CERTIFY that ATHYRIUM OPPORTUNITIES III ACQUISITION LP, a Delaware
limited partnership, and its permitted transferees, successors and permitted
assigns (the “Holder”), for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, is entitled to purchase from KALA
PHARMACEUTICALS, INC., a Delaware corporation (the “Company”), at the price of
$12.18456 per share (the “Exercise Price”), at any time after the date hereof
(the “Commencement Date”) and expiring on October 1, 2025 (the “Expiration
Date”), 270,835 shares of the fully paid and non-assessable common stock, par
value $0.001 per share (“Common Stock”), of the Company (as such number may be
adjusted as provided herein).  The 270,835 shares of Common Stock which may be
purchased pursuant to this Warrant are referred to herein as the “Aggregate
Number”.  This common stock purchase warrant (this “Warrant”) is issued under
and pursuant to that certain Credit Agreement by and among the Company, the
Holder, as Administrative Agent, and the other parties thereto from time to
time, dated as of October 1, 2018 (as amended, modified or supplemented from
time to time, the “Credit Agreement”).

 

The Aggregate Number and Exercise Price set forth above shall also be adjusted
under certain conditions specified in Section 5 of this Warrant.  Capitalized
terms used herein shall have the meanings ascribed to such terms in Section 12
hereof, unless otherwise defined herein.

 

SECTION 1.        The Warrant; Transfer and Exchange.

 

(a)           The Warrant.  This Warrant and the rights and privileges of the
Holder hereunder may be exercised by the Holder in whole or in part as provided
herein, shall survive any termination of the Credit Agreement, and, as more
fully set forth in Sections 1(b) and 7 hereof, may, subject to the terms of this
Warrant, be transferred by the Holder to any other Person or

 

--------------------------------------------------------------------------------


 

Persons who meet the requirements set forth herein and therein at any time or
from time to time, in whole or in part, regardless of whether the Holder retains
any or all rights under the Credit Agreement.

 

(b)           Transfer and Exchanges.  The Company shall initially record this
Warrant on a register to be maintained by the Company and, subject to Section 7
hereof, from time to time thereafter shall reflect the transfer of this Warrant
on such register when surrendered for transfer in accordance with the terms
hereof and properly endorsed, accompanied by appropriate instructions, and
further accompanied by payment in cash or by check, bank draft or money order
payable to the order of the Company, in United States currency, of an amount
equal to any stamp or other tax or governmental charge or fee required to be
paid in connection with the transfer thereof.  Upon any such transfer, a new
warrant or warrants shall be issued to the transferee and the Holder (in the
event this Warrant is only partially transferred) and the surrendered warrant
shall be canceled.  This Warrant may be exchanged at the option of the Holder,
when surrendered at the Principal Office of the Company, for another warrant or
other warrants of like tenor and representing in the aggregate the right to
purchase a like number of shares of Common Stock. Any attempt to transfer this
Warrant in violation of the provisions of this Section 1(b) shall be null and
void and the Company shall not register or effect any such transfer.

 

SECTION 2.        Exercise.

 

(a)           Right to Exercise.  At any time after the Commencement Date and on
or before the Expiration Date, the Holder, in accordance with the terms hereof,
may exercise this Warrant, in whole at any time or in part from time to time, by
delivering this Warrant to the Company during normal business hours on any
Business Day at the Company’s Principal Office, together with the Notice of
Exercise, in the form attached hereto as Exhibit A and made a part hereof (the
“Notice of Exercise”), duly executed, and payment of the Exercise Price per
share for each share purchased, as specified in the Notice of Exercise.  The
aggregate Exercise Price (the “Aggregate Exercise Price”) to be paid for the
shares to be purchased (the “Exercise Amount”) shall equal the product of
(i) the Exercise Amount multiplied by (ii) the Exercise Price.  If the
Expiration Date is not a Business Day, then this Warrant may be exercised on the
next succeeding Business Day.

 

(b)           Payment of the Aggregate Exercise Price.  Payment of the Aggregate
Exercise Price shall be made to the Company in cash or other immediately
available funds or as provided in Section 2(c), or a combination thereof.  In
the case of payment of all or a portion of the Aggregate Exercise Price pursuant
to Section 2(c), the direction by the Holder to make a “Cashless Exercise” shall
serve as accompanying payment for that portion of the Exercise Price.

 

(c)           Cashless Exercise.  If the Company shall receive written notice
from the Holder at the time of exercise of this Warrant that the Holder elects
to make a “Cashless Exercise” of this Warrant, the Company shall deliver to the
Holder (without payment by the Holder of any Exercise Price in cash) that number
of Warrant Shares computed using the following formula:

 

2

--------------------------------------------------------------------------------


 

[g361691ki27ai001.gif]

 

Where

 

X =          The number of Warrant Shares to be issued to the Holder.

 

Y =          The number of Warrant Shares purchasable under this Warrant (at the
date of such calculation) or, if only a portion of this Warrant is being
exercised, the portion of this Warrant being exercised (at the date of such
calculation).

 

A =          The Fair Market Value Per Share.

 

B =          The Exercise Price (as adjusted to the date of such calculations).

 

(d)           Issuance of Shares of Common Stock.  Upon receipt by the Company
of this Warrant at its Principal Office in proper form for exercise, and
accompanied by the Notice of Exercise and payment of the Aggregate Exercise
Price as aforesaid, the Holder shall be deemed to be the holder of record of the
shares of Common Stock issuable upon such exercise, notwithstanding that
certificates representing such shares of Common Stock may not then be actually
delivered.  Within 10 Business Days after such surrender of this Warrant,
delivery of the Notice of Exercise and payment of the Aggregate Exercise Price
as aforesaid, the Company shall cause its transfer agent to issue the Warrant
Shares so purchased to the Holder in book-entry format.  Any reference in this
Warrant to the issuance of a certificate or the certificates representing the
Warrant Shares shall also be deemed a reference to the book-entry issuance of
such Warrant Shares.

 

(e)           Fractional Shares.  The Company may, but shall not be required to,
deliver fractions of shares of Common Stock upon exercise of this Warrant.  If
any fraction of a share of Common Stock would be deliverable upon an exercise of
this Warrant, the Company may, in lieu of delivering such fraction of a share of
Common Stock, make a cash payment to the Holder in an amount equal to the same
fraction of the Fair Market Value Per Share.

 

(f)            Partial Exercise.  In the event of a partial exercise of this
Warrant, the Company shall issue to the Holder a Warrant in like form for the
unexercised portion thereof which has not expired.

 

SECTION 3.        Payment of Taxes.  The Company shall pay all stamp taxes
attributable to the initial issuance of shares or other securities issuable upon
the exercise of this Warrant or issuable pursuant to Section 5 hereof, excluding
any tax or taxes which may be payable because of the transfer involved in the
issuance or delivery of any certificates for shares or other securities issued
or delivered upon exercise of this Warrant in a name other than that of the
Holder.  All transfer taxes payable as a result of such transfer shall be paid
by the Holder at the time of its delivery of the Notice of Exercise or promptly
upon receipt of a written request by the Company for payment.

 

3

--------------------------------------------------------------------------------


 

SECTION 4.        Replacement Warrant.  Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and cancellation of this Warrant,
the Company shall issue and deliver in exchange and substitution for and upon
cancellation of the mutilated Warrant, or in lieu of and in substitution for the
Warrant lost, stolen or destroyed, a new Warrant of like tenor and representing
an equivalent right or interest.

 

SECTION 5.        Adjustments to the Aggregate Number and the Exercise Price.

 

Under certain conditions, the Aggregate Number and the Exercise Price are
subject to adjustment as set forth in this Section 5.

 

(a)           Adjustments.  The Aggregate Number, the Term B Warrant Share
Amount (as defined below) and the Exercise Price, after taking into
consideration any prior adjustments pursuant to this Section 5, shall be subject
to adjustment from time to time as follows and, thereafter, as adjusted, shall
be deemed to be the Aggregate Number, the Term B Warrant Share Amount and the
Exercise Price hereunder.

 

(i)            Stock Dividends; Subdivisions and Combinations.  In case at any
time or from time to time the Company shall:

 

(A)          issue to all holders of its shares of Common Stock a dividend
payable in, or other distribution of, shares of Common Stock (a “Stock
Dividend”);

 

(B)          subdivide its outstanding shares of Common Stock into a larger
number of shares of Common Stock, including, without limitation, by means of a
stock split (a “Stock Subdivision”); or

 

(C)          combine its outstanding shares of Common Stock into a smaller
number of shares of Common Stock (a “Stock Combination”);

 

then the Aggregate Number and Term B Warrant Share Amount in effect immediately
prior thereto shall be (1) proportionately increased in the case of a Stock
Dividend or a Stock Subdivision and (2) proportionately decreased in the case of
a Stock Combination, and the Exercise Price shall be (1) proportionately
decreased in the case of a Stock Dividend or a Stock Subdivision and (2)
proportionately increased in the case of a Stock Combination.  In the event the
Company shall declare or pay, without consideration, any dividend on the shares
of Common Stock payable in any right to acquire shares of Common Stock for no
consideration, then the Company shall be deemed to have made a Stock Dividend in
an amount of shares equal to the maximum number of shares issuable upon exercise
of such rights to acquire shares of Common Stock.  Any adjustment under this
Section 5(a) shall become effective at the close of business on the date the
Stock Subdivision or Stock Combination becomes effective, or upon the making of
any Stock Dividend.

 

4

--------------------------------------------------------------------------------


 

(ii)           Non-Cash Distributions.  If the Company makes or pays any
distribution on the outstanding shares of Common Stock (and not to the Holders
of the Warrants) payable in securities or property (other than cash) not covered
by Section 5(a)(i) above, then upon exercise or exchange of this Warrant, for
each Warrant Share acquired, Holder shall receive, without additional cost to
Holder, the total number and kind of securities and property which Holder would
have received had Holder owned the Warrant Shares of record as of the date the
dividend or distribution occurred.

 

(iii)          Term B Borrowing.

 

(A)          At any time during the Availability Period (as defined in the
Credit Agreement), if at the time that the Holder delivers a Notice of Exercise
with respect to any or all of the Warrant Shares the Term B Loans (as defined in
the Credit Agreement) have not been extended to the Company or any of its
Affiliates in whole or in part, the Aggregate Number of Warrant Shares for which
this Warrant may be exercised pursuant to such Notice of Exercise shall be
reduced by 86,175 Warrant Shares (the “Term B Warrant Share Amount”); provided,
that such reduction shall not apply to any subsequent Notice of Exercise if, at
the time the Holder delivers such subsequent Notice of Exercise, the Term B
Loans have, in whole or in part, prior to or concurrently with the delivery of
such subsequent Notice of Exercise, been extended to the Company or any of its
Affiliates.

 

(B)          Upon expiration of the Availability Period, if the Term B Loans
have not, in whole or in part, been extended to the Company or any of its
Affiliates, the Aggregate Number shall automatically be reduced by the Term B
Warrant Share Amount.

 

(iv)          Miscellaneous.  The following provisions shall be applicable to
the making of adjustments to the Exercise Price, the Term B Warrant Share Amount
and the Aggregate Number provided above in this Section 5(a):

 

(A)          The sale or other disposition of any issued shares of Common Stock
owned or held by or for the account of the Company or any of its Subsidiaries
shall be deemed an issuance thereof for the purposes of this Section 5(a).

 

(B)          In case of the issuance at any time of any additional shares of
Common Stock or Convertible Securities in payment or satisfaction of any
dividends upon any class of stock other than Common Stock, the Company shall be
deemed to have received for such additional shares of Common Stock or
Convertible Securities a consideration equal to the amount of such dividend so
paid or satisfied.

 

(C)          The adjustments required by the preceding paragraphs of this
Section 5(a) shall be made whenever and as often as any specified event
requiring an adjustment shall occur, except that no adjustment of the Exercise
Price that would otherwise be required shall be made (except in the case of a
Stock Subdivision or Stock

 

5

--------------------------------------------------------------------------------


 

Combination, as provided for in Section 5(a)(i) hereof) unless and until such
adjustment either by itself or with other adjustments not previously made adds
or subtracts at least $0.01 to or from the Exercise Price immediately prior to
the making of such adjustment.  Any adjustment representing a change of less
than such minimum amount (except as aforesaid) shall be carried forward and made
as soon as such adjustment, together with other adjustments required by this
Section 5(a) and not previously made, would result in a minimum adjustment.  For
the purpose of any adjustment, any specified event shall be deemed to have
occurred at the close of business on the date of its occurrence.

 

(D)          In computing adjustments under this Section 5(a), fractional
interests in Common Stock shall be taken into account to the nearest
one-thousandth of a share.

 

(E)           If the Company shall take a record of the holders of its Common
Stock for the purpose of entitling them to receive Common Stock or any
Convertible Securities or any warrants, options or other rights to subscribe for
or purchase any additional shares of Common Stock or any Convertible Securities
(whether as a dividend or a distribution or otherwise) and shall, thereafter and
before the distribution to stockholders thereof, legally abandon its plan to pay
or deliver such Common Stock or Convertible Securities or warrants, options or
other rights to subscribe for or purchase additional shares of Common Stock or
any Convertible Securities, then no adjustment shall be required by reason of
the taking of such record.

 

(b)           Reclassification or Reorganization.  In case of any
reclassification, capital reorganization or recapitalization of the Company
(other than as a result of a Stock Dividend, a Stock Subdivision or a Stock
Combination provided for in Section 5(a)) that occurs after the Commencement
Date, then, as a condition of such reclassification, reorganization or
recapitalization, lawful provision shall be made, and duly executed documents
evidencing the same from the Company or its successor shall be delivered to the
Holder, so that the Holder shall thereafter have the right at any time prior to
the expiration of this Warrant to purchase, at a total price equal to that
payable upon the exercise of this Warrant, the kind and amount of shares of
stock and/or other securities or property (including, if applicable, cash)
receivable in connection with such reclassification, reorganization or
recapitalization by a holder of the same number and type of securities as were
purchasable as Warrant Shares by the Holder immediately prior to such
reclassification, reorganization or recapitalization.  In any such case
appropriate provisions shall be made with respect to the rights and interest of
the Holder so that the provisions hereof shall thereafter be applicable with
respect to any shares of stock or other securities or property deliverable upon
exercise hereof, and appropriate adjustments shall be made to the Exercise Price
payable hereunder, provided the Aggregate Exercise Price shall remain the same
(and, for the avoidance of doubt, this Warrant shall be exclusively exercisable
for such shares of stock and/or other securities or property from and after the
consummation of such reclassification or other change in the capital stock of
the Company).

 

(c)           Notices.

 

(i)            Notice of Proposed Actions.  If, while this Warrant is
outstanding,

 

6

--------------------------------------------------------------------------------


 

the Company (A) declares a dividend or any other distribution of cash,
securities or other property in respect of its Common Stock or makes any other
distribution to the holders of its Common Stock, (B) offers to the holders of
its Common Stock (in their capacity as stockholder of the Company) rights to
subscribe for or to purchase any Convertible Securities, rights to acquire
Convertible Securities or Capital Stock or additional shares of Common Stock or
shares of stock of any class or any other securities, warrants, rights or
options, (C) effects any reclassification of its Common Stock, (D) effects any
recapitalization, stock subdivision, stock combination or other capital
reorganization, (E) enters into any agreement contemplating, or solicits
stockholder approval for, any Change of Control, (F) effects the liquidation,
dissolution or winding up of the Company or (G) effects any other action which
would require an adjustment under this Section 5, then in each such case the
Company shall give to the Holder written notice of such proposed action, which
shall specify the proposed date on which a record is to be taken for the
purposes of such stock dividend, distribution, or rights or the proposed date on
which such reclassification, reorganization, Change of Control, liquidation,
dissolution, winding up or other transaction, is to take place and the date of
participation therein by the holders of Common Stock, if any such date is to be
fixed, or the proposed date on which the transfer of Common Stock is to occur,
and shall also set forth such facts with respect thereto as shall be reasonably
necessary to indicate the effect of such action on the Common Stock. Such notice
shall be so given in the case of any action covered by clause (A) or (B) above
at least 20 calendar days prior to the record date for determining holders of
the Common Stock for purposes of such action and, in the case of any other such
action, at least 20 calendar days prior to the earlier of the date of the taking
of such proposed action or the date of participation therein by the holders of
Common Stock.

 

(ii)           Adjustment Notice.  Whenever the Exercise Price, the Term B
Warrant Share Amount and/or the Aggregate Number is to be adjusted pursuant to
this Section 5, unless otherwise agreed by the Holder, the Company shall
promptly (and in any event within 10 Business Days after the event requiring the
adjustment) prepare and deliver to the Holder a notice from the Company, setting
forth, in reasonable detail, the event requiring the adjustment and the method
by which such adjustment is to be calculated.

 

(d)           Treatment of Warrant upon a Change of Control.

 

(i)    In the event of a Change of Control in which the consideration to be
received by the Company’s stockholders consists solely of cash, solely of
Marketable Securities or a combination of cash and Marketable Securities (a
“Cash/Public Change of Control”), if this Warrant is outstanding immediately
prior to such Cash/Public Change of Control then (A) if the Fair Market Value
Per Share is greater than the then applicable Exercise Price, this Warrant shall
be automatically exchanged without exercise for the same amount and kind of
securities, cash or property as the Holder would have been entitled to receive
upon the occurrence of such Cash/Public Change of Control if this Warrant had
been exercised in full pursuant to Section 2(c) hereof, immediately prior to
such Cash/Public Change of Control, and (B) if the Fair Market Value Per Share
is less than or equal to the then applicable Exercise Price, this Warrant will
expire immediately prior to the consummation of such Change of Control.  In the
event of a Cash/Public Change of Control as set forth in Section 5(d)(i)(A), the
Company shall pay or

 

7

--------------------------------------------------------------------------------


 

deliver to the Holder the securities, cash or property contemplated in
Section 5(d)(i)(A) promptly following the consummation of the Cash/Public Change
of Control.

 

(ii)   If, at any time while this Warrant is outstanding, the Company
consummates a Change of Control that is not a Cash/Public Change of Control,
then the Holder shall have the right thereafter to receive, upon exercise of
this Warrant, the same amount and kind of securities, cash or property as it
would have been entitled to receive upon the occurrence of such Change of
Control if it had been, immediately prior to such Change of Control, a holder of
the number of Warrant Shares then issuable upon exercise in full of this Warrant
(the “Alternate Consideration”). The Company shall not affect any such Change of
Control unless prior to or simultaneously with the consummation thereof, any
successor to the Company, surviving entity or the corporation purchasing or
otherwise acquiring such assets or other appropriate corporation or entity shall
assume the obligation to deliver to the Holder, such Alternate Consideration as,
in accordance with the foregoing provisions, the Holder may be entitled to
purchase, and the other obligations under this Warrant.

 

(iii)  For the avoidance of doubt, if the Company consummates a Change of
Control at a time prior to the extension of the Term B Loans, in whole or in
part, to the Company or any of its Affiliates, any assumed exercise or exchange
of this Warrant pursuant to this Section 5(d) shall exclude the Term B Warrant
Share Amount.

 

SECTION 6.        No Dilution or Impairment.  Without limiting the generality of
the foregoing and notwithstanding any other provision of this Warrant to the
contrary (including by way of implication), the Company (a) will not increase
the par value of any shares of Common Stock receivable on the exercise of this
Warrant above the amount payable therefor on such exercise and (b) will take all
such action as may be necessary so that the Company may validly and legally
issue fully paid and non-assessable shares of Common Stock upon the exercise of
this Warrant.

 

SECTION 7.        Transfers of the Warrant Securities.

 

(a)           Generally.  Subject to compliance with applicable federal and
state securities laws and the restrictions set forth in this Section 7, the
Holder may transfer this Warrant and the Warrant Shares in whole or in part to
any Person, and, upon the reasonable request of the Holder, the Company agrees
that it shall use commercially reasonable efforts to promptly assist the Holder
in making any such transfer in compliance with any applicable federal and state
securities laws.  This Warrant has not been, and the Warrant Shares at the time
of their issuance may not be, registered under the Securities Act.  For a
transfer of this Warrant as an entirety by Holder, upon surrender of this
Warrant to the Company, together with the Notice of Assignment in the form
attached hereto as Exhibit B duly completed and executed on behalf of the
Holder, the Company shall issue a new Warrant of the same denomination to the
assignee.  For a transfer of this Warrant with respect to a portion of the
Warrant Shares purchasable hereunder, upon surrender of this Warrant to the
Company, together with the Notice of Assignment in the form attached hereto as
Exhibit B duly completed and executed on behalf of the Holder, the Company shall
issue a new Warrant to the assignee, in such denomination as shall be requested
by the Holder, and shall issue to the Holder a new Warrant covering the number
of shares in respect of which this Warrant shall not have been transferred.

 

8

--------------------------------------------------------------------------------


 

(b)           Representation by the Holder. The Holder, by accepting this
Warrant, represents and warrants to the Company as follows:

 

(i)    this Warrant has been acquired and the Warrant Shares will be acquired
for the account of the Holder for investment purposes for its own account and
not with a view to or for sale in connection with any distribution or reselling
thereof; and the Holder has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for the
disposition thereof;

 

(ii)   the Holder is an “accredited investor” within the meaning of
Rule 501(a) of Regulation D under the Securities Act;

 

(iii)  the Holder is experienced in evaluating and investing in companies
engaged in businesses similar to that of the Company;

 

(iv)  the Holder understands that investment in the Warrant (and any Warrant
Shares it acquires) involves substantial risks and it has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of investment in the Company and it is able to bear the
economic risk of that investment;

 

(v)   prior and as a condition to the sale or transfer of the Warrant Shares
issuable upon exercise of this Warrant, the Holder shall furnish to the Company
such customary certificates, representations, agreements and other information,
including an opinion of counsel, as the Company or the Company’s transfer agent
reasonably may require to confirm that such sale or transfer is being made
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act, unless such Warrant Shares are
being sold or transferred pursuant to an effective registration statement; and

 

(vi)  the Holder understands that this Warrant and the Warrant Shares are
characterized as “restricted securities” under the federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
this Warrant and the Warrant Shares may be resold without registration under the
Securities Act only in certain limited circumstances.  In this connection, the
Holder represents that it is familiar with Rule 144 under the Securities Act, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act.

 

(c)           Transfer Restrictions.

 

(i)            Subject to compliance with applicable federal and state
securities laws and Section 7 hereof, this Warrant (or any warrants represented
hereby) may only be sold or transferred, in whole or in part, (A) pursuant to an
effective registration statement covering the re-sale by the Holder of this
Warrant under the Securities Act or (B) pursuant to a private placement
exemption from registration under the Securities Act and, subject to Section 18
hereof, upon the delivery to the Company of a customary opinion of legal counsel
(which may rely on customary certificates and representations) stating that

 

9

--------------------------------------------------------------------------------


 

such registration is not required under the Securities Act.  This Warrant (or
any warrants represented hereby) sold pursuant to an effective registration
statement under the Securities Act shall not bear a restrictive legend as set
forth in this Warrant or pursuant to this clause.

 

(ii)           Any Warrants Shares may only be sold or transferred (A) pursuant
to an effective registration statement under the Securities Act or (B) pursuant
to an exemption from registration under the Securities Act and, subject to
Section 18 hereof, upon the delivery to the Company of a customary opinion of
legal counsel (which may rely on customary certificates and representations)
stating that such registration is not required under the Securities Act.  The
Holder acknowledges that the Company may place a restrictive legend on any
Warrant Shares issued upon exercise in order to comply with applicable
securities laws, unless such Warrant Shares are otherwise freely tradable under
Rule 144 of the Securities Act.

 

(d)           Registration Rights.  The Company agrees that it shall notify the
Holder in writing at least fifteen (15) Business Days prior to the filing of any
registration statement under the Securities Act for purposes of a public
offering of securities of the Company (including, but not limited to,
registration statements relating to secondary offerings of securities of the
Company and excluding, without limitation, any Special Registration Statement)
that would be filed before the date that is six (6) months from the Commencement
Date, and will afford each such Holder an opportunity to include in such
registration statement all or part of the Warrant Shares. Each Holder desiring
to include in any such registration statement all or any part of the Warrant
Shares held by it shall, within seven (7) Business Days after the
above-described notice from the Company, so notify the Company in writing. Such
notice shall state the intended method of disposition of the Warrant Shares by
such Holder. If a Holder decides not to include any portion of its Warrant
Shares in any registration statement thereafter filed by the Company, such
Holder shall nevertheless continue to have the right to include any Warrant
Shares in any subsequent registration statement or registration statements as
may be filed by the Company with respect to offerings of its securities, all
upon the terms and conditions set forth herein.

 

SECTION 8.        Covenants.

 

The Company hereby covenants to the Holder that so long as the Holder holds this
Warrant:

 

(a)           Validly Issued Shares.  All shares of Common Stock that may be
issued upon exercise of this Warrant, assuming full payment of the Aggregate
Exercise Price (including those issued pursuant to Section 5 hereof) shall, upon
delivery by the Company, be duly authorized and validly issued, fully paid and
nonassessable, free from all stamp taxes, liens and charges with respect to the
issue or delivery thereof and otherwise free of all other security interests,
encumbrances and claims (other than security interests, encumbrances and claims
to which the Holder is subject prior to or upon the issuance of the applicable
Warrant Shares, restrictions under applicable federal and/or state securities
laws and other transfer restrictions described herein).

 

(b)           Reservation of Shares.  The Company shall at all times reserve and
keep available

 

10

--------------------------------------------------------------------------------


 

out of the aggregate of its authorized but unissued shares, free of preemptive
rights, such number of its duly authorized shares of Common Stock as shall be
sufficient to enable the Company to issue Common Stock upon exercise of this
Warrant.

 

(c)           Affirmative Actions to Permit Exercise and Realization of
Benefits.  If any shares of Common Stock reserved or to be reserved for the
purpose of the exercise of this Warrant, or any shares or other securities
reserved or to be reserved for the purpose of issuance pursuant to Section 5
hereof, require registration with or approval of any Governmental Authority
under any federal or state law (other than securities laws) before such shares
or other securities may be validly delivered upon exercise of this Warrant, then
the Company covenants that it will, at its sole expense, secure such
registration or approval, as the case may be (including but not limited to
approvals or expirations of waiting periods required under the Hart Scott Rodino
Antitrust Improvements Act).

 

(d)           No Effect Upon Lending Relationship.  Notwithstanding anything
herein to the contrary, nothing contained in this Warrant shall affect, limit or
impair the rights and remedies of the Holder or any of its Affiliates in its
capacity as a lender to the Company pursuant to any agreement under which the
Company has borrowed money from the Holder or any of its Affiliates.  Without
limiting the generality of the foregoing, the Holder, for itself or in any
capacity with respect to any of its Affiliates in exercising its or its
Affiliates’ respective rights as a lender, including making its decision on
whether to foreclose on any collateral security, will have no duty to consider
(i) its status or the status of any of its Affiliates as a direct or indirect
equity holder of the Company, (ii) the equity of the Company or (iii) any duty
it may have to any other direct or indirect equity holder of the Company, except
as may be required under the Credit Agreement or by commercial law applicable to
creditors generally.

 

(e)           Listing of the Warrant Shares.  To the extent applicable, the
Company shall promptly secure the listing of the Warrant Shares on the Principal
Market after such time as the Warrant Shares are no longer required to contain
the legend provided in Section 7, and provide to the Holder evidence of such
listing.

 

(f)            Compliance with Rule 144.  The Company shall timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act.  As long as the Holder owns any Warrant
Securities, if the Company is not required to file reports pursuant to such
laws, it will prepare and furnish to the Holder and make publicly available in
accordance with Rule 144 such information as is required for the Holder to sell
Warrant Securities under Rule 144.  So long as the Warrant Securities are not
registered under an effective registration statement, the Company further
covenants that it will take such further action as the Holder may reasonably
request and is within the Company’s control, all to the extent required from
time to time to enable the Holder to sell such Warrant Securities without
registration under the Securities Act within the limitation of the exemptions
provided by Rule 144.

 

(g)           Integration.  The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act)

 

11

--------------------------------------------------------------------------------


 

that would be integrated with the offer or sale of this Warrant in a manner that
would require the registration under the Securities Act of the sale of this
Warrant to the Holder.

 

SECTION 9.        Representations and Warranties by the Company. The Company
represents and warrants to the Holder that as of the Commencement Date:

 

(a)           The Company has the requisite power and authority to execute,
deliver and perform its obligations under this Warrant.  The execution, delivery
and performance by the Company of this Warrant has been duly authorized by all
necessary corporate action, and does not (i) contravene the terms of the
Company’ s certificate of incorporation or bylaws, (ii) in any material respect,
conflict with or result in any breach or contravention of, or the creation of
any lien under, or require any payment to be made under (x) any Contractual
Obligation to which the Company is a party, or (y) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which the
Company is subject.  No approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority or any other
Person is necessary or required upon (or prior to) the execution, delivery or
performance by, or enforcement against, the Company of this Warrant other than
those that have already been obtained and are in full force and effect.  This
Warrant has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to general principles of equity.

 

(b)           The Company meets the applicable requirements for the use of
Form S-3 under the Securities Act to register securities of the Company.

 

(c)           Assuming the accuracy of the representations made by the Holder
herein, the offer and sale by the Company of this Warrant are not required to be
registered pursuant to the provisions of Section 5 of the Securities Act.

 

SECTION 10.      Equitable Relief.  Each of the Company and the Holder
acknowledges that a breach by such party of any of its obligations under this
Warrant would give rise to irreparable harm to the other party hereto for which
monetary damages would not be an adequate remedy and hereby agrees that in the
event of a breach by such party of any such obligations, the other party hereto
shall, in addition to any and all other rights and remedies that may be
available to it in respect of such breach, be entitled to equitable relief
without posting bond or other security.

 

SECTION 11. Stockholder Rights.  Until the exercise of this Warrant or any
portion of this Warrant, the Holder shall not have, nor exercise, any rights as
a stockholder of the Company (including without limitation the right to
notification of stockholder meetings or the right to receive any notice or other
communication concerning the business and affairs of the Company).

 

SECTION 12.      Definitions.

 

As used herein, in addition to the terms defined elsewhere herein, the following
terms shall have the following meanings.  Capitalized terms not appearing below
and not otherwise defined herein shall have the meaning ascribed to them in the
Credit Agreement.

 

12

--------------------------------------------------------------------------------


 

“Affiliate” has the meaning set forth in the Credit Agreement.

 

“Aggregate Exercise Price” has the meaning set forth in Section 2(a).

 

“Aggregate Number” has the meaning set forth in the Preamble.

 

“Availability Period” has the meaning set forth in the Credit Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state of New York.

 

“Capital Stock” means, with respect to any Person, all of the shares of capital
stock of (or other ownership or profit interests in) such Person, all of the
warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“Change of Control” has the meaning set forth in the Credit Agreement.

 

“Commencement Date” has the meaning set forth in the Preamble.

 

“Commission” means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act or the Exchange Act.

 

“Common Stock” includes (a) such Common Stock, as defined in the Preamble,
(b) any other class of Capital Stock hereafter authorized having the right to
share in distributions either of earnings or assets without limit as to amount
or percentage or (c) any other Capital Stock into which such Common Stock is
reclassified or reconstituted.

 

“Company” has the meaning set forth in the Preamble.

 

“Convertible Securities” means evidences of indebtedness, shares of stock or
other securities (including, but not limited to, options and warrants) which are
directly or indirectly convertible, exercisable or exchangeable, with or without
payment of additional consideration in cash or property, for shares of Common
Stock, either immediately or upon the onset of a specified date or the happening
of a specified event.

 

“Credit Agreement” has the meaning set forth in the Preamble.

 

“Date of Determination” means any date of a Notice of Exercise.

 

13

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission thereunder.

 

“Exercise Amount” has the meaning set forth in Section 2(a).

 

“Exercise Price” has the meaning set forth in the Preamble.

 

“Expiration Date” has the meaning set forth in the Preamble.

 

“Fair Market Value Per Share” mean (as of immediately before the Date of
Determination) (a) the last reported sale price or, if there are no sales, the
last reported bid price, of the Common Stock on the Business Day prior to the
date of measurement on the Nasdaq Global Select Market as reported by Bloomberg
Financial Markets (or a comparable reporting service of national reputation
selected by the Company and reasonably acceptable to the holder if Bloomberg
Financial Markets is not then reporting sales prices of the Common Stock)
(collectively, “Bloomberg”) or (b) or if the foregoing does not apply, the last
sales price of the Common Stock in the over-the-counter market on the pink
sheets or bulletin board for such security as reported by Bloomberg, or, if
there are no sales, the last reported bid price of the Common Stock as reported
by Bloomberg or, if fair market value cannot be calculated as of such date on
either of the foregoing bases, the price determined in good faith by the
Company’s board of directors.

 

“Governmental Authority” has the meaning set forth in the Credit Agreement.

 

“Holder” has the meaning set forth in the Preamble.

 

“Marketable Securities” means securities meeting all of the following
requirements: (a) the issuer thereof is then subject to the reporting
requirements of Section 13 or Section 15(d) of the Securities Exchange Act, and
is then current in its filing of all required reports and other information
under the Securities Act and the Exchange Act; (b) the class and series of
shares or other security of the issuer that would be received by the Holder in
connection with the Change of Control were the Holder to exercise this Warrant
on or prior to the closing thereof is then traded or quoted on a nationally
recognized securities exchange, inter-dealer quotation system or
over-the-counter market, and (c) following the closing of such Change of
Control, the Holder would not be restricted from publicly re-selling all of the
issuer’s shares and/or other securities that would be received by the Holder in
such Change of Control were the Holder to exercise or convert this Warrant in
full on or prior to the closing of such Change of Control, except to the extent
that any such restriction (i) arises solely under federal or state securities
laws, rules or regulations, (ii) does not extend beyond six months from the
closing of such Change of Control or (iii) relates to the Holder’s status as an
affiliate of such issuer prior to such Change of Control.

 

“Notice of Exercise” has the meaning set forth in Section 2(a).

 

“Person” has the meaning set forth in the Credit Agreement.

 

14

--------------------------------------------------------------------------------


 

“Principal Market” initially means the Nasdaq Global Market and any successor
exchange thereto and shall also include the Nasdaq Global Select Market, the
Nasdaq Capital Market, New York Stock Exchange, Inc., the American Stock
Exchange or the OTC Bulletin Board, whichever is at the time the principal
trading exchange or market for the Common Stock, based upon share volume.

 

“Principal Office” means the Company’s principal office as set forth in
Section 17 hereof or such other principal office of the Company in the United
States of America the address of which first shall have been set forth in a
notice to the Holder.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission thereunder.

 

“Special Registration Statement” means (a) a registration statement relating to
any employee benefit plan or (b) with respect to any corporate reorganization or
transaction under Rule 145 of the Securities Act, any registration statements
related to the issuance or resale of securities issued in such a transaction or
(c) a registration related to stock issued upon conversion of debt securities or
(d) any registration statement filed under Rule 462(b) promulgated under the
Securities Act.

 

“Stock Combination” has the meaning set forth in Section 5(a)(i)(C).

 

“Stock Dividend” has the meaning set forth in Section 5(a)(i)(A).

 

“Stock Subdivision” has the meaning set forth in Section 5(a)(i)(B).

 

“Term B Warrant Share Amount” has the meaning set forth in Section 5(a)(iii)(A).

 

“Warrant” has the meaning set forth in the Preamble.

 

“Warrant Securities” means this Warrant and the Warrant Shares, collectively.

 

“Warrant Shares” means (a) the shares of Common Stock issued or issuable upon
exercise of this Warrant in accordance with its terms and (b) all other shares
of the Company’s Capital Stock issued with respect to such shares by way of
stock dividend, stock split or other reclassification or in connection with any
merger, consolidation, recapitalization, or other reorganization affecting the
Company’s Capital Stock.

 

SECTION 13.      Survival of Provisions.  Upon the full exercise by the Holder
of its rights to purchase Common Stock under this Warrant, all of the provisions
of this Warrant shall terminate (other than the provisions of Sections 7, 8 and
Section 11 through 24 of this Warrant which shall expressly survive such
exercise until the Expiration Date) until such time as

 

15

--------------------------------------------------------------------------------


 

the Holder no longer holds any Warrant Shares.

 

SECTION 14.      Waivers, Delays, Omissions and Indulgences.  It is agreed that
no waiver, delay or omission to exercise any right, power or remedy accruing to
the Holder upon any breach or default of the Company under this Warrant shall
impair any such right, power or remedy, nor, unless explicitly stated in
writing, shall it be construed to be a waiver of any such breach or default, or
any acquiescence therein, or of or in any similar breach or default thereafter
occurring; nor, unless explicitly stated in writing, shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.  It is further agreed that any waiver,
permit, consent or approval of any kind or character on the Holder’s part of any
breach or default under this Warrant, or any waiver on the Holder’s part of any
provisions or conditions of this Warrant must be in writing and that all
remedies, either under this Warrant, or by law or otherwise afforded to the
Holder, shall be cumulative and not alternative.

 

SECTION 15.      Rights of Transferees.  Subject to Section 7, the rights
granted to the Holder hereunder of this Warrant shall pass to and inure to the
benefit of all subsequent transferees of all or any portion of this Warrant
(provided that the Holder and any transferee shall hold such rights in
proportion to their respective ownership of this Warrant and the Warrant Shares)
until extinguished pursuant to the terms hereof.

 

SECTION 16.      Captions.  The titles and captions of the Sections and other
provisions of this Warrant are for convenience of reference only and are not to
be considered in construing this Warrant.

 

SECTION 17.      Notices.  All notices, demands and other communications
provided for or permitted hereunder shall be made in writing and shall be by
shall be deemed delivered and effective (a) when given personally, (b) on the
third Business Day after being mailed by first-class registered or certified
mail, postage prepaid, (c) upon actual receipt if given by electronic mail and
such receipt is confirmed in writing by the recipient or is verified by
electronic means, or (d) on the first Business Day following delivery to a
reliable overnight courier service, courier fee prepaid, in any case at such
address as may have been furnished to the Company or the Holder, as the case may
be, in writing by the Company or such Holder from time to time in accordance
with the provisions of this Section 17. All notices to Holder shall be addressed
as follows until the Company receives notice of a change of address in
connection with a transfer or otherwise:

 

(a)           if to the Company:

 

100 Beaver Street

Suite 201

Waltham, MA 02453

Attention: Mary Reumuth, Chief Financial Officer

 

16

--------------------------------------------------------------------------------


 

with a copy to:

 

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, MA 02109

Attention: Lia Der Marderosian

 

(b)           if to the Holder:

 

530 Fifth Avenue, Floor 25

New York, NY 10036

Attention:  Laurent Hermouet

 

with copy to:

 

530 Fifth Avenue, Floor 25

New York, NY 10036

Attention:  Andrew Hyman

 

with a copy to:

 

Moore & Van Allen PLLC

100 North Tryon Street

Suite 4700

Charlotte, NC  28202

Attention: Tripp Monroe

 

SECTION 18.      Successors and Assigns.  This Warrant shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, provided that the Company shall have no right to assign its
rights, or to delegate its obligations, hereunder without the prior written
consent of the Holder.  The Company shall not require the Holder to provide an
opinion of counsel if the transfer is to an affiliate of the Holder; provided,
that any such transferee is an “accredited investor” as defined in Regulation D
promulgated under the Securities Act and the Holder and such transferee each
comply in all respects with the other transfer procedures set forth in Section 7
hereof, as applicable.

 

SECTION 19.      Amendments.  Neither this Warrant nor any term hereof may be
amended, changed, waived, discharged or terminated without the prior written
consent of the Holder and the Company to such action.

 

SECTION 20.      Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

 

SECTION 21.      GOVERNING LAW.  THIS WARRANT AND ANY CLAIMS,

 

17

--------------------------------------------------------------------------------


 

CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS WARRANT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CONFLICTS
OF LAW OR PRINCIPLES THEREOF.

 

SECTION 22.      Entire Agreement.  This Warrant and the Credit Agreement are
intended by the parties as a final expression of their agreement and are
intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein.

 

SECTION 23.      Rules of Construction.  Unless the context otherwise requires
“or” is not exclusive, and references to sections or subsections refer to
sections or subsections of this Warrant.  All pronouns and any variations
thereof refer to the masculine, feminine or neuter, singular or plural, as the
context may require.

 

[Remainder of Page Intentionally Omitted.]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Warrant to be issued and
executed in its corporate name by a duly authorized officer as of the date first
written above.

 

 

 

 

KALA PHARMACEUTICALS, INC.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Accepted and agreed,

 

 

 

 

 

ATHYRIUM OPPORTUNITIES III ACQUISITION LP,

 

 

a Delaware limited partnership

 

 

 

 

 

 

By:

ATHYRIUM OPPORTUNITIES

 

 

 

 

 

ASSOCIATES III LP, its General Partner

 

 

 

 

 

 

 

 

 

 

By:

ATHYRIUM OPPORTUNITIES

 

 

 

 

 

ASSOCIATES III GP LLC, its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

[Signature Page to Warrant No. 2018-1]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF EXERCISE

 

To:          Kala Pharmaceuticals, Inc.

 

 

1.             The undersigned, pursuant to the provisions of the attached
Warrant, hereby elects to exercise this Warrant with respect to            
shares of Common Stock (the “Exercise Amount”).  Capitalized terms used but not
otherwise defined herein have the meanings ascribed thereto in the attached
Warrant.

 

2.             The undersigned herewith tenders payment for such shares in the
following manner (please check type, or types, of payment and indicate the
portion of the Exercise Price to be paid by each type of payment):

 

o Exercise for Cash

o Cashless Exercise

 

3.             Please issue a certificate or certificates representing the
shares issuable in respect hereof under the terms of the attached Warrant, as
follows:

 

 

 

 

(Name of Record Holder/Transferee)

 

and deliver such certificate or certificates to the following address:

 

 

 

 

(Address of Record Holder/Transferee)

 

4.             The undersigned represents that the aforesaid shares are being
acquired for the account of the undersigned for investment purposes and not with
a view to, or for resale in connection with, the distribution thereof and that
the undersigned has no present intention of distributing or reselling such
shares.

 

5.             The undersigned represents that, as of the date hereof, the
undersigned (together with the undersigned’s affiliates, and any other persons
acting as a group together with the undersigned or any of the undersigned’s
affiliates) owns                shares of Common Stock (as such ownership is
calculated pursuant to the rules of the Nasdaq Global Select Market).

 

6.             If the Exercise Amount is less than all of the shares of Common
Stock purchasable hereunder, please issue a new warrant representing the
remaining balance of such shares, as follows:

 

 

 

 

(Name of Record Holder/Transferee)

 

and deliver such warrant to the following address:

 

 

 

 

(Address of Record Holder/Transferee)

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

(Signature)

 

 

 

(Date)

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Notice of Assignment

 

NOTICE OF ASSIGNMENT FORM

 

FOR VALUE RECEIVED, the Holder (the “Assignor”) hereby sells, assigns and
transfers all of the rights of the undersigned Assignor under the attached
Warrant with respect to the number of shares of common stock of Kala
Pharmaceuticals, Inc. (the “Company”) covered thereby set forth below, to the
following “Assignee” and, in connection with such transfer, represents and
warrants to the Company that the transfer is in compliance with Section 7 of the
Warrant and applicable federal and state securities laws:

 

NAME OF ASSIGNEE

 

ADDRESS/FAX NUMBER

 

 

 

 

 

 

Number of shares:

 

 

 

 

 

 

Dated:

 

 

Signature:

 

 

 

ASSIGNEE ACKNOWLEDGMENT

 

The undersigned Assignee acknowledges that it has reviewed the attached Warrant
and by its signature below it hereby represents and warrants that it is an
“accredited investor” as defined in Rule 501(a) of Regulation D promulgated
under the Securities Act of 1933, as amended, and agrees to be bound by the
terms and conditions of the Warrant as of the date hereof, including Section 7
thereof.

 

 

 

 

 

Signature:

 

 

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”) dated as of           , 20   is by and
between           , a            (the “New Subsidiary”), and Athyrium
Opportunities III Acquisition LP, in its capacity as Administrative Agent under
that certain Credit Agreement dated as of October 1, 2018 (as amended, modified,
restated, supplemented or extended from time to time, the “Credit Agreement”)
among Kala Pharmaceuticals, Inc., a Delaware corporation (the “Borrower”), the
Guarantors party thereto, the Lenders from time to time party thereto and
Athyrium Opportunities III Acquisition LP, as Administrative Agent.  Capitalized
terms used herein and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement.

 

The Loan Parties are required by Section 7.12 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” thereunder.  Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent:

 

1.                                      The New Subsidiary hereby acknowledges,
agrees and confirms that, by its execution of this Agreement, the New Subsidiary
will be deemed to be a party to the Credit Agreement and a “Guarantor” for all
purposes of the Credit Agreement, and shall have all of the obligations of a
Guarantor thereunder as if it had executed the Credit Agreement.  The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions applicable to the Guarantors
contained in the Credit Agreement.  Without limiting the generality of the
foregoing terms of this paragraph 1, the New Subsidiary hereby jointly and
severally together with the other Guarantors, guarantees to each Secured Party,
as provided in Article IV of the Credit Agreement, as primary obligor and not as
surety, the prompt payment and performance of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof.

 

2.                                      The New Subsidiary hereby acknowledges,
agrees and confirms that, by its execution of this Agreement, the New Subsidiary
will be deemed to be a party to the Security Agreement and a “Grantor” for all
purposes of the Security Agreement, and shall have all the obligations of a
Grantor thereunder as if it had executed the Security Agreement.  The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Security Agreement
applicable to Grantors.  Without limiting the generality of the foregoing terms
of this paragraph 2, the New Subsidiary hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, a continuing security interest in
any and all right, title and interest of the New Subsidiary in and to the
Collateral (as defined in the Security Agreement) of the New Subsidiary to
secure the prompt payment and performance in full when due, whether by lapse of
time, acceleration, mandatory prepayment or otherwise, of the Obligations.

 

3.                                      The New Subsidiary hereby acknowledges,
agrees and confirms that, by its execution of this Agreement, the New Subsidiary
will be deemed to be a party to the Pledge Agreement and a “Pledgor” for all
purposes of the Pledge Agreement, and shall have all the obligations of a
Pledgor thereunder as if it had executed the Pledge Agreement.  The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Pledge Agreement
applicable to Pledgors.  Without limiting the generality of the foregoing terms
of this paragraph 3, the New Subsidiary hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, a continuing security interest in
any and all right, title and interest of the New Subsidiary in and to the
Pledged Collateral (as defined in the Pledge Agreement) of the New Subsidiary to
secure the prompt

 

--------------------------------------------------------------------------------


 

payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Obligations.

 

4.                                      The New Subsidiary hereby represents and
warrants to the Administrative Agent and the Lenders that, as of the date
hereof:

 

(a)                                 The New Subsidiary’s exact legal name and
state of organization are as set forth on the signature pages hereto.

 

(b)                                 The New Subsidiary’s taxpayer identification
number and organizational identification number are set forth on Schedule 1
hereto.

 

(c)                                  Other than as set forth on Schedule 2
hereto, the New Subsidiary has not changed its legal name, changed its state of
organization, or been party to a merger, consolidation or other change in
structure in the five years preceding the date hereof.

 

(d)                                 Schedule 3 hereto sets forth a complete and
accurate list of all (i) Patents including any Patent applications and other
material defined herein as Patents, (ii) registered Trademarks (including domain
names) and any pending registrations for Trademarks, (iii) any other registered
Intellectual Property (including any copyright registrations or applications for
registration), and (iv) each other item of Material Intellectual Property, in
each case of the foregoing clauses (i) through (iv), that (A) is owned by the
New Subsidiary or (B) constitutes Material Intellectual Property and is being
licensed by the New Subsidiary.  For each item of Intellectual Property listed
on Schedule 3 hereto, the New Subsidiary has, where relevant, indicated on such
schedule the owner of record, jurisdiction of application and/or registration,
the application numbers, the registration or patent numbers or patent
application numbers, and the date of application and/or registration. Schedule 3
sets forth a complete and accurate list of all license agreements (inbound or
outbound) by the New Subsidiary of any of the foregoing clauses
(i) through (iv).

 

With respect to all Material Intellectual Property on Schedule 3 hereto, (A) the
New Subsidiary owns or has a valid license to such Material Intellectual
Property free and clear of any and all Liens other than Liens permitted pursuant
to Section 8.01 of the Credit Agreement; (B) the New Subsidiary has taken
commercially reasonable actions to maintain and protect such Material
Intellectual Property; (C) except as set forth on Schedule 3 hereto, and except
for rejections issued by a Governmental Authority in the ordinary course of
prosecuting Patent or Trademark applications, (1) there is no proceeding
challenging the validity or enforceability of any such Patent or Trademark,
(2) the New Subsidiary is not involved in any such proceeding with any Person,
and (3) none of the Patents or Trademarks is the subject of any Other
Administrative Proceeding; (D)(1) the issued Patents and registered Trademarks
are subsisting, (2) to the knowledge of the New Subsidiary, the issued Patents
and registered Trademarks are valid and enforceable, (3) to the knowledge of the
New Subsidiary, no event has occurred, and nothing has been done or omitted to
have been done, that would affect the validity or enforceability of such
Material Intellectual Property and (4) all such Material Intellectual Property
listed on Schedule 3 hereto is in full force and effect and has not lapsed, or
been forfeited or cancelled or abandoned (except for routine abandonments
associated with patent prosecution) and there are no delinquent unpaid
maintenance, renewal or other fees payable or owing by the New Subsidiary for
any such Material Intellectual Property, except those indicated as being lapsed,
forfeited, cancelled, abandoned, or expired on Schedule 3 hereto; (E) the New
Subsidiary is the sole and exclusive owner of all right, title and interest in
and to all such Material Intellectual Property that is owned by it except those
listed on Schedule 3 hereto; (F) to the

 

--------------------------------------------------------------------------------


 

knowledge of the New Subsidiary, to the extent any such Material Intellectual
Property was authored, developed, conceived or created, in whole or in part, for
or on behalf of the New Subsidiary by any Person, then the New Subsidiary has
entered into a written agreement with such Person in which such Person has
assigned all right, title and interest in and to such Material Intellectual
Property to the New Subsidiary; and (G) as of the date hereof, no such Material
Intellectual Property is subject to any license grant by the New Subsidiary,
except for (x) license grants between the Loan Parties and (y) those license
grants disclosed on Schedule 3 hereto.

 

Except as otherwise disclosed on Schedule 3 hereto, to the knowledge of the New
Subsidiary, no Third Party is committing any act of Infringement of any Material
Intellectual Property listed on Schedule 3 hereto which could reasonably be
expected to materially impair the New Subsidiary’s ability to generate revenue
from such Material Intellectual Property.  With respect to each license
agreement listed on Schedule 3 hereto, such license agreement (I) is in full
force and effect and is binding upon and enforceable against the New Subsidiary
and, to the New Subsidiary’s knowledge, all other parties thereto in accordance
with its terms, (ii) has not been amended or otherwise modified and (iii) has
not suffered a material default or breach thereunder. The New Subsidiary has not
taken or omitted to take any action that would permit any other Person party to
any such license agreement to have, and to the knowledge of the New Subsidiary,
no such Person otherwise has, any defenses, counterclaims or rights of setoff
thereunder. Except as could not reasonably be expected, either individually or
in the aggregate, to have a Material Adverse Effect or a material adverse effect
on any Product Development and Commercialization Activities, (i) the New
Subsidiary has not received written notice from any Third Party alleging that
the conduct of its business (including the development, manufacture, use, sale
or other commercialization of any Product) Infringes any Intellectual Property
of that Third Party, and (ii) to the knowledge of the New Subsidiary, the
conduct of the business of the New Subsidiary (including the development,
manufacture, use, sale or other commercialization of any Product) does not
Infringe any Intellectual Property of any Third Party. The New Subsidiary has
not made any assignment or agreement in conflict with the security interest in
the Intellectual Property of the New Subsidiary under the Collateral Documents
(after giving effect to the exclusion of any Excluded Property from the
Collateral) and no license agreement with respect to any such Intellectual
Property conflicts with the security interest granted to the Administrative
Agent, on behalf of the Secured Parties, pursuant to the terms of the Collateral
Documents.  The consummation of the transactions contemplated hereby and the
exercise by the Administrative Agent or the Secured Parties of any right or
protection set forth in the Loan Documents (after giving effect to the exclusion
of any Excluded Property from the Collateral) will not constitute a breach or
violation of, or otherwise affect the enforceability or approval of, any
licenses associated with any Intellectual Property owned or licensed by the New
Subsidiary.

 

(e)                                  Schedule 4 hereto includes all Commercial
Tort Claims (as defined in the Security Agreement) with a value in excess of
$500,000 by or in favor of the New Subsidiary.

 

(f)                                   Schedule 5 hereto lists all real property
located in the United States that is owned or leased by the New Subsidiary as of
the date hereof, together with (i) a description of each real property that is
Excluded Property and (ii) a designation as to whether such property is owned or
leased.

 

(g)                                  Schedule 6 hereto is a complete and
accurate list of each Subsidiary of the New Subsidiary as of the date hereof,
together with (i) jurisdiction of organization, (ii) number of shares of each
class of Equity Interests outstanding, (iii) number and percentage of
outstanding shares of each class owned (directly or indirectly) by the New
Subsidiary and (iv) number and effect, if exercised, of all outstanding options,
warrants, rights of conversion or purchase and all

 

--------------------------------------------------------------------------------


 

other similar rights with respect thereto.  The outstanding Equity Interests of
each Subsidiary of the New Subsidiary are validly issued, fully-paid and
non-assessable.  Schedule 6 hereto includes the certificate number and number of
shares for each certificate with respect to any Equity Interests of any
Subsidiary of the New Subsidiary evidenced by certificates.

 

(h)                                 Set forth on Schedule 7 hereto is a complete
and accurate list of all Material Contracts of the New Subsidiary, together with
an adequate description of the parties thereto, and amendments and modifications
thereto. Each such Material Contract (i) is in full force and effect and is
binding upon and enforceable against the New Subsidiary and, to the knowledge of
the New Subsidiary, all other parties thereto in accordance with its terms, and
(ii) is not currently subject to any material breach or default by the New
Subsidiary or, to the knowledge of the New Subsidiary, any other party thereto.
The New Subsidiary has not taken or failed to take any action that would permit
any other Person party to any Material Contract to have, and, to the knowledge
of the New Subsidiary, no such Person otherwise has, any defenses, counterclaims
or rights of setoff thereunder.  Other than agreements entered into after the
date hereof (but subject to Section 7.18 of the Credit Agreement), none of such
Material Contracts are non-assignable by their terms (other than those certain
agreements separately noted in Schedule 7 hereto as being non-assignable) or as
a matter of law, or prevent the granting of a security interest therein.

 

(i)                                     Except as described on Schedule 8
hereto, as of the date hereof, there are no outstanding commitments or other
obligations of the New Subsidiary to issue, and no rights of any Person to
acquire, any shares of any Equity Interests of the New Subsidiary.

 

(j)                                    As of the date hereof, all Equipment (as
defined in the Security Agreement) and Inventory (as defined in the Security
Agreement) of the New Subsidiary and in possession of a bailee or warehouseman
is listed on Schedule 9 hereto.

 

(k)                                 As of the date hereof, the New Subsidiary
does not hold any Instruments (as defined in the Security Agreement), Documents
(as defined in the Security Agreement) or Tangible Chattel Paper (as defined in
the Security Agreement) required to be pledged and delivered pursuant to the
terms of the Security Agreement other than as set forth on Schedule 10 hereto.

 

5.                                      The address of the New Subsidiary for
purposes of all notices and other communications is the address designated for
all Loan Parties on Schedule 11.02 to the Credit Agreement or such other address
as the New Subsidiary may from time to time notify the Administrative Agent in
writing.

 

6.                                      The New Subsidiary hereby waives
acceptance by the Lenders of the guaranty by the New Subsidiary under Article IV
of the Credit Agreement upon the execution of this Agreement by the New
Subsidiary.

 

7.                                      This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

8.                                      THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent has caused the
same to be accepted by its authorized officer, as of the day and year first
above written.

 

 

 

[NEW SUBSIDIARY]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Acknowledged and accepted:

 

 

 

ATHYRIUM OPPORTUNITIES III ACQUISITION LP,

 

a Delaware limited partnership

 

 

 

 

 

 

By:

Athyrium Opportunities Associates III LP, its General Partner

 

 

 

 

 

 

 

 

By:

Athyrium Opportunities Associates III GP LLC,

 

 

 

the General Partner of Athyrium Opportunities Associates III LP

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Taxpayer Identification Number; Organization Number

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Changes in Legal Name or State of Organization;

Mergers, Consolidations and other Changes in Structure

 

--------------------------------------------------------------------------------


 

Schedule 3

 

IP Collateral

 

--------------------------------------------------------------------------------


 

Schedule 4

 

Commercial Tort Claims

 

--------------------------------------------------------------------------------


 

Schedule 5

 

Real Property

 

--------------------------------------------------------------------------------


 

Schedule 6

 

Subsidiaries

 

--------------------------------------------------------------------------------


 

Schedule 7

 

Material Contracts

 

--------------------------------------------------------------------------------


 

Schedule 8

 

Equipment and Inventory in the Possession of a Bailee or Warehouseman

 

--------------------------------------------------------------------------------


 

Schedule 9

 

Commitments / Obligations to Issue Shares of Equity Interests of the New
Subsidiary

 

--------------------------------------------------------------------------------


 

Schedule 10

 

Instruments, Documents and Tangible Chattel Paper

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below (the “Effective Date”) and is entered into by
and between [Insert name of Assignor] (the “Assignor”) and [Insert name of
Assignee] (the “Assignee”).  Capitalized terms used but not defined herein have
the meanings provided in the Credit Agreement identified below, receipt of a
copy of which is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto (the “Standard Terms and
Conditions”) are hereby agreed to and incorporated herein by reference and made
a part of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount[s]
and equal to the percentage interest[s] identified below of all of such
outstanding rights and obligations of the Assignor under the respective loan[s]
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

[Assignor [is][is not] a Defaulting Lender.]

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender]]

 

 

 

 

 

3.

 

Borrower:

 

Kala Pharmaceuticals, Inc., a Delaware corporation

 

 

 

 

 

4.

 

Administrative Agent:

 

Athyrium Opportunities III Acquisition LP

 

 

 

 

 

5.

 

Credit Agreement:

 

Credit Agreement dated as of October 1, 2018 (as amended, modified, restated,
supplemented or extended from time to time, the “Credit Agreement”) among Kala
Pharmaceuticals, Inc., a Delaware corporation (the “Borrower”), the Guarantors
party thereto, the Lenders from time to time party thereto and Athyrium
Opportunities III Acquisition LP, as Administrative Agent.

 

--------------------------------------------------------------------------------


 

6.

 

Assigned Interest:

 

 

 

Aggregate Amount of
the [Term A Loan ][Term
B Loan]

 

Amount of the
[Term A Loan][Term B
Loan] Assigned(1)

 

Percentage Assigned of
the [Term A
Loan][Term B Loan](2)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.

 

Trade Date:

 

 

 

 

 

 

 

 

 

8.

 

Effective Date:

 

 

 

 

--------------------------------------------------------------------------------

(1)  Amount to be adjusted by the counterparties to take into account any
payments or prepayments made between the Trade Date and the Effective Date.

(2)  Set forth, to at least 9 decimals, as a percentage of the Term A Loan or
Term B Loan, as applicable.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR:

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:

 

Title:

 

 

ASSIGNEE:

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

[Consented to and](3) Accepted:

 

 

 

ATHYRIUM OPPORTUNITIES III ACQUISITION LP,

 

a Delaware limited partnership

 

 

 

 

 

 

By:

Athyrium Opportunities Associates III LP, its General Partner

 

 

 

 

 

 

 

 

By:

Athyrium Opportunities Associates III GP LLC,

 

 

 

the General Partner of Athyrium Opportunities Associates III LP

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Consented to:](4)

 

 

 

KALA PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(3)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(4)  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Annex 1 to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS

 

1.  Representations and Warranties.

 

1.1.  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Sections 11.06(b)(iii) and (v) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.   Payments.  From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.  Notwithstanding
the foregoing, the Administrative Agent shall make all payments of interest,
fees or other amounts payable or paid in kind from and after the Effective Date
to the Assignee.

 

--------------------------------------------------------------------------------


 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Assignment and Assumption by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the laws of the State of
New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

Financial Statement Date:           , 20    (the “Financial Statement Date”)

 

To:                             Athyrium Opportunities III Acquisition LP, as
Administrative Agent

 

Re:                             Credit Agreement dated as of October 1, 2018 (as
amended, modified, restated, supplemented or extended from time to time, the
“Credit Agreement”) among Kala Pharmaceuticals, Inc., a Delaware corporation
(the “Borrower”), the Guarantors party thereto, the Lenders from time to time
party thereto and Athyrium Opportunities III Acquisition LP, as Administrative
Agent.  Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

 

Date:                            , 20

 

Ladies and Gentlemen:

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
[he][she] is the                (5) of the Borrower, and that, in [his][her]
capacity as such, [he][she] is authorized to execute and deliver this Compliance
Certificate to the Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements:]

 

[1.                                  The Borrower has delivered to the
Administrative Agent (by any method of delivery permitted under the Credit
Agreement, including under Section 7.02 thereof) the year-end audited financial
statements required by Section 7.01(a) of the Credit Agreement for the fiscal
year of the Borrower ended as of the Financial Statement Date, together with the
report and opinion of an independent certified public accountant required by
such Section.]

 

[Use following paragraph 1 for fiscal quarter-end financial statements:]

 

[1.                                  The Borrower has delivered to the
Administrative Agent (by any method of delivery permitted under the Credit
Agreement, including under Section 7.02 thereof) the unaudited financial
statements required by Section 7.01(b) of the Credit Agreement for the fiscal
quarter of the Borrower ended as of the Financial Statement Date.  Such
financial statements fairly present in all material respects the financial
condition, results of operations, and cash flows of the Borrower and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments.]

 

2.                                      The undersigned has reviewed and is
familiar with the terms of the Credit Agreement and has made, or has caused to
be made, a reasonably detailed review of the transactions and condition
(financial or otherwise) of the Borrower during the accounting period covered by
the attached financial statements.

 

3.                                      A review of the activities of the
Borrower during such fiscal period has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Borrower performed and observed all of its Obligations, and

 

--------------------------------------------------------------------------------

(5)  Must be signed by chief executive officer, chief financial officer,
treasurer or controller.

 

--------------------------------------------------------------------------------


 

[select one:]

 

[to the knowledge of the undersigned during such fiscal period, the Borrower
performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

 

[or:]

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.                                      The analysis of the financial covenant
set forth in Section 8.16 of the Credit Agreement, set forth on Schedule 1
attached hereto is true and accurate on and as of the date of this Compliance
Certificate.

 

5.                                      Set forth below is information regarding
the amount of all Dispositions and Involuntary Dispositions, in each case, the
Net Cash Proceeds of which exceed $1,000,000, all Debt Issuances and
Extraordinary Receipts, in each case, the Net Cash Proceeds of which exceed
$1,000,000 and Acquisitions that occurred during the period covered by the
financial statements most recently required to be delivered pursuant to
Section 7.01 of the Credit Agreement: [  ].

 

6.                                      Attached hereto as Schedule 2 is (i) a
list of (A) all applications with the United States Copyright Office or the
United States Patent and Trademark Office by any Loan Party, if any, for
Copyrights, Patents or Trademarks made since [the Closing Date] [the date of the
prior Compliance Certificate], (B) all issuances of registrations or letters
patent by the United States Copyright Office or the United States Patent and
Trademark Office on existing applications by any Loan Party for Copyrights,
Patents and Trademarks received since [the Closing Date] [the date of the prior
Compliance Certificate], (C) any license of Material Intellectual Property
entered into by any Loan Party since [the Closing Date] [the date of the prior
Compliance Certificate] and (D) such supplements to Schedule 6.17 to the
Disclosure Letter as are necessary to cause such schedule to be true and
complete as of the date of such certificate (to Borrower’s knowledge with
respect to Material Intellectual Property that is licensed as described in
Section 6.17(a)(B) of the Credit Agreement) and (ii) attaching the insurance
binder or other evidence of insurance for any insurance coverage of any Loan
Party or any Subsidiary that was renewed, replaced or modified during the period
covered by the financial statements most recently required to be delivered
pursuant to Section 7.01 of the Credit Agreement.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of the date set forth above.

 

 

 

KALA PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Liquidity:

 

A.            Unrestricted Cash of the Loan Parties held in Deposit Accounts for
which the Administrative Agent has received a Deposit Account Control Agreement
as of the date hereof:

 

$

 

 

 

 

 

 

B.            amount required by Section 8.16 of the Credit Agreement:

 

$

10,000,000.00

 

 

 

 

 

Compliance?

 

[Yes] [No]

 

 

--------------------------------------------------------------------------------


 

Schedule 2

 

--------------------------------------------------------------------------------